

EXHIBIT 10.1

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT
dated as of August 4, 2020
among
FORTEGRA FINANCIAL CORPORATION
and
LOTS INTERMEDIATE CO.,
as Borrowers,
THE GUARANTORS FROM TIME TO TIME PARTY HERETO,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Lender,
CITIZENS BANK, N.A.
as Syndication Agent,
and
FIRST HORIZON BANK,
KEYBANK NATIONAL ASSOCIATION,
SYNOVUS BANK,
as Co-Documentation Agents

--------------------------------------------------------------------------------



FIFTH THIRD BANK, NATIONAL ASSOCIATION and CITIZENS BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners


-1-

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS; CONSTRUCTION    1

Section 1.1.
Definitions    1

Section 1.2.
Accounting Terms and Determination    35

Section 1.3.
Terms Generally    36

Section 1.4.
Rounding    36

Section 1.5.
Rates    37

Section 1.6.
Divisions    37

ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS    37

Section 2.1.
Revolving Loans    37

Section 2.2.
Swing Loans    38

Section 2.3.
[RESERVED]    39

Section 2.4.
Procedure for Borrowings    39

Section 2.5.
Funding of Borrowings    41

Section 2.6.
Minimum Borrowing Amounts; Maximum LIBOR Rate Loans    42

Section 2.7.
Optional Reduction and Termination of Revolving Commitments    42

Section 2.8.
Repayment of Loans    43

Section 2.9.
Evidence of Indebtedness    43

Section 2.10.
Optional Prepayments    43

Section 2.11.
Mandatory Prepayments    44

Section 2.12.
Interest on Loans    44

Section 2.13.
Fees    45

Section 2.14.
Computation of Interest and Fees    46

Section 2.15.
[RESERVED]    46

Section 2.16.
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of
LIBOR    46

Section 2.17.
Increased Cost    48

Section 2.18.
Funding Indemnity    49

Section 2.19.
Taxes    50

Section 2.20.
Payments Generally; Pro Rata Treatment; Sharing of Set‑offs    53

Section 2.21.
Payments to Defaulting Lenders    54

Section 2.22.
Increase of Commitments; Additional Lenders    57

Section 2.23.
Mitigation of Obligations    59

Section 2.24.
Replacement of Lenders    59



-i-

--------------------------------------------------------------------------------





Section 2.25.
Cash Collateral    59

ARTICLE III
LETTER OF CREDIT FACILITY    60

Section 3.1.
L/C Commitment    60

Section 3.2.
Procedure for Issuance of Letters of Credit    61

Section 3.3.
Commissions and Other Charges    62

Section 3.4.
L/C Participations    62

Section 3.5.
Reimbursement Obligation of the Borrowers    63

Section 3.6.
Obligations Absolute    64

Section 3.7.
Effect of Letter of Credit Application    65

ARTICLE IV
CONDITIONS PRECEDENT TO CLOSING AND BORROWING    65

Section 4.1.
Conditions to Closing and Initial Extensions of Credit    65

Section 4.2.
Each Credit Event    67

Section 4.3.
Delivery of Documents    68

ARTICLE V
REPRESENTATIONS AND WARRANTIES    68

Section 5.1.
Existence; Power    68

Section 5.2.
Organizational Power; Authorization    68

Section 5.3.
Governmental Approvals; No Conflicts    68

Section 5.4.
Financial Statements    69

Section 5.5.
Reserved    69

Section 5.6.
Litigation and Environmental Matters    69

Section 5.7.
Compliance with Laws and Agreements    70

Section 5.8.
Insurance Licenses    70

Section 5.9.
Investment Company Act, Etc    70

Section 5.10.
Taxes    70

Section 5.11.
Margin Regulations    71

Section 5.12.
ERISA    71

Section 5.13.
Ownership of Property    72

Section 5.14.
Disclosure    72

Section 5.15.
Labor Relations    73

Section 5.16.
Subsidiaries    73

Section 5.17.
Solvency    73

Section 5.18.
Compliance with Sanctions Programs    74

Section 5.19.
Patriot Act, etc    74

Section 5.20.
Security Documents    74

Section 5.21.
No Default    75



-ii-

--------------------------------------------------------------------------------





Section 5.22.
Beneficial Ownership Certification    75

ARTICLE VI
AFFIRMATIVE COVENANTS    75

Section 6.1.
Financial Statements and Other Information    75

Section 6.2.
Notices of Material Events    76

Section 6.3.
Existence; Conduct of Business    77

Section 6.4.
Compliance with Laws, Etc    77

Section 6.5.
Books and Records    77

Section 6.6.
Insurance    78

Section 6.7.
Use of Proceeds    78

Section 6.8.
Additional Subsidiaries    78

Section 6.9.
Further Assurances    79

Section 6.10.
Post‑Closing Matters    80

Section 6.11.
[RESERVED]    80

Section 6.12.
Treasury Management    80

Section 6.13.
Compliance with Sanctions    80

Section 6.14.
Beneficial Ownership Certification and Additional Information    80

ARTICLE VII
[RESERVED]    81

ARTICLE VIII
NEGATIVE COVENANTS    81

Section 8.1.
Indebtedness    81

Section 8.2.
Liens    82

Section 8.3.
Fundamental Changes    82

Section 8.4.
Financial Covenants    83

Section 8.5.
Restricted Payments    84

ARTICLE IX
EVENTS OF DEFAULT    84

Section 9.1.
Events of Default    84

Section 9.2.
Application of Proceeds from Collateral    86

ARTICLE X
THE ADMINISTRATIVE AGENT    88

Section 10.1.
Appointment and Authority    88

Section 10.2.
Exculpatory Provisions    88

Section 10.3.
Non‑Reliance on Administrative Agent and Other Lenders    90

Section 10.4.
Reliance by the Administrative Agent    90

Section 10.5.
Delegation of Duties    90

Section 10.6.
Rights as a Lender    91



-iii-

--------------------------------------------------------------------------------





Section 10.7.
Enforcement    91

Section 10.8.
Resignation of Administrative Agent    91

Section 10.9.
Reserved    93

Section 10.10.
Collateral and Guaranty Matters    93

ARTICLE XI
MISCELLANEOUS    94

Section 11.1.
Notices    94

Section 11.2.
Waiver; Amendments    96

Section 11.3.
Expenses; Indemnification    98

Section 11.4.
Successors and Assigns    100

Section 11.5.
Governing Law; Jurisdiction; Consent to Service of Process    105

Section 11.6.
WAIVER OF JURY TRIAL    106

Section 11.7.
Right of Setoff    107

Section 11.8.
Counterparts; Integration    107

Section 11.9.
Survival    108

Section 11.10.
Severability    108

Section 11.11.
Confidentiality    108

Section 11.12.
Interest Rate Limitation    109

Section 11.13.
Waiver of Effect of Corporate Seal    109

Section 11.14.
Patriot Act    109

Section 11.15.
Independence of Covenants    110

Section 11.16.
All Obligations to Constitute Joint and Several Obligations    110

Section 11.17.
Amendment and Restatement    110

Section 11.18.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    111

Section 11.19.
Certain ERISA Matters    111

Section 11.20.
Acknowledgment Regarding any Supported QFCs    112

ARTICLE XII
THE GUARANTEES    114

Section 12.1.
The Guarantees    114

Section 12.2.
Guarantee Unconditional    114

Section 12.3.
Discharge Only upon Termination Conditions; Reinstatement of Certain
Circumstances    115

Section 12.4.
Subrogation    116

Section 12.5.
Subordination    116

Section 12.6.
Waivers    116

Section 12.7.
Limit on Recovery    116

Section 12.8.
Stay of Acceleration    117



-iv-

--------------------------------------------------------------------------------





Section 12.9.
Benefit of Guarantors    117

Section 12.10.
Keepwell    117

Section 12.11.
Guarantor Covenants    117



Schedules
Schedule 1    -    Commitment Amounts
Schedule 1(a)    -    Historical Permitted FCF Amount
Schedule 4.1(d)    -    Post‑Closing Obligations
Schedule 5.16    -    Subsidiaries
Schedule 5.20    -    Owned and Leased Real Property
Exhibits
Exhibit A    -    Form of Assignment and Acceptance
Exhibit B    -    Form of Pledge Agreement
Exhibit C-1    -    Form of Revolving Credit Note
Exhibit C-2    -    Form of Swing Note
Exhibit D    -    Form of Security Agreement
Exhibit E    -    Form of Guaranty Supplement
Exhibit F-1    -    Form of Notice of Borrowing
Exhibit F-2    -    Form of Notice of Continuation/Conversion
Exhibit G    -    Form of Secretary’s Certificate
Exhibit H    -    Form of Solvency Certificate
Exhibit I    -    Form of Compliance Certificate






-v-

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of August 4, 2020, by and among FORTEGRA FINANCIAL CORPORATION,
a corporation incorporated under the laws of the State of Delaware (“Fortegra”),
and LOTS INTERMEDIATE CO., a corporation incorporated under the laws of the
State of Delaware (“LOTS”, and together with Fortegra, each, a “Borrower” and
collectively, the “Borrowers”), the Guarantors (as defined below) from time to
time party hereto, the several banks and other financial institutions and
lenders from time to time party hereto (the “Lenders”), and FIFTH THIRD BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
(the “Administrative Agent”) and Issuing Lender (as defined below).
W I T N E S S E T H:
WHEREAS, the Borrowers, the Lenders party thereto, and Fifth Third Bank,
National Association, as Administrative Agent and Issuing Lender, previously
entered into that certain Credit Agreement dated December 21, 2017 (as amended,
modified, restated or supplemented from time to time, the “Prior Credit
Agreement”).
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent (i) increase the Aggregate Revolving Commitment Amount from $30,000,000 to
$200,000,000, (ii) extend the maturity date and (iii) amend certain other terms
of the Prior Credit Agreement, and the Lenders and the Administrative Agent have
agreed to make certain revisions to the Prior Credit Agreement on the terms and
conditions set forth herein. The parties hereto have agreed to amend and restate
the Prior Credit Agreement in its entirety.
WHEREAS, this Amended and Restated Credit Agreement constitutes for all purposes
an amendment and restatement of the Prior Credit Agreement and not a new or
substitute agreement, and this Amended and Restated Credit Agreement shall not
constitute a novation of the parties’ rights and obligations under the Prior
Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrowers, the Lenders and the Administrative Agent agree as
follows:
ARTICLE I    

DEFINITIONS; CONSTRUCTION





--------------------------------------------------------------------------------





Section 1.1.    Definitions.
In addition to the other terms defined herein, the following terms used herein
shall have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):
“Acquired Indebtedness” means, with respect to any specified Person, (1)
Indebtedness of any Person or any of its Subsidiaries existing at the time such
Person becomes a Subsidiary, (2) Indebtedness assumed in connection with the
acquisition of assets from such Person, or (3) Indebtedness secured by a lien
encumbering any asset acquired by such specified Person, in each case whether or
not Incurred by such Person in connection with, or in anticipation or
contemplation of, such Person becoming a Subsidiary or such acquisition.
Acquired Indebtedness shall be deemed to have been Incurred, with respect to
clause (1) of the preceding sentence, on the date such Person becomes a
Subsidiary and, with respect to clauses (2) and (3) of the preceding sentence,
on the date of consummation of such acquisition of assets.
“Acquisition” shall mean the acquisition (in one transaction or a series of
transactions) of all or substantially all of the assets or Capital Stock of a
Person, or any assets of any other Person that constitute a business unit or
division of any other Person.
“Additional Lender” shall have the meaning assigned to such term in
Section 2.22(b).
“Adjusted LIBOR” shall mean a floating rate per annum equal to the quotient of
(a) the then applicable LIBOR Rate, divided by (b) one minus the Reserve
Percentage.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph hereof.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.
“Agent” shall mean each of the Administrative Agent and any other Person
appointed under the Loan Documents to serve in an agent or similar capacity.


-2-

--------------------------------------------------------------------------------





“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. As of the
Restatement Effective Date, the Aggregate Revolving Commitment Amount equals
$200,000,000.
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph hereof.
“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Regulated Insurance Company, the insurance department or similar
administrative authority or agency located in (a) each state or other
jurisdiction in which such Regulated Insurance Company is domiciled or (b) to
the extent asserting regulatory jurisdiction over such Regulated Insurance
Company, the insurance department, authority or agency in each state or other
jurisdiction in which such Regulated Insurance Company is licensed, and shall
include any Federal or national insurance regulatory department, authority or
agency that may be created that asserts regulatory jurisdiction over such
Regulated Insurance Company.
“Applicable Lending Office” shall mean, for each Lender, the lending office of
such Lender (or an Affiliate of such Lender) designated in the Administrative
Questionnaire submitted by such Lender or such other office of such Lender (or
an Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrowers as the office by which its Loans are to
be made and maintained.
“Applicable Margin” shall mean, as of any date, (a) with respect to Base Rate
Loans and Reimbursement Obligations, a percentage per annum equal to 1.25%, (b)
with respect to LIBOR Rate Loans, a percentage per annum equal to 2.25% and (c)
with respect to L/C Participation Fees, a percentage per annum equal to 2.25%.
“Applicable Percentage” shall mean 0.25% per annum.
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required


-3-

--------------------------------------------------------------------------------





by Section 11.4(b)) and accepted by the Administrative Agent, in the form of
Exhibit A attached hereto or any other form approved by the Administrative
Agent.
“Available RP Amount” means, as of any date of determination, the sum of the
Permitted FCF Amount for each Fiscal Quarter ended on or after June 30, 2019 and
on or prior to the date of determination; provided, that if any Permitted FCF
Amount is not used to make a Restricted Payment within four Fiscal Quarters
following the date it is added to the Available RP Amount, then on the fifth
Fiscal Quarter following such inclusion, such unused Permitted FCF Amounts shall
reduce the Available RP Amount; provided, further, the Permitted FCF Amount for
each Fiscal Quarter ending prior to the date hereof shall be equal to the amount
set forth on Schedule 1(a) attached hereto.
“Availability Period” shall mean the period from the Restatement Effective Date
to the Revolving Credit Maturity Date.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C.
§ 101, et seq., as the same may be amended from time to time, and any successor
statute or statutes and an rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.
“Base Rate” shall mean, the rate per annum equal to the greatest of: (a) the
rate of interest announced by Fifth Third Bank, National Association, from time
to time as its “prime rate” as in effect on such day, with any change in the
Base Rate resulting from a change in said prime rate to be effective as of the
date of the relevant change in said prime rate (it being acknowledged that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the Federal
Funds Rate plus one‑half of one percent (0.50%), and (c) the sum of (i) Adjusted
LIBOR that would be applicable to a LIBOR Rate Loan with a one month Interest
Period advanced on such day (or if such day is not a Business Day, the
immediately preceding Business Day), plus (ii) one percent (1.00%).


-4-

--------------------------------------------------------------------------------





“Base Rate Loan” shall mean any portion of the outstanding principal amount of
the Loan that is bearing interest at the Base Rate.
“Beneficial Owner” shall mean, for each Borrower, any “beneficial owner” as
defined in the Beneficial Ownership Regulation.
“Beneficial Owner Certification” shall mean a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form required by
such Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrowers” shall have the meaning assigned to such term in the introductory
paragraph hereof.
“Borrowing” shall mean a borrowing consisting of Loans made or continued on the
same date and, in the case of LIBOR Rate Loans, as to which a single Interest
Period is in effect. Borrowings of Loans are made and maintained ratably from
each of the Lenders according to their Pro Rata Shares.
“Business Day” shall mean (i) with respect to all notices and determinations in
connection with the LIBOR Rate, any day (other than a Saturday or Sunday) on
which commercial banks are open in London, England, New York, New York, and
Cincinnati, Ohio for dealings in deposits in the London Interbank Market; and
(ii) in all other cases, any day on which commercial banks in Cincinnati, Ohio
are required by law to be open for business; provided that, notwithstanding
anything to the contrary in this definition of “Business Day”, at any time
during which a Master Agreement with a Lender is then in effect with respect to
all or a portion of the Revolving Credit Notes, then the definitions of
“Business Day” and “Banking Day”, as applicable, pursuant to such Master
Agreement shall govern with respect to all applicable notices and determinations
in connection with such portion of such Revolving Credit Note subject to such
Master Agreement.
“Capital Contribution” shall mean one or more capital contributions (whether in
the form of assets, cash, cash equivalents and/or securities) pursuant to one or
more contribution


-5-

--------------------------------------------------------------------------------





agreements between Fortegra and Parent or its subsidiaries (other than
subsidiaries of Fortegra) by or on behalf of Parent or its subsidiaries (other
than subsidiaries of Fortegra) to Fortegra.
“Capital Contribution Account Subsidiary” shall mean any Person that would be
considered a Subsidiary solely as a result of any investment held in one or more
segregated investment or securities accounts at the Administrative Agent or such
other national bank reasonably acceptable to the Administrative Agent
(collectively, the “Capital Contribution Account”).
“Capital Lease” shall mean any lease of property which in accordance with GAAP
is required to be capitalized on the balance sheet of the lessee.
“Capital Lease Obligation” shall mean, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock and limited liability or partnership interests (whether general or
limited), but excluding any debt securities convertible or exchangeable into
such equity.
“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, the Issuing Lender, the Swing Line Lender, or the Lenders, as collateral
for L/C Obligations, obligations in respect of Swing Loans or obligations of the
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Swing Line Lender or the
Issuing Lender, as the case may be, shall agree, in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swing Line Lender, as applicable.
“Cash Collateral” shall have a meaning correlative to the cash or deposit
account balances referred to in the definition of “Cash Collateralize” and shall
include the proceeds of such cash collateral and other credit support.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd‑Frank Wall Street


-6-

--------------------------------------------------------------------------------





Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following:
(1)    the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all Fortegra’s properties or assets and
those of Fortegra’s Subsidiaries, taken as a whole, to any “person”
(individually and as that term is used in Section 13(d)(3) and Section 14(d)(2)
of the Securities Exchange Act of 1934), other than Fortegra or one of its
Affiliates or the Permitted Holders; or
(2)    the consummation of any transaction or series of related transactions
(including, without limitation, any merger or consolidation) the result of which
is that any “person” (individually and as that term is used in Section 13(d)(3)
and Section 14(d)(2) of the Securities Exchange Act of 1934), other than
Fortegra or one of its Subsidiaries or the Permitted Holders, becomes the
beneficial owner, directly or indirectly, of more than 50% of Fortegra’s Voting
Stock, measured by voting power rather than number of shares;
provided that a transaction in which Fortegra becomes a direct or indirect
Subsidiary of another Person shall not be deemed to constitute a Change of
Control if, immediately following such transaction, the beneficial owners,
directly or indirectly through one or more intermediaries, of the Capital Stock
of Fortegra immediately prior to such transaction beneficially own, directly or
indirectly through one or more intermediaries, Capital Stock of such other
Person in a percentage that otherwise would not trigger a Change of Control as
set forth above immediately following such transaction (disregarding the
ownership of such Person of whom Fortegra has become a direct or indirect
Subsidiary for purposes of this analysis).
“Charges” shall have the meaning assigned to such term in Section 11.12.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Collateral” shall have the meaning assigned to such term in the Security
Agreement; provided that, notwithstanding anything to the contrary in the
Security Agreement, in no event shall the Capital Contribution or proceeds
thereof (including cash or other assets resulting therefrom)


-7-

--------------------------------------------------------------------------------





that remains in the Capital Contribution Account (or are paid to non‑Loan
Parties), constitute or be deemed to constitute Collateral for the Obligations.
“Commitments” shall mean, collectively, as to all Lenders, the Revolving
Commitments of such Lenders.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning assigned to such term in
Section 11.1(e)(ii).
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrowers in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit I.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA” means, for Fortegra and its Subsidiaries for any
period, the net income (or loss) of Fortegra and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP, subject to
the following adjustments for Fortegra and its Subsidiaries on a consolidated
basis determined in accordance with GAAP (with the exception of item (7) below
which shall be non‑GAAP):
(1)    plus consolidated net interest expense for such period;
(2)    plus expense for taxes on or measured by income, franchise taxes and
other taxes in lieu of income taxes attributable to such period;
(3)    plus depreciation and amortization expense for such period (including any
depreciation on assets held in the insurance investment portfolio);
(4)    less interest expense attributable to any Non‑Recourse Indebtedness
during such period;
(5)    less unrealized gains and plus unrealized losses, in each case, in
respect of the investment portfolio during such period to the extent included in
net income;


-8-

--------------------------------------------------------------------------------





(6)    less realized gains and plus realized losses, in each case, attributed to
equity securities that are classified as trading securities;
(7)    plus realized gains and less realized losses, in each case, on equity
securities that are classified as trading securities; provided, however, that
such realized gains and/or losses shall only be added or subtracted,
respectively, when such equity securities are sold or otherwise impaired on an
other‑than‑temporary basis; and furthermore, with respect to such equity
securities that are held by Fortegra as of the date hereof, such realized gains
or losses shall be determined using a cost basis equal to the fair value of such
securities as of the end of the most recently completed quarter prior to the
date hereof;
(8)    less or plus (as the case may be) the cumulative effect of a change in
accounting principles during such period;
(9)    less or plus (as the case may be) changes as a result of the adoption or
modification of accounting policies during such period;
(10)    plus non‑cash expenses and costs that result from the issuance of stock
based awards, limited liability company or partnership interest based awards and
similar incentive based compensation awards or arrangements during such period;
(11)    plus adjustments for the value of business acquired not accounted for as
depreciation or amortization during such period;
(12)    plus impairment of goodwill and other similar non‑cash charges,
including, but not limited to, write downs and impairment of property, plant,
equipment and intangibles and other long lived assets during such period;
(13)    plus any (i) non-recurring Transaction Costs incurred prior to, or
within thirty (30) days of, the Restatement Effective Date in connection with
the Transactions in an amount not to exceed $3,000,000 in the aggregate and (ii)
expenses incurred in connection with any other transaction, including the
issuance of Capital Stock, investment, acquisition, disposition,
recapitalization or the incurrence, repayment, amendment, restatement, amendment
and restatement, waiver, supplement or other modification of Indebtedness
(including in respect of the Fortegra Notes and/or any additional Notes (as
defined in the Indenture), the Commitments or Incremental Facility), in each
case, whether or not consummated, including any amendment or other modification
of this Agreement, during such period;


-9-

--------------------------------------------------------------------------------





(14)    plus to the extent actually reimbursed, expenses incurred during such
period to the extent covered by indemnification provisions in any agreement in
connection with any acquisition or investment;
(15)    plus to the extent covered by insurance (and as to which the applicable
insurance carrier has not denied coverage), expenses with respect to liability
or casualty events or business interruption during such period;
(16)    plus the amount of any expense or deduction associated with income of
any Subsidiaries attributable to non‑controlling interests or minority interests
of management and other employees during such period;
(17)    plus any net after‑tax loss from the early extinguishment of
Indebtedness (including any write‑off or amortization made in such period of
deferred financing costs and premiums paid or other expenses incurred directly
in connection therewith); and
(18)    plus all other non‑cash charges or losses for such period and/or less
all non‑cash gains for such period.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” shall have the meaning correlative thereto.
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.21, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, the Issuing Lender, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its Loans or participation in Letters of Credit or Swing Line Loans)
within two Business Days of the date when due, (b) has notified the Borrowers,
the Administrative Agent, the Issuing Lender or the Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, (c) has failed, within


-10-

--------------------------------------------------------------------------------





three Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrowers), or (d) has, or has a direct or indirect Parent Company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect Parent Company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination made in good faith by the
Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrowers, the Issuing Lender, the Swing
Line Lender and each Lender, until such time as such Defaulting Lender status is
cured through an agreement among the Borrowers, the Administrative Agent, the
Issuing Lender and the Swing Line Lender pursuant to Section 2.21(b).
“Determination Date” has the meaning set forth in the definition of “FCF
Percentage” hereof.
“Disproportionate Advance” is defined in Section 2.5(b).
“Disregarded Domestic Subsidiary” shall mean any direct or indirect (other than
through a Foreign Subsidiary) Domestic Subsidiary of which all but a de minimis
amount of the assets of which consist of equity interests of one or more
indirect Foreign Subsidiaries.
“Division” means a division of the assets, liabilities and/or obligations of a
Person among two or more surviving Persons, pursuant to a plan of division or
similar arrangement under Delaware law (or any comparable event under a
different jurisdiction’s laws).
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.


-11-

--------------------------------------------------------------------------------





“Domestic Subsidiary” shall mean a direct or indirect Subsidiary of the
Borrowers organized under the laws of one of the fifty states or commonwealths
of the United States or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.4(b)(iii), 11.4(b)(v) and 11.4(b)(vi) (subject to such
consents, if any, as may be required under Section 11.4(b)(iii)).
“Employee Benefit Plan” shall have that meaning as defined in Section 3(3) of
ERISA and for which the Borrowers or an ERISA Affiliate maintains, contributes
to or has an obligation to contribute to on behalf of participants who are or
were employed by the Borrowers or their ERISA Affiliates or on behalf of
beneficiaries of such participants.
“Environmental Laws” shall mean all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating to the protection of the environment, preservation or
reclamation of natural resources, or the management, Release or threatened
Release of any Hazardous Material.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of either Borrower or any Subsidiary resulting from
or based upon (a) any actual or alleged violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any actual or alleged exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other


-12-

--------------------------------------------------------------------------------





consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute including any regulations
promulgated thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrowers, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” shall mean with respect to the Borrowers or any ERISA Affiliate,
(i) any “reportable event”, as defined in Section 4043 of ERISA with respect to
a Plan (other than an event for which the 30‑day notice period is waived);
(ii) the failure of any Plan to meet the minimum funding standard applicable to
the Plan for a plan year under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (iii) the filing pursuant to Section 412(c) of the Code
or Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, or the imposition of any Lien in favor of the PBGC under
Title IV of ERISA; (v) the receipt from the PBGC or a plan administrator
appointed by the PBGC of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (vi) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or for the imposition of liability
under Section 4069 or 4212(c) of ERISA; (vii) the incurrence of any liability
with respect to the withdrawal or partial withdrawal from any Plan including the
withdrawal from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA,
or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (viii) or the incurrence of any Withdrawal Liability
with respect to any Multiemployer Plan; (ix) the receipt of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent (within the meaning of
Section 4245 of ERISA) or in reorganization (within the meaning of Section 4241
of ERISA), or in “critical” status (within the meaning of Section 432 of the
Code or Section 305 of ERISA); or (x) a determination that a Plan is in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA).
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


-13-

--------------------------------------------------------------------------------





“Event of Default” shall have the meaning assigned to such term in Section 9.1.
“Excluded Hedging Obligation” shall mean, with respect to any Guarantor, any
Hedging Obligation if, and to the extent that, all or a portion of the guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Hedging Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Hedging Obligation. If a Hedging Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Hedging Obligation that is attributable to swaps for
which such guarantee or security interest is or becomes illegal.
“Excluded Subsidiaries” shall mean the Regulated Insurance Companies, any
Disregarded Domestic Subsidiary, any Capital Contribution Account Subsidiary,
Fortegra Indemnity, any Foreign Subsidiary, any non‑wholly owned Subsidiary, any
Subsidiary that is prohibited by law from guaranteeing the Obligations and any
Subsidiary of any of the foregoing.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment (or otherwise pursuant to any Loan Document) pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment or becomes a party to this Agreement, other than pursuant to an
assignment request by the Borrowers under Section 2.19 or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.19, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Lender’s failure to comply with the requirements of
Section 2.19(f) and (d) any withholding Taxes imposed under FATCA.
“Extensions of Credit” shall mean, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Loans
made by such Lender then outstanding and (ii) such Lender’s Pro Rata Share of
the L/C Obligations and Swing Loans then


-14-

--------------------------------------------------------------------------------





outstanding, or (b) the making of any Loan or participation in any Letter of
Credit or Swing Loan by such Lender, as the context requires.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreements, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“FCF” means for any Measurement Period, Consolidated Adjusted EBITDA, adjusted
to subtract cash income taxes and cash interest expenses, in each case, for
Fortegra and its Subsidiaries on a consolidated basis determined in accordance
with GAAP (to the extent included in calculating Consolidated Adjusted EBITDA).
“FCF Percentage” means for any fiscal quarter, the last day of which shall be a
“Determination Date”:
(1)    to the extent the Leverage Ratio of Fortegra and its Subsidiaries
determined for the Measurement Period ended on such Determination Date is
greater than or equal to 3.25 to 1.00, 50%;
(2)    to the extent the Leverage Ratio of Fortegra and its Subsidiaries
determined for the Measurement Period ended on such Determination Date is less
than 3.25 to 1.00, but greater than or equal to 2.50 to 1.00, 75%; and
(3)    to the extent the Leverage Ratio of Fortegra and its Subsidiaries
determined for the Measurement Period ended on such Determination Date is less
than 2.50 to 1.00, 100%.
“Federal Funds Rate” shall mean for any day, the weighted average (rounded
upwards, if necessary, to the next higher 1/100 of 1%) of the rates per annum on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upward, if necessary, to the next higher
1/100 of 1%) of the quotations for such day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
“Fifth Third” means Fifth Third Bank, National Association.


-15-

--------------------------------------------------------------------------------





“Fiscal Quarter” shall mean any fiscal quarter of the Borrowers.
“Fiscal Year” shall mean any fiscal year of the Borrowers.
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.
“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states or commonwealths of the
United States or the District of Columbia.
“Fortegra” shall have the meaning assigned to such term in the introductory
paragraph hereof.
“Fortegra Indemnity” shall mean Fortegra Indemnity Company (f/k/a LOTS
Reassurance Company).
“Fortegra Notes” means Fortegra’s 8.50% Fixed Rate Resetting Junior Subordinated
Notes due 2057 issued under the Indenture.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to the Issuing Lender, such Defaulting Lender’s Pro Rata Share of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
outstanding Swing Loans other than Swing Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the date of the relevant calculation, including those
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as approved by a significant segment of the
accounting profession. All ratios and computations based on GAAP contained in
this Agreement shall be computed in conformity with GAAP, except that in the
event Fortegra is acquired in a transaction that is accounted for using purchase
accounting, the effects of the application of purchase accounting shall be
disregarded in the calculation of such ratios and other computations contained
in this Agreement.


-16-

--------------------------------------------------------------------------------





“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (x) the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made (or, if the amount of such primary obligation is not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder)), or (y) the stated
maximum liability under such Guarantee.
“Guarantor” shall mean the Subsidiary Loan Parties.
“Guaranty Agreement” shall mean and include the Guarantee of the Loan Parties
provided for in Article XII, and any other guaranty agreement executed and
delivered in order to guarantee the Obligations or any part thereof in form and
substance acceptable to the Administrative Agent.
“Guaranty Supplement” shall mean each supplement substantially in the form of
Exhibit E executed and delivered by a Domestic Subsidiary of the Borrowers
pursuant to Section 6.8.
“Hazardous Materials” shall mean all substances or wastes that are defined or
regulated as explosive, radioactive, hazardous, toxic, a pollutant or a
contaminant pursuant to any Environmental Law, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes.


-17-

--------------------------------------------------------------------------------





“Hedging Counterparty” shall mean any Person that, at the time it enters into a
Hedging Transaction with a Loan Party, is a Lender, an Affiliate of a Lender,
the Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Hedging Transaction; provided that at the time of
entering into a Hedging Transaction, no Hedging Counterparty shall be a
Defaulting Lender.
“Hedging Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Parties (a) with respect to obligations and other
liabilities existing on the Restatement Effective Date, owed to any counterparty
that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Restatement Effective Date or
(b) owed to any Hedging Counterparty, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired under (i) any
and all Hedging Transactions, (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Hedging Transactions and (iii) any
and all renewals, extensions and modifications of any Hedging Transactions and
any and all substitutions for any Hedging Transactions.
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross‑currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell‑back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Incremental Facility” shall have the meaning assigned to such term in
Section 2.22(a).
“Incremental Revolving Commitment” shall have the meaning assigned to such term
in Section 2.22(a).


-18-

--------------------------------------------------------------------------------





“Incur” means issue, create, assume, guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) will be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary; and the terms “Incurred” and
“Incurrence” have meanings correlative to the foregoing.
“Indebtedness” means any and all obligations of any Person for money borrowed
which, in accordance with GAAP, would be reflected on the balance sheet of such
Person as a liability on the date as of which Indebtedness is to be determined;
provided that Indebtedness shall exclude (a) Non‑Recourse Indebtedness, (b) any
undrawn portion of any letters of credit or bank guarantees (or similar
obligations), unless the same are drawn and not reimbursed within thirty (30)
days thereafter, (c) obligations which would otherwise constitute Indebtedness
but which have been cash collateralized or amounts for the repayment thereof
placed in escrow or otherwise deposited in defeasance or discharge of such
obligations, but only to the extent of such cash collateral or amounts escrowed
or otherwise deposited in defeasance or discharge thereof, (d) trade payables
and accrued expenses arising in the ordinary course of business, (e) any earn
out obligations, (f) prepaid or deferred revenue arising in the ordinary course
of business, (g) purchase price holdbacks, indemnities and/or purchase price
adjustments arising in the ordinary course of business, (h) intercompany
indebtedness incurred in the ordinary course of business, (i) overdraft or other
cash management obligations arising in the ordinary course of business, (j) any
tax liabilities, including joint and several tax liabilities arising by
operation of consolidated return, fiscal unity or similar provisions of
applicable law or (k) the aggregate amount of accrued but unpaid interest
(including Additional Interest (as defined in the Indenture)), interest
paid‑in‑kind, fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with any Indebtedness and all refinancing
thereof.
“Indebtedness Ranking Junior to the Fortegra Notes” shall mean any Indebtedness,
whether outstanding on the date of the first issuance of the Fortegra Notes or
thereafter created, assumed or incurred, which specifically by its terms ranks
junior to and not equally with or prior to the Fortegra Notes (and any
Indebtedness Ranking on a Parity with the Fortegra Notes) in right of payment
(including acceleration rights) and upon Fortegra’s dissolution, winding‑up,
liquidation, reorganization, or similar events. The securing of any
Indebtedness, otherwise constituting Indebtedness Ranking Junior to the Fortegra
Notes, shall not be deemed to prevent such Indebtedness from constituting
Indebtedness Ranking Junior to the Fortegra Notes if the Fortegra Notes are also
so secured on a priority basis.
“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes imposed on
or with respect to any payment made by or on account of any obligation of a
Borrower under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.


-19-

--------------------------------------------------------------------------------





“Indemnitee” shall have the meaning assigned to such term in Section 11.3(b).
“Indenture” means that certain Junior Subordinated Indenture dated as of
October 16, 2017 between Fortegra and Wilmington Trust, National Association.
“Insurance Business” shall mean one or more of the aspects of the business of
selling, issuing or underwriting insurance or reinsurance.
“Intellectual Property” shall mean, with respect to the Borrowers and their
Subsidiaries, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights.
“Interest Payment Date” means (a) with respect to any LIBOR Rate Loan, the last
day of each Interest Period with respect to such LIBOR Rate Loan and on the
maturity date, (b) with respect to any Base Rate Loan (other than Swing Loans),
the last Business Day of every calendar month and on the maturity date, and
(c) as to any Swing Loan, the last day of the Interest Period with respect to
such Swing Loan, and on the maturity date.
“Interest Period” shall mean, with respect to LIBOR Rate Loans and Swing Loans,
the period commencing on the date a Borrowing of Loans is advanced, continued or
created by conversion and ending: (a) in the case of a LIBOR Rate Loan, one, two
or three months thereafter, as the Borrower may elect and (b) in the case of a
Swing Loan bearing interest at the Swing Line Lender’s Quoted Rate, on the date
one to five Business Days thereafter as mutually agreed to by the Borrowers and
the Swing Line Lender; provided that:
(i)    if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;
(ii)    for purposes of determining an Interest Period for a Borrowing of LIBOR
Rate Loans, a month means a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month;
provided, however, if there is no numerically corresponding day in the month in
which such Interest Period is to end or if such Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end; and
(iii)    no Interest Period on any Loan may extend beyond the applicable
maturity date of such Loan.


-20-

--------------------------------------------------------------------------------





“IRS” means the United States Internal Revenue Service or any successor thereto.
“ISA” means the Investment Services Agreement between Fortegra and Tiptree
Operating Company, LLC, dated as of May 1, 2017.
“ISP98” shall mean the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” shall mean, with respect to Letters of Credit issued hereunder,
Fifth Third, in its capacity as issuer thereof, or any successor thereto.
“L/C Cash Collateral Account” shall have the meaning assigned to such term in
Section 9.1.
“L/C Commitment” shall mean the Revolving Commitment.
“L/C Obligations” shall mean at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
“L/C Participants” shall mean the collective reference to all the Revolving
Lenders other than the Issuing Lender.
“L/C Participation Fee” is defined in Section 3.3.
“Lenders” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include, where appropriate, each
Additional Lender that joins this Agreement pursuant to Section 2.22. Unless the
context requires otherwise, the term “Lenders” includes the Swing Line Lender.
“Letter of Credit Application” shall mean an application, in the form specified
by the Issuing Lender from time to time, requesting the Issuing Lender to issue,
amend or extend a Letter of Credit.
“Letters of Credit” shall mean the collective reference to the standby letters
of credit issued pursuant to Section 3.1.
“Leverage Ratio” as of any date of determination, means the ratio of (x) the
Indebtedness of Fortegra and its consolidated Subsidiaries as of the end of the
most recent Fiscal


-21-

--------------------------------------------------------------------------------





Quarter for which internal financial statements prepared on a consolidated basis
in accordance with GAAP are available (the “balance sheet date”), net of
Unrestricted Cash and Cash Equivalents of Fortegra and its Subsidiaries as of
the balance sheet date, to (y) Consolidated Adjusted EBITDA of Fortegra and its
consolidated Subsidiaries for the period of the most recent four consecutive
Fiscal Quarters ending on the balance sheet date (the “Measurement Period”);
provided, however, that:
(1)    if Fortegra or any Subsidiary:
(a)    has Incurred any Indebtedness since the balance sheet date that remains
outstanding on such date of determination or if the transaction giving rise to
the need to calculate the Leverage Ratio is an Incurrence of Indebtedness,
Indebtedness at the balance sheet date shall be calculated after giving effect
on a pro forma basis to such Indebtedness as if such Indebtedness had been
Incurred on the balance sheet date and the discharge of any other Indebtedness
repaid, repurchased, redeemed, retired, defeased or otherwise discharged with
the proceeds of such new Indebtedness shall be calculated as if such discharge
had occurred on the balance sheet date; or
(b)    has repaid, repurchased, redeemed, retired, defeased or otherwise
discharged any Indebtedness since the beginning of such period that is no longer
outstanding on such date of determination or if the transaction giving rise to
the need to calculate the Leverage Ratio includes a discharge of Indebtedness,
Indebtedness as of the balance sheet date shall be calculated after giving
effect on a pro forma basis to such discharge of such Indebtedness, including
with the proceeds of such new Indebtedness, as if such discharge had occurred on
the balance sheet date;
(2)    if since the beginning of such period the Borrowers or any Subsidiary
will have made any asset disposition or disposed of or discontinued any company,
division, operating unit, segment, business, group of related assets or line of
business or if the transaction giving rise to the need to calculate the Leverage
Ratio includes such an asset disposition:
(a)    the Consolidated Adjusted EBITDA for such period shall be reduced by an
amount equal to the Consolidated Adjusted EBITDA (if positive) directly
attributable to the assets that are the subject of such disposition or
discontinuation for such period or increased by an amount equal to the
Consolidated Adjusted EBITDA (if negative) directly attributable thereto for
such period; and
(b)    if such transaction occurred after the date of such internal financial
statements, Indebtedness at the end of such period shall be reduced by an amount
equal to


-22-

--------------------------------------------------------------------------------





the Indebtedness repaid, repurchased, redeemed, retired, defeased or otherwise
discharged with the net available cash of such asset disposition and the
assumption of Indebtedness by the transferee;
(3)    if since the beginning of such period Fortegra or any Subsidiary (by
merger or otherwise) will have made an investment in any Subsidiary (or any
Person that becomes a Subsidiary or is merged with or into either Fortegra or a
Subsidiary) or an acquisition of assets, including any acquisition of assets
occurring in connection with a transaction causing a calculation to be made
hereunder, which constitutes all or substantially all of a company, division,
operating unit, segment, business or group of related assets or line of
business, Consolidated Adjusted EBITDA for such period and if such transaction
occurred after the balance sheet date, Indebtedness as of such balance sheet
date shall be calculated after giving pro forma effect thereto (including the
Incurrence of any Indebtedness) as if such investment or acquisition occurred on
the first day of such period; and
(4)    if since the beginning of such period any Person (that subsequently
became a Subsidiary or was merged with or into Fortegra or any Subsidiary since
the beginning of such period) will have Incurred any Indebtedness or discharged
any Indebtedness or made any disposition or any investment or acquisition of
assets that would have required an adjustment pursuant to clause (1), (2) or (3)
above if made by Fortegra or a Subsidiary during such period, Consolidated
Adjusted EBITDA for such period and, if such transaction occurred after the
balance sheet date, Indebtedness as of the balance sheet date shall be
calculated after giving pro forma effect thereto as if such transaction occurred
on the first day of such period or as of the balance sheet date, as applicable.
The pro forma calculations shall be determined in good faith by a responsible
financial or accounting officer of Fortegra (including pro forma expense and
cost reductions calculated on a basis consistent with Regulation S‑X under the
Securities Act of 1934). If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest expense on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any interest
rate agreement applicable to such Indebtedness if such interest rate agreement
has a remaining term in excess of twelve months). If any Indebtedness that is
being given pro forma effect bears an interest rate at the option of Fortegra,
the interest rate shall be calculated by applying such optional rate chosen by
Fortegra. In no event shall any adjustment pursuant to clauses (2) or (3) above
be made in connection with acquisitions or dispositions arising from
(x) reinsurance, coinsurance or similar transactions entered into in the
ordinary course of business, (y) dispositions arising from normal course
maturities or (z) acquisitions or dispositions of investments in any investment
portfolio.


-23-

--------------------------------------------------------------------------------





“LIBOR Index Rate” means, for an Interest Period for any Borrowing of LIBOR Rate
Loans, the rate per annum (rounded upwards, if necessary, to the next higher one
hundred‑thousandth of a percentage point) for deposits in Dollars for a period
equal to such Interest Period, which appears on the Reuters Screen LIBOR01 Page
as of 11:00 a.m. (London, England time) on the day two Business Days before the
commencement of such Interest Period.
“LIBOR Rate” shall mean, for an Interest Period for a Borrowing of LIBOR Rate
Loans, (a) the LIBOR Index Rate for such Interest Period, if such rate is
available, and (b) if the LIBOR Index Rate cannot be determined, the arithmetic
average of the rates of interest per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) at which deposits in Dollars in immediately available
funds are offered to the Administrative Agent at 11:00 a.m. (London, England
time) two Business Days before the beginning of such Interest Period by three or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the LIBOR Rate Loan scheduled to be made by the Administrative Agent
as part of such Borrowing; provided that, in no event shall LIBOR Rate be less
than 0.50%.
“LIBOR Rate Loan” shall mean each portion of the outstanding principal balance
of the Loan that is bearing interest at the Adjusted LIBOR.
“License” shall mean any license, certificate of authority, permit or other
authorization which is required to be obtained from any Applicable Insurance
Regulatory Authority or other Governmental Authority in connection with the
operation, ownership or transaction of the Insurance Business.
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement
or any preference, priority or other arrangement, in each case, having the
practical effect of a security interest or any other security agreement or
preferential arrangement having the practical effect of a security interest of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing but excluding operating leases).
“Loan” shall mean any Revolving Loan or any Swing Loan, as the context shall
require.
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the Guaranty Agreement, each Guaranty Supplement, the Security Documents, all
Letter of Credit Applications, all Notices of Borrowing, and all Compliance
Certificates, and each other agreement,


-24-

--------------------------------------------------------------------------------





instrument or document delivered hereunder or thereunder or otherwise that is
specified to be a Loan Document. In no event shall any agreements in connection
with Hedging Transactions or Treasury Management Agreements constitute a Loan
Document.
“Loan Obligations” shall mean all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Lender or any other Lender pursuant to or in
connection with this Agreement or any other Loan Document or otherwise with
respect to any L/C Obligation or Loan, including, without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to either Borrower, whether or not a claim for
post‑filing or post‑petition interest is allowed in such proceeding), all
reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
Administrative Agent, the Issuing Lender and any other Lender incurred, or
required to be reimbursed, by the Borrowers, in each case, pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder.
“Loan Parties” shall mean the Borrowers and the Guarantors.
“LOTS” shall have the meaning assigned to such term in the introductory
paragraph hereof.
“Master Agreement” shall have the meaning assigned to such term in the
definition of “Hedging Transaction”.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, operations or liabilities
(contingent or otherwise) of the Borrowers and their Subsidiaries taken as a
whole, (ii) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (iii) the rights and remedies of the
Administrative Agent and the Lenders under any of the Loan Documents or (iv) the
legality, validity or enforceability of any of the Loan Documents.
“Material Agreement” shall mean any contract or other arrangement (other than
the Loan Documents), to which either Borrower or any Subsidiary is a party as to
which the breach,


-25-

--------------------------------------------------------------------------------





nonperformance, termination, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.
“Material Domestic Subsidiary” shall mean at any time any Material Subsidiary of
the Borrowers that is also a Domestic Subsidiary.
“Material Indebtedness” shall mean (a) the Fortegra Notes and (b) any other
Indebtedness (other than the Loans) of the Borrowers or any of their
Subsidiaries, individually or in an aggregate committed or outstanding principal
amount exceeding $10,000,000.
“Material Subsidiary” shall mean at any time any direct or indirect wholly‑owned
Subsidiary of the Borrowers: (a) having assets (determined on a consolidating
basis) in an amount equal to or greater than 5% of the total assets of the
Borrowers and their Subsidiaries determined on a consolidated basis as of the
last day of the most recent Fiscal Quarter at such time; or (b) having net
income (determined on a consolidating basis) in an amount equal to or greater
than 5% of the net income of the Borrowers and their Subsidiaries on a
consolidated basis for the 12‑month period ending on the last day of the most
recent Fiscal Quarter at such time.
“Maximum Rate” shall have the meaning assigned to such term in Section 11.12.
“Measurement Period” has the meaning assigned to such term in the definition of
“Leverage Ratio.”
“Minimum Collateral Amount” shall mean, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of (i) the Issuing Lender with respect to Letters
of Credit issued and outstanding at such time or (ii) Swing Loans outstanding at
such time, and (b) with respect to any other form of Cash Collateral, an amount
determined by the Administrative Agent and the Issuing Lender in their sole
discretion.
“Multiemployer Plan” shall have the meaning assigned to such term in
Section 4001(a)(3) of ERISA.
“NAIC” means the National Association of Insurance Commissioners.
“Net Mark‑to‑Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging


-26-

--------------------------------------------------------------------------------





Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
“Non‑Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Non‑Recourse Indebtedness” means Indebtedness of Fortegra or its Subsidiaries
which is (i) secured only by the specific assets of Fortegra or its Subsidiary,
respectively, to which such Indebtedness relates or (ii) is without recourse to
Fortegra or its Subsidiaries (except for customary exceptions for fraud,
environmental indemnities and violation of special purpose entity covenants,
unless and until, and for so long as no claim for payment or performance has
been made thereunder (which has not been satisfied) at which time the
obligations with respect to such customary exceptions shall not be considered
Non‑Recourse Indebtedness to the extent such claim is a liability of such person
for GAAP purposes), in each case, as characterized as non‑recourse,
asset‑specific debt in Fortegra’s GAAP financial statements, including any notes
thereto (including non‑GAAP reconciliations for Consolidated Adjusted EBITDA),
in each case to the extent such indebtedness relates to investments in
Fortegra’s or its Subsidiaries’ investment portfolio or financing associated
with premium and/or service contract finance operations (whether now owned or
hereafter acquired) or any other similar type of asset‑based financing incurred
in the ordinary course of business.
“Notes” shall mean the Revolving Credit Notes and the Swing Note.
“Notice of Borrowing” shall have the meaning assigned to such term in
Section 2.4.
“Notice of Continuation/Conversion” shall have the meaning assigned to such term
in Section 2.4.
“Obligations” shall mean (a) all Loan Obligations, (b) all Hedging Obligations,
(c) all Treasury Management Obligations and (d) all obligations and indebtedness
of either Borrower or any other Loan Party under corporate card agreements,
arrangements or programs (including, without limitation, purchasing card and
travel and entertainment card agreements, arrangements or programs) maintained
with the Administrative Agent, any Lender and any Affiliate of the
Administrative Agent or a Lender, together with all renewals, extensions,
modifications or refinancings of any of the foregoing; provided that the
Obligations of a Loan Party shall exclude any Excluded Hedging Obligations with
respect to such Loan Party.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


-27-

--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.24).
“Parent” shall mean Tiptree Operating Company, LLC, a Delaware limited liability
company, and its Affiliates.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning assigned to such term in Section 11.4(d).
“Participant Register” shall have the meaning assigned to such term in
Section 11.4(d).
“Patriot Act” shall have the meaning assigned to such term in Section 4.1(f).
“Payment Office” shall mean the office of the Administrative Agent located at 38
Fountain Square Plaza, Cincinnati, Ohio 45263, or such other location as to
which the Administrative Agent shall have given written notice to the Borrowers
and the other Lenders.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Perfection Certificate” means that certain Perfection Certificate dated as of
the Restatement Effective Date from the Borrowers and the other Loan Parties to
the Administrative Agent.


-28-

--------------------------------------------------------------------------------





“Permitted Encumbrances” shall mean:
(i)    Liens for Taxes (A) not yet due, (B) which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP or
(C) with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;
(ii)    statutory Liens of landlords, carriers, warehousemen, mechanics,
material men, repairmen and other like Liens imposed by operation of law in the
ordinary course of business for amounts (A) not yet due, (B) which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP or (C) with
respect to which the failure to make payment could not be reasonably expected to
have a Material Adverse Effect;
(iii)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(iv)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety, stay and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(v)    judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
(vi)    easements, zoning restrictions, rights‑of‑way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrowers and their Subsidiaries taken as a whole;
(vii)    customary rights of set‑off relating to (A) revocation, refund or
chargeback under deposit agreements or under the UCC or common law of banks or
other financial institutions where either Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as Cash Collateral) in the
ordinary course of business and (B) purchase orders and other similar agreements
entered into in the ordinary course of business; and


-29-

--------------------------------------------------------------------------------





(viii)    any other Liens incurred, granted or arising in the ordinary course of
business so long as such Liens do not secure Indebtedness.
“Permitted FCF Amount” means, for any Determination Date, an amount equal to the
product of (a) FCF for the Measurement Period then ended divided by four (4),
multiplied by (b) the FCF Percentage applicable to such Measurement Period;
provided that, in no event shall the Permitted FCF Amount be less than zero.
“Permitted Holders” shall mean (a) Tiptree Inc. and its Affiliates and the
directors, officers, members of management and employees of Fortegra who are
holders of Capital Stock and (b) any group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder in effect on the date
hereof) of which any of the foregoing are members; provided that in the case of
clause (b) and without giving effect to the existence of such group or any other
group, (x) the Persons described in clause (a) above, collectively, have
beneficial ownership directly or indirectly of more than 50% of the total voting
power of Fortegra’s voting Capital Stock held by such group.
“Permitted Liens” shall have the meaning assigned to such term in Section 8.2.
“Person” shall mean any natural person, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, Governmental Authority or any other entity.
“Plan” shall mean any Employee Benefit Plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which either Borrower or any ERISA
Affiliate either (i) maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them
or (ii) is (or, if such plan were terminated, would under Section 4069 of ERISA
be deemed to be) an “employer” as defined in Section 3(5) of ERISA or a
“contributing sponsor” (as defined in ERISA Section 4001(a)(13)).
“Platform” shall have the meaning assigned to such term in Section 11.1(e)(i).
“Pledge Agreement” shall mean that certain Amended and Restated Pledge Agreement
dated as of the date hereof and substantially in the form of Exhibit B, agreed
by Fortegra and LOTSolutions, Inc., in favor of the Administrative Agent for the
benefit of the Lenders, as amended, restated, supplemented or otherwise modified
from time to time.
“Prior Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraph hereof.


-30-

--------------------------------------------------------------------------------





“Pro Rata Share” shall mean (i) with respect to, and when used in the context
of, any Revolving Commitment of any Revolving Lender, any Letters of Credit
issued or participations purchased therein by any Revolving Lender at any time
and any participations in Swing Loans purchased by any Revolving Lender, a
percentage, the numerator of which shall be such Revolving Lender’s Revolving
Commitment (or if such Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, such Lender’s Revolving
Credit Exposure), and the denominator of which shall be Aggregate Revolving
Commitments (or if such Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, all Revolving Credit
Exposure of all Lenders), (ii) with respect to, and when used in the context of,
Obligations owed to any Lender in connection with Obligations under clause (i)
above, shall mean a percentage, the numerator of which shall be the outstanding
principal balance of such Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure), and the
denominator of which shall be the Aggregate Revolving Commitments (or if such
Aggregate Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Hedging Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Plan” shall mean an Employee Benefit Plan that is intended to be
tax‑qualified under Section 401(a) of the Code.
“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) the
Issuing Lender.
“Register” shall have the meaning assigned to such term in Section 11.4(c).
“Regulated Insurance Company” shall mean any Subsidiary of the Borrowers,
whether now owned or hereafter acquired, that is authorized or admitted to carry
on or transact


-31-

--------------------------------------------------------------------------------





Insurance Business in any jurisdiction and is regulated by any Applicable
Insurance Regulatory Authority.
“Regulation T, U and X” shall mean Regulation T, U and X, respectively, of the
Board of Governors of the Federal Reserve System, as the same may be in effect
from time to time, and any successor regulations.
“Reimbursement Obligation” shall mean the obligation of the Borrowers to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Removal Effective Date” shall have the meaning assigned to such term in
Section 10.8(b).
“Required Lenders” shall mean, at any date, any combination of Lenders holding
more than fifty percent (50%) of the aggregate amount of the Revolving
Commitment or, if the Revolving Commitment has been terminated, any combination
of Lenders holding more than fifty percent (50%) of the aggregate Extensions of
Credit; provided that the Commitment of, and the portion of the Extensions of
Credit, as applicable, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders. For the
purposes of this definition, any Lender and its Affiliates shall constitute a
single Lender. Notwithstanding the foregoing, at any time there are exactly two
Lenders, “Required Lenders” shall mean both Lenders.
“Requirement of Law” for any Person shall mean any law, treaty, rule or
regulation, or determination of a Governmental Authority having the force of
law, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserve Percentage” means, for any Borrowing of LIBOR Rate Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including any supplemental, marginal, and emergency
reserves) are imposed during such Interest Period by the Board of Governors of
the Federal Reserve System (or any successor) on “eurocurrency liabilities”, as
defined in such Board’s Regulation D (or in respect of any other category of
liabilities that includes deposits by reference to which the interest rate on
LIBOR Rate Loans is determined or any category of extensions of credit or other
assets that include loans by


-32-

--------------------------------------------------------------------------------





non‑United States offices of any Lender to United States residents), subject to
any amendments of such reserve requirement by such Board or its successor,
taking into account any transitional adjustments thereto. For purposes of this
definition, the LIBOR Rate Loans shall be deemed to be “eurocurrency
liabilities” as defined in Regulation D without benefit or credit for any
prorations, exemptions or offsets under Regulation D.
“Resignation Effective Date” shall have the meaning assigned to such term in
Section 10.8(a).
“Responsible Officer” shall mean any of the chairman, the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer or a vice president of the Borrowers or such other representative of
the Borrowers as may be designated in writing by any one of the foregoing with
the consent of the Administrative Agent; provided that, with respect to the
financial covenants and Compliance Certificate, “Responsible Officer” shall mean
only the chief financial officer or the treasurer of the Borrowers.
“Restatement Effective Date” shall mean the date on which the conditions
precedent set forth in Section 4.1 and Section 4.2 hereof have been satisfied or
waived in accordance with Section 11.2, as applicable.
“Restricted Payment” shall have the meaning assigned to such term in Section
8.5.
“Reuters Screen LIBOR01 Page” means the display designated as the “LIBOR01 Page”
and captioned as ICE Benchmark Administration Interest Settlement Rates, on the
Reuters America Network, a service of Reuters America Inc. (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market).
“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrowers in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.22, or in
the case of a Person becoming a Lender after the Restatement Effective Date
through an assignment of an existing Revolving Commitment, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, as the same may be increased or
decreased pursuant to the terms hereof.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (i) the outstanding principal amount of such Lender’s Revolving
Loans, (ii) the outstanding amount of such Lender’s funded participations in L/C
Obligations at such time, (iii) such Lender’s Pro Rata Share of any unfunded
participations in L/C Obligations at such time, (iv) the amount of such Lender’s
funded participations in Swing Loans at such time and (v) such Lender’s Pro Rata
Share of any unfunded participations in Swing Loans at such time.


-33-

--------------------------------------------------------------------------------





“Revolving Credit Maturity Date” shall mean August 4, 2023 or such earlier date
on which the Revolving Commitments are terminated in whole pursuant to
Section 2.7 or 9.1.
“Revolving Credit Note” shall mean a promissory note of the Borrowers payable to
a requesting Revolving Lender in the principal amount of such Revolving Lender’s
Revolving Commitment, in substantially the form of Exhibit C-1, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extensions thereof, in whole or in
part.
“Revolving Lender” shall mean any Lender with an outstanding Revolving
Commitment or, if the Revolving Commitments have terminated or expired, any
Lender with any Revolving Credit Exposure.
“Revolving Loan” shall mean a loan made by a Lender to the Borrowers under its
Revolving Commitment.
“Risk-Based Capital Ratio” shall mean the ratio of NAIC Risk Based Capital (as
defined in the NAIC standards) for any Regulated Insurance Company on an
individual basis, calculated at the end of any Fiscal Year, to the “authorized
control level” (as defined in the NAIC standards) calculated at the end of any
Fiscal Year.
“Sanctioned Country” shall mean a country or territory that is the subject of a
Sanctions Program.
“Sanctioned Person” shall mean (i) a Person named on a Sanctions List, each
Person owned or controlled by a Person named on a Sanctions List, or (ii) (A) an
agency of the government of a Sanctioned Country, (B) an organization
controlled, directly or indirectly, by a Sanctioned Country, or (C) a Person
resident in a Sanctioned Country, to the extent subject to a Sanctions Program.
“Sanctions Lists” means, and includes, (a) the list of the Specially Designated
Nationals and Blocked Persons maintained by OFAC, (b) the list of Sectoral
Sanctions Identifications maintained by the U.S. Department of Treasury, (c) the
list of Foreign Sanctions Evaders maintained by the U.S. Department of Treasury,
and (d) any similar list maintained by the U.S. State Department, the U.S.
Department of Commerce, the U.S. Department of Treasury, or any other U.S.
Governmental Authority, or maintained by a Canadian Governmental Authority, the
United Nations Security Counsel, or the European Union.
“Sanctions Programs” means (a) all economic, trade, and financial sanctions
programs administered by OFAC (including all laws, regulations, and Executive
Orders administered by OFAC), the U.S. State Department, and any other U.S.
Governmental Authority, including the Bank Secrecy Act, anti-money laundering
laws (including the Patriot Act), and any and all similar United States federal
laws, regulations or Executive Orders, and, to the extent applicable, any
similar laws, regulations or orders adopted by any State within the United
States,


-34-

--------------------------------------------------------------------------------





and (b) to the extent applicable, all similar economic, trade, and financial
sanctions programs administered, enacted, or enforced by the European Union or
the United Kingdom.
“SBAC” means South Bay Acceptance Corporation, a California corporation.
“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Creditors” shall have the meaning assigned to such term in the Security
Agreement.
“Security Agreement” shall mean the Amended and Restated Security Agreement,
dated as of the date hereof and substantially in the form of Exhibit D, agreed
by the Borrowers and the Subsidiary Loan Parties in favor of the Administrative
Agent for the benefit of the Lenders, as amended, restated, supplemented or
otherwise modified from time to time.
“Security Documents” shall mean the Pledge Agreement, the Security Agreement,
and each of the security agreements, mortgages and other instruments and
documents executed and delivered pursuant thereto or pursuant to Section 6.8
and/or Section 6.9.
“Senior Indebtedness” shall mean all Indebtedness of the Borrowers, whether
presently existing or from time to time hereafter incurred, created, assumed or
existing, except (a) Indebtedness Ranking on a Parity with the Fortegra Notes,
(b) Indebtedness Ranking Junior to the Fortegra Notes and (c) Indebtedness
evidenced by an instrument that expressly provides that such Indebtedness is not
Senior Indebtedness.
“Senior Leverage Ratio,” as of any date of determination, shall mean the ratio
of (a) the Senior Indebtedness of Fortegra and its consolidated Subsidiaries as
of the balance sheet date, net of Unrestricted Cash and Cash Equivalents of
Fortegra and its Subsidiaries as of the balance sheet date, to (b) Consolidated
Adjusted EBITDA of Fortegra and its consolidated Subsidiaries for the
Measurement Period ending on the balance sheet date. The Senior Leverage Ratio
shall be calculated in a manner consistent with the definition of Leverage
Ratio, including any pro forma adjustments as set forth therein.
“Solvent” shall mean, with respect to any Person on any date of determination,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small amount of capital, and (e) such Person is able
to pay its debts and liabilities, contingent obligations and other commitments
as they mature in the ordinary course of business. The amount of contingent
liabilities at any time shall be computed as the amount that, in


-35-

--------------------------------------------------------------------------------





the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“South Bay Credit Facility” means that certain Loan Agreement dated April 28,
2017 (as such agreement may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time), among SBAC, as borrower,
those certain affiliates of SBAC party thereto, as guarantors, and Fifth Third
Bank, National Association, as lender (together with any successor, assignee,
replacement lender or any agent for the benefit of the lenders under such Loan
Agreement, collectively, the “South Bay Lender”).
“South Bay Guaranty” means that certain guaranty made by SBAC in favor of the
South Bay Lender pursuant to that certain Loan Agreement dated August 5, 2019
among South Bay Funding LLC, as borrower, SBAC as guarantor and the South Bay
Lender, as such agreement may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Subsidiary” of any Person shall mean (1) any corporation, association or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total ordinary voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof (or Persons performing similar functions) or (2) any partnership, joint
venture limited liability company or similar entity of which more than 50% of
the capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, is, in the case of
clauses (1) and (2), at the time owned or controlled, directly or indirectly, by
(a) such Person, (b) such Person and one or more Subsidiaries of such Person or
(c) one or more Subsidiaries of such Person. Unless otherwise specified herein,
each reference to a Subsidiary will refer to a Subsidiary of Fortegra.
Notwithstanding the foregoing, Capital Contribution Account Subsidiaries shall
not be deemed to constitute Subsidiaries for purposes of Article V of this
Agreement (except with respect to the representations and warranties contained
in Sections 5.7, 5.10, 5.11, 5.18 and 5.19, Article VI of this Agreement (except
with respect to the covenant in Section 6.4) and Article VIII of this Agreement;
provided that for purposes of Section 6.1(a) and (b) of this Agreement,
financial statements of Fortegra and its Subsidiaries may include the Capital
Contribution Account Subsidiaries).
“Subsidiary Loan Party” shall mean each Material Domestic Subsidiary of the
Borrowers, other than the Excluded Subsidiaries.
“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 2.2.
“Swing Line Lender” means Fifth Third Bank, National Association, and any
successor acting in such capacity.
“Swing Line Lender’s Quoted Rate” is defined in Section 2.2(c).


-36-

--------------------------------------------------------------------------------





“Swing Line Sublimit” means $17,500,000, as reduced pursuant to the terms
hereof.
“Swing Loan” and “Swing Loans” each is defined in Section 2.2.
“Swing Note” shall mean a promissory note of the Borrowers payable to the Swing
Line Lender in the principal amount of the Swing Line Sublimit, in substantially
the form of Exhibit C-2, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extensions thereof, in whole or in part.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Conditions” shall mean, collectively, (a) the payment in full in
cash of the Loan Obligations (other than any (1) contingent obligations for
which no claim has been asserted and (2) secured Hedging Obligations owed to any
Hedging Counterparty or Treasury Management Obligations), (b) the termination or
expiration of all Letters of Credit (unless Cash Collateralized or otherwise
backstopped on terms satisfactory to the Issuing Lender) and (c) the termination
or expiration of the Commitments.
“Transaction Costs” shall mean any costs, fees or expenses paid in cash by a
Borrower or any of its Subsidiaries in connection with the Transactions.
“Transactions” shall mean, on the Restatement Effective Date, the execution and
delivery of the Loan Documents and the payment of fees and expenses incurred in
connection therewith.
“Treasury Management Agreement” shall mean any agreements governing the
provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, purchasing card services, automated
clearing house, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services.
“Treasury Management Bank” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Treasury Management Agreement; provided that at the
time of entering into a Treasury Management Agreement, no Treasury Management
Bank shall be a Defaulting Lender.
“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Parties (a) with respect to obligations and other
liabilities existing on the Restatement Effective Date, owed to any counterparty
that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Restatement Effective Date or
(b) owed to any Treasury Management Bank, pursuant to any Treasury Management
Agreements.


-37-

--------------------------------------------------------------------------------





“Trust Preferred Indenture” shall mean the Indenture, dated as of June 20, 2007,
by and between LOTS, as issuer, and Wilmington Trust Company, as trustee.
“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non‑perfection of the Security
Interests (as defined in the Security Agreement) in any Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than New
York, “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non‑perfection.
“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
any unrestricted cash and cash equivalents held by Fortegra or any of its
Subsidiaries (other than any Subsidiary that is a Regulated Insurance Company),
minus (1) any cash or cash equivalents of Fortegra or any of its Subsidiaries
(other than any Subsidiary that is a Regulated Insurance Company) that have been
generated from any sale of marketable securities of (and initiated by) Fortegra
or such Subsidiaries (other than those marketable securities sold in the
ordinary course of business (as determined by Fortegra in commercially
reasonable good faith); it being understood that an amount equal to 110% of the
average unrestricted cash and cash equivalents for Fortegra and such
Subsidiaries for the Measurement Period ending on or prior to the date of
determination shall be deemed to be generated in the ordinary course of business
for Fortegra and such Subsidiaries); and (2) any cash proceeds from the issuance
of additional Indebtedness on the date such Indebtedness is incurred. For the
avoidance of doubt, any cash or cash equivalents subject to a Lien securing any
Indebtedness otherwise permitted to be Incurred shall be included in the
calculation of Unrestricted Cash and Cash Equivalents. In no event shall
Fortegra be permitted to net cash or cash equivalents constituting proceeds of
asset sales to the extent such asset sales are undertaken solely for the purpose
of increasing cash and cash equivalents for the purpose of reducing the Leverage
Ratio (or Senior Leverage Ratio) as of any date of determination and not for any
other business purpose (as determined by Fortegra in commercially reasonable
good faith).
“Unused Revolving Commitment” means, at any time, the difference between (a) the
Revolving Commitments then in effect and (b) the aggregate outstanding principal
amount of Revolving Loans, Swing Loans and L/C Obligations then outstanding
(other than L/C Obligations that are Cash Collateralized); provided that Swing
Loans outstanding from time to time shall be deemed to reduce the Unused
Revolving Commitment of the Administrative Agent for purposes of computing the
commitment fee under Section 2.13(b).
“Voting Stock” as applied to stock of any person, means shares, interests,
participations or other equivalents in the equity interest (however designated)
in such person having ordinary voting power for the election of a majority of
the directors (or the equivalent) of such


-38-

--------------------------------------------------------------------------------





person, other than shares, interests, participations or other equivalents having
such power only by reason of the occurrence of a contingency.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part 1 of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2.    Accounting Terms and Determination    .
(a)    Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent with the most recent audited consolidated financial statements
of the Borrowers and their Subsidiaries delivered pursuant to Section 6.1(a)
(or, if no such financial statements have been delivered, on a basis consistent
with the audited consolidated financial statements of the Borrowers and their
Subsidiaries last delivered to the Administrative Agent in connection with this
Agreement). Notwithstanding anything herein to the contrary, any obligation of a
Person under a lease that is not (or would not be) required to be classified and
accounted for as a capitalized lease on a balance sheet of such Person shall not
be treated as a capitalized lease as a result of the adoption of FASB ASC 842
(or any other similar promulgation or methodology under GAAP with respect to the
same subject matter as FASB ASC 842) and/or any future changes in GAAP or
changes in the application of GAAP.
(b)    Notwithstanding anything to the contrary in this Agreement, (i) the
Capital Contribution, (ii) the cash and other assets resulting therefrom,
(iii) the gains, losses, income and expense generated by the Capital
Contribution, and (iv) the financial impact of any use or disposition of the
Capital Contribution, shall in each case be excluded from the determination of
any financial definition herein (including Consolidated Adjusted EBITDA) and
from the calculation of any financial ratio or any carve-out, threshold or
basket in any covenant herein.
Section 1.3.    Terms Generally    .
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall.” In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be


-39-

--------------------------------------------------------------------------------





construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns,
(iii) the words “hereof”, “herein” and “hereunder” and words of similar import
shall be construed to refer to this Agreement as a whole and not to any
particular provision hereof, (iv) all references to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement, (v) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. To the extent that any of the
representations and warranties contained in ARTICLE V under this Agreement is
qualified by “Material Adverse Effect”, then the qualifier “in all material
respects” contained in Section 9.1(c) shall not apply. Unless otherwise
indicated, all references to time are references to Eastern Standard Time or
Eastern Daylight Savings Time, as the case may be. Unless otherwise expressly
provided herein, all references to dollar amounts shall mean Dollars. In
determining whether any individual event, act, condition or occurrence of the
foregoing types could reasonably be expected to result in a Material Adverse
Effect, notwithstanding that a particular event, act, condition or occurrence
does not itself have such effect, a Material Adverse Effect shall be deemed to
have occurred if the cumulative effect of such event, act, condition or
occurrence and all other such events, acts, conditions or occurrences of the
foregoing types which have occurred could reasonably be expected to result in a
Material Adverse Effect. Any certificate or other writing required hereunder or
under any other Loan Document to be certified by a Responsible Officer of any
Person shall be deemed to be executed and delivered by such Responsible Officer
solely in such individual’s capacity as a Responsible Officer of such Person and
not in such Responsible Officer’s individual capacity.
Section 1.4.    Rounding.
Any financial ratios required to be maintained pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding up if there is no nearest number).
Section 1.5.    Rates    .
The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR Rate” or with
respect to any rate that is an alternative or replacement for or successor to
any such rate (including, without limitation, any replacement rate determined in
accordance with Section 2.16) or the effect of any of the foregoing, or of any
amendment required by Section 2.16 in connection with the foregoing.
Section 1.6.    Divisions.


-40-

--------------------------------------------------------------------------------





For all purposes under the Loan Documents, in connection with any Division or
plan of Division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time. No Loan Party shall, and no
Loan Party shall permit any of its Subsidiaries to, consummate a Division
without the prior written consent of Administrative Agent.
ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS    
Section 2.1.    Revolving Loans    .
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Revolving Loans, ratably in accordance with its Pro Rata Share of
the Revolving Commitments, to the Borrowers, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result (after giving effect to any repayment of L/C Obligations
with the proceeds of such Revolving Loan) in (a) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Commitment or (b) the sum of the
aggregate Revolving Credit Exposures of all Lenders exceeding the Aggregate
Revolving Commitment Amount. During the Availability Period, the Borrowers shall
be entitled to borrow, prepay and reborrow Revolving Loans in accordance with
the terms and conditions of this Agreement; provided that the Borrowers may not
borrow or reborrow should there exist a Default or Event of Default.
Section 2.2.    Swing Loans.
(a)     Generally. Subject to the terms and conditions hereof, as part of the
Revolving Commitment, the Swing Line Lender shall make loans in Dollars to the
Borrowers under the Swing Line (individually a “Swing Loan” and collectively the
“Swing Loans”) which shall not in the aggregate at any time outstanding exceed
the Swing Line Sublimit; provided, however, the sum of the aggregate Revolving
Credit Exposure of all Lenders at any time outstanding shall not exceed the
Aggregate Revolving Commitment Amount in effect at such time. The Swing Loans
may be availed of by the Borrowers from time to time and borrowings thereunder
may be repaid and used again during the period ending on the Revolving Credit
Maturity Date; provided that each Swing Loan must be repaid on the last day of
the Interest Period applicable thereto. Each Swing Loan shall be in a minimum
amount of $250,000 or such greater amount which is an integral multiple of
$100,000. Notwithstanding anything herein to the contrary, the Swing Line Lender
shall be under no obligation to make any Swing Loan if any Lender is at such
time a Defaulting Lender hereunder unless the Borrower or such Defaulting Lender
has provided Cash Collateral in compliance with Section 2.25 sufficient to
eliminate the Swing Line Lender’s risk with respect to such Defaulting Lender.


-41-

--------------------------------------------------------------------------------





(b)    Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to, at
the option of the Borrowers, (i) the sum of the Base Rate plus the Applicable
Margin for Base Rate Loans as from time to time in effect (computed on the basis
of a year of 365 or 366 days, as the case may be, for the actual number of days
elapsed) or (ii) the Swing Line Lender’s Quoted Rate (computed on the basis of a
year of 360 days for the actual number of days elapsed). Interest on each Swing
Loan shall be due and payable prior to such maturity on the last day of each
Interest Period applicable thereto.
(c)    Requests for Swing Loans. The Borrowers shall give the Administrative
Agent prior notice (which may be written or oral), no later than 10:00 a.m.
(Cincinnati time) on the date upon which the Borrowers request that any Swing
Loan be made, of the amount and date of such Swing Loan, and the Interest Period
requested therefor. The Administrative Agent shall promptly advise the Swing
Line Lender of any such notice received from the Borrowers. Within 30 minutes
after receiving such notice, the Swing Line Lender shall in its discretion quote
an interest rate to the Borrowers at which the Swing Line Lender would be
willing to make such Swing Loan available to the Borrowers for the Interest
Period so requested (the rate so quoted for a given Interest Period being herein
referred to as “Swing Line Lender’s Quoted Rate”). The Borrowers acknowledge and
agree that the interest rate quote is given for immediate and irrevocable
acceptance. If the Borrowers do not so immediately accept the Swing Line
Lender’s Quoted Rate for the full amount requested by the Borrowers for such
Swing Loan, the Swing Line Lender’s Quoted Rate shall be deemed immediately
withdrawn and such Swing Loan shall bear interest at the rate per annum
determined by adding the Applicable Margin for Base Rate Loans to the Base Rate
as from time to time in effect. Subject to the terms and conditions hereof, the
proceeds of such Swing Loan shall be made available to the Borrowers on the date
so requested at the offices of the Swing Line Lender in Cincinnati, Ohio.
Anything contained in the foregoing to the contrary notwithstanding (i) the
obligation of the Swing Line Lender to make Swing Loans shall be subject to all
of the terms and conditions of this Agreement and (ii) the Swing Line Lender
shall not be obligated to make more than one Swing Loan during any one day.
(d)    Refunding of Swing Loans. In its sole and absolute discretion, the Swing
Line Lender may at any time, on behalf of the Borrowers (which the Borrowers
hereby irrevocably authorize the Swing Line Lender to act on their behalf for
such purpose) and with notice to the Borrowers and the Administrative Agent,
request each Lender to make a Revolving Loan in the form of a Base Rate Loan in
an amount equal to such Lender’s Pro Rata Share of the amount of the Swing Loans
outstanding on the date such notice is given. Unless an Event of Default
described in Section 9.1(g) or 9.1(h) exists with respect to either Borrower,
regardless of the existence of any other Event of Default, each Lender shall
make the proceeds of its requested Revolving Loan available to the
Administrative Agent, in immediately available funds, at the Administrative
Agent’s principal office in Cincinnati, Ohio, before 12:00 noon (Cincinnati
time) on the Business Day following the day such notice is given. The proceeds
of such Borrowing of Revolving Loans shall be immediately applied to repay the
outstanding Swing Loans.
(e)    Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Line Lender pursuant to
Section 2.2(d) above (because an Event of Default described in Section 9.1(g) or
9.1(h) exists with respect to either Borrower or otherwise),


-42-

--------------------------------------------------------------------------------





such Lender will, by the time and in the manner such Revolving Loan was to have
been funded to the Administrative Agent, purchase from the Swing Line Lender an
undivided participating interest in the outstanding Swing Loans in an amount
equal to its Pro Rata Share of the aggregate principal amount of Swing Loans
that were to have been repaid with such Revolving Loans; provided that the
foregoing purchases shall be deemed made hereunder without any further action by
such Lender, the Swing Line Lender or the Administrative Agent. Each Lender that
so purchases a participation in a Swing Loan shall thereafter be entitled to
receive its Pro Rata Share of each payment of principal received on the Swing
Loan and of interest received thereon accruing from the date such Lender funded
to the Swing Line Lender its participation in such Loan. The several obligations
of the Lenders under this Section shall be absolute, irrevocable and
unconditional under any and all circumstances whatsoever and shall not be
subject to any set‑off, counterclaim or defense to payment which any Lender may
have or have had against either Borrower, any other Lender or any other Person
whatsoever. Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Commitment of any Lender, and each payment made by
a Lender under this Section shall be made without any offset, abatement,
withholding or reduction whatsoever.
Section 2.3.    [RESERVED].
Section 2.4.    Procedure for Borrowings    .
(a)    Notice to the Administrative Agent.    The Borrowers shall give the
Administrative Agent notice of each Borrowing prior to 11:00 a.m. (Cincinnati
time): (i) at least 3 Business Days before the date on which the Borrowers
request the Lenders to advance a Borrowing of LIBOR Rate Loans and (ii) on the
date the Borrowers request the Lenders to advance a Borrowing of Base Rate
Loans; provided, that the request for a Borrowing on the Restatement Effective
Date may, at the discretion of the Administrative Agent, be given later than the
times specified herein. The Loans included in each Borrowing shall bear interest
initially at the type of rate specified in such notice. Thereafter, the
Borrowers may from time to time elect to change or continue the type of interest
rate borne by each Borrowing or, subject to Section 2.6, a portion thereof, as
follows: (i) if such Borrowing is of LIBOR Rate Loans, on the last day of the
Interest Period applicable thereto, the Borrowers may continue part or all of
such Borrowing as LIBOR Rate Loans or convert part or all of such Borrowing into
Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business
Day, the Borrowers may convert all or part of such Borrowing into LIBOR Rate
Loans for an Interest Period or Interest Periods specified by the Borrowers. The
Borrowers shall give all such notices requesting the advance, continuation or
conversion of a Borrowing to the Administrative Agent by email (with a pdf copy
of the applicable fully‑executed notice), telephone, or telecopy (which notice
shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing in a manner acceptable to the Administrative Agent),
substantially in the form attached hereto as Exhibit F-1 (“Notice of Borrowing”)
or Exhibit F-2 (“Notice of Continuation/Conversion”), as applicable, or in such
other form acceptable to the Administrative Agent. Notice of the continuation of
a Borrowing of LIBOR Rate Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into LIBOR Rate
Loans must be given by no later than 11:00 a.m. (Cincinnati time) at least
3 Business Days before the date of the requested continuation or conversion.
Each notice shall be irrevocable and shall specify: (i) the aggregate


-43-

--------------------------------------------------------------------------------





principal amount of such Borrowing to be advanced, continued or converted,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) the type
of Loans to comprise such new, continued or converted Borrowing, and (iv) if
such Borrowing is to be comprised of LIBOR Rate Loans, the Interest Period
applicable thereto. A notice received after 11:00 a.m. (Cincinnati time) shall
be deemed received on the next Business Day. Promptly following the receipt of a
Notice of Borrowing herewith, the Administrative Agent shall advise each Lender
of the details thereof and the amount of such Lender’s Revolving Loan to be made
as part of the requested Borrowing of Revolving Loans. The Borrowers agree that
the Administrative Agent may rely on any such email, telephonic or telecopy
notice given by any person the Administrative Agent in good faith believes is a
Responsible Officer without the necessity of independent investigation (the
Borrowers hereby indemnify the Administrative Agent from any liability or loss
ensuing from such reliance) and, in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.
(b)    Borrowers’ Failure to Notify; Automatic Continuations and Conversions;
Automatic Extensions of Loan if Reimbursement Obligations Not Repaid. If the
Borrowers fail to give proper notice of the continuation or conversion of any
outstanding Borrowing of LIBOR Rate Loans before the last day of its then
current Interest Period within the period required by Section 2.4(a) or, whether
or not such notice has been given, one or more of the conditions set forth in
Section 4.1 for the continuation or conversion of a Borrowing of LIBOR Rate
Loans would not be satisfied, and such Borrowing is not prepaid in accordance
with Section 2.10, such Borrowing shall automatically be converted into a
Borrowing of Base Rate Loans. In the event the Borrowers fail to give notice
pursuant to Section 2.4(a) of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 1:00 p.m.
(Cincinnati time) on the day such Reimbursement Obligation becomes due that it
intends to repay such Reimbursement Obligation through funds not borrowed under
this Agreement, the Borrowers shall be deemed to have requested a Borrowing of
Base Rate Loans under the Revolving Commitment (or, at the option of the
Administrative Agent, under the Swing Line) on such day in the amount of the
Reimbursement Obligation then due, which Borrowing, if otherwise available
hereunder, shall be applied to pay the Reimbursement Obligation then due.
Section 2.5.    Funding of Borrowings.
(a)    Each Lender will make available each Loan to be made by it hereunder on
the proposed date thereof by wire transfer in immediately available funds by
1:00 p.m. to the Administrative Agent at the Payment Office. The Administrative
Agent will make such Loans available to the Borrowers by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrowers with the Administrative
Agent or at the Borrowers’ option, by effecting a wire transfer of such amounts
to an account designated by the Borrowers to the Administrative Agent.
(b)    Unless the Administrative Agent shall have been notified by any Lender
prior to 12:00 p.m. on the date of a Borrowing in which such Lender is to
participate that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such amount available to the


-44-

--------------------------------------------------------------------------------





Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrowers on such date a
corresponding amount (each such advance, a “Disproportionate Advance”). If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of such Borrowing, the Administrative Agent shall be
entitled to recover such Disproportionate Advance on demand from such Lender
together with interest thereon in respect of each day during the period
commencing on the date such Disproportionate Advance was made available to the
Borrowers and ending on (but excluding) the date such Lender makes available
such Disproportionate Advance to the Administrative Agent at a rate per annum
equal to: (i) from the date the Disproportionate Advance was made by the
Administrative Agent to the date 2 Business Days after payment by such Lender is
due hereunder, the greater of, for each such day, (x) the Federal Funds Rate and
(y) an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any standard
administrative or processing fees charged by the Administrative Agent in
connection with such Lender’s non‑payment and (ii) from the date 2 Business Days
after the date such share of the applicable Borrowing is due from such Lender to
the date such payment is made by such Lender, the Base Rate in effect for each
such day. If such Lender does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrowers, and the Borrowers shall immediately pay such
corresponding amount to the Administrative Agent together with interest at the
rate specified for such Borrowing. Nothing in this subsection shall be deemed to
relieve any Lender from its obligation to fund its Pro Rata Share of any
Borrowing hereunder or to prejudice any rights which the Borrowers may have
against any Lender as a result of any default by such Lender hereunder.
(c)    All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares of the applicable facility. No Lender shall be
responsible for any default by any other Lender in its obligations hereunder,
and each Lender shall be obligated to make its Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.
Section 2.6.    Minimum Borrowing Amounts; Maximum LIBOR Rate Loans. Each
Borrowing of Base Rate Loans (other than Swing Loans) advanced shall be in an
amount not less than $500,000 or such greater amount that is an integral
multiple of $50,000. Each Borrowing of LIBOR Rate Loans advanced, continued or
converted shall be in an amount equal to $1,000,000 or such greater amount that
is an integral multiple of $100,000. Without the Administrative Agent’s consent,
there shall not be more than five (5) Borrowings of LIBOR Rate Loans outstanding
at any one time.
Section 2.7.    Optional Reduction and Termination of Revolving Commitments    .
(a)    Unless previously terminated, all Revolving Commitments shall terminate
on the Revolving Credit Maturity Date.


-45-

--------------------------------------------------------------------------------





(b)    Upon at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrowers may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided that any partial reduction shall apply to reduce proportionately and
permanently the Revolving Commitment of each Lender and any partial reduction
pursuant to this Section 2.7 shall be in an amount of at least $1,000,000 and
any larger multiple of $500,000. The Borrowers shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the Revolving Credit
Exposure of all Lenders would exceed the Aggregate Revolving Commitment Amount.
Any termination of the Aggregate Revolving Commitments pursuant to this
Section 2.7 may not be reinstated.
(c)    The Borrowers may terminate (on a non‑ratable basis) the unused amount of
the Revolving Commitment of a Defaulting Lender upon not less than five Business
Days’ prior notice to the Administrative Agent (which will promptly notify the
Lenders thereof), and in such event the provisions of Section 2.21 will apply to
all amounts thereafter paid by the Borrowers for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim the Borrowers, the
Administrative Agent or any Lender may have against such Defaulting Lender.
(d)    Notwithstanding the foregoing, any notice of a termination of the
Commitments delivered by the Borrowers may state that such notice is conditioned
upon the effectiveness of one or more other transactions, in which case such
notice may be revoked (subject to the payment of amounts due under Section 2.18)
by the Borrowers (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.
Section 2.8.    Repayment of Loans    . The outstanding principal amount of all
Revolving Loans and Swing Loans shall be due and payable (together with accrued
and unpaid interest thereon) on the Revolving Credit Maturity Date.
Section 2.9.    Evidence of Indebtedness    .
(a)    Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment of
each Lender, (ii) the amount of each Extension of Credit made hereunder by each
Lender and the Interest Period applicable thereto, (iii) the date and amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder in respect of such Extension of Credit and
(iv) both the date and amount of any sum received by the Administrative Agent
hereunder from the Borrowers in respect of the Loans and each Lender’s
applicable Pro Rata Share thereof. The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrowers therein recorded; provided that the failure or delay of


-46-

--------------------------------------------------------------------------------





any Lender or the Administrative Agent in maintaining or making entries into any
such record or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Loans (both principal and unpaid accrued interest)
of such Lender in accordance with the terms of this Agreement.
(b)    In addition to the accounts and records referred to in subsection (a),
each Revolving Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Revolving Lender of participations in Letters of Credit. ln the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Revolving Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.
(c)    At the request of any Lender at any time, the Borrowers agree that they
will execute and deliver to such Lender a Revolving Credit Note payable to the
order of such Lender. At the request of the Swing Line Lender, the Borrowers
agree that they will execute and deliver a Swing Note payable to the order of
the Swing Line Lender.
Section 2.10.    Optional Prepayments    .
The Borrowers shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than 11:00 a.m. not less than three
Business Days prior to any such prepayment of LIBOR Rate Loans or, in the case
of a Borrowing of Base Rate Loans or Swing Loans bearing interest at the Swing
Line Lender’s Quoted Rate, notice delivered by the Borrowers to the
Administrative Agent not later than 11:00 a.m. on the date of prepayment. Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s applicable Pro Rata Share of any such prepayment. If such notice is
given, the aggregate amount specified in such notice shall be due and payable on
the date designated in such notice and, in the case of LIBOR Rate Loans, all
accrued interest to such date on the amount so prepaid in accordance with
Section 2.12(b); provided that if a Borrowing is prepaid on a date other than
the last day of an Interest Period applicable thereto, the Borrowers shall also
pay all amounts required pursuant to Section 2.18. Partial prepayments shall be
in an aggregate amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof; provided, that the amount remaining outstanding shall be in an amount
not less than required by Section 2.6. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing. A notice of prepayment
received after 11:00 a.m. shall be deemed received on the next Business Day. All
prepayments of LIBOR Rate Loans under this Section 2.10 shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of prepayment. Notwithstanding the foregoing, any notice of
prepayment delivered by the Borrowers may state that such notice is conditioned
upon the effectiveness of one or more other transactions, in which case such
notice may be revoked (subject to the payment of amounts due under Section 2.18)
by the Borrowers (by notice to the Administrative Agent on or prior to the
specified effective


-47-

--------------------------------------------------------------------------------





date) if such condition is not satisfied, so long as notice of such revocation
is delivered to the Administrative Agent no later than the Business Day (or such
shorter period as the Administrative Agent may agree) prior to the proposed date
of prepayment.
Section 2.11.    Mandatory Prepayments    .
If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.7 or
otherwise, the Borrowers shall first, immediately repay Revolving Loans and, if
necessary, Swing Loans, second, repay any Reimbursement Obligations and
thereafter, Cash Collateralize undrawn L/C Obligations in an amount equal to
such excess, together with all accrued and unpaid interest on such excess amount
and any amounts due under Section 2.18.
Section 2.12.    Interest on Loans    .
(a)    Base Rate Loans. Each Base Rate Loan made or maintained by a Lender shall
bear interest (computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual days elapsed) on the unpaid principal amount thereof from
the date such Loan is advanced or created by conversion from a LIBOR Rate Loan
until, but excluding, the date of repayment thereof at a rate per annum equal to
the sum of the Applicable Margin plus the Base Rate from time to time in effect,
payable in arrears by the Borrowers on each Interest Payment Date and at
maturity (whether by acceleration or otherwise).
(b)    LIBOR Rate Loans. Each LIBOR Rate Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued or created by
conversion from a Base Rate Loan until, but excluding, the date of repayment
thereof at a rate per annum equal to the sum of the Applicable Margin plus the
Adjusted LIBOR applicable for such Interest Period, payable in arrears by the
Borrowers on each Interest Payment Date and at maturity (whether by acceleration
or otherwise).
(c)    Default Rate. Notwithstanding clauses (a) and (b) above, if (i) an Event
of Default specified in Section 9.1(a), Section 9.1(b), Section 9.1(g) or
Section 9.1(h) has occurred and is continuing, (ii) if an Event of Default
specified in Section 9.1(d) (solely with respect to noncompliance with Section
8.4) or Section 9.1(e) (solely with respect to an Event of Default caused by a
failure to deliver the financial statements required by Section 6.1) has
occurred and has been continuing for thirty (30) days or (iii) otherwise at the
request of the Required Lenders if any other Event of Default has occurred and
is continuing, then at the request of the Required Lenders, the Borrowers shall
pay interest, in each case (after as well as before entry of judgment thereon to
the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, L/C Participation Fees and other amounts owing by it
at a rate per annum equal to:
(i)    for any Base Rate Loan and any Swing Loan bearing interest at the Base
Rate, the sum of 2.00% per annum plus the Applicable Margin plus the Base Rate
from time to time in effect;


-48-

--------------------------------------------------------------------------------





(ii)    for any LIBOR Rate Loan and any Swing Loan bearing interest at the Swing
Line Lender’s Quoted Rate, the sum of 2.00% per annum plus the rate of interest
in effect thereon at the time of such Event of Default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of 2.00% plus the Applicable Margin for Base Rate Loans plus the Base
Rate from time to time in effect;
(iii)    for any Reimbursement Obligation, the sum of 2.00% plus the amounts due
under Section 3.5 with respect to such Reimbursement Obligation;
(iv)    for any Letter of Credit, the sum of 2.00% plus the L/C Participation
Fee due under Section 3.3 with respect to such Letter of Credit; and
(v)    for any other amount owing hereunder not covered by clauses (i) through
(iv) above, the sum of 2.00% plus the Applicable Margin plus the Base Rate from
time to time in effect.
(d)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.
Section 2.13.    Fees    .
(a)    The Borrowers shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon in writing by
Fortegra and the Administrative Agent in that certain Engagement Letter dated
June 17, 2020, or as otherwise agreed to in writing between Fortegra and the
Administrative Agent.
(b)    The Borrowers agree to pay to the Administrative Agent for the account of
each Lender (other than Defaulting Lenders) a commitment fee, which shall accrue
at the Applicable Percentage per annum on the daily amount of the Unused
Revolving Commitment of such Lender during the Availability Period.
(c)    Accrued fees under clause (b) above shall be payable quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
on September 30, 2020 and on the Revolving Credit Maturity Date (and if later,
the date the Loans shall be repaid in their entirety); provided further, that
any such fees accruing after the Revolving Credit Maturity Date shall be payable
on demand.
(d)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to clause (b) of this
Section (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees), or any amendment fees hereafter offered to any
Lender, and the pro rata payment provisions of Section 2.20 will automatically
be deemed adjusted to reflect the provisions of this Section.


-49-

--------------------------------------------------------------------------------





Section 2.14.    Computation of Interest and Fees    .
Interest on the Loans shall accrue commencing on the day on which the
disbursement of proceeds of the Loan or applicable portion thereof is made.
Payments of interest that are periodically required shall include interest
accrued to (but excluding) the day on which the payment is made. All other
computations of interest and fees hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
Section 2.15.    [RESERVED]    .
Section 2.16.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR.
(a)     In the event, prior to the first day of any Interest Period for any
Borrowing of LIBOR Rate Loans:
(i)    the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
(ii)    the Required Lenders advise the Administrative Agent that (A) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their LIBOR Rate Loans for such Interest
Period or (B) that the making or funding of LIBOR Rate Loans become
impracticable,
then the Administrative Agent shall forthwith give written notice thereof to the
Borrowers and the Lenders (which shall be conclusive and binding on the
Borrowers and the Lenders), and (x) any request for LIBOR Rate Loans or for a
conversion to or continuation of a LIBOR Rate Loan shall be automatically
withdrawn and shall be deemed a request for a Base Rate Loan, (y) each LIBOR
Rate Loan will automatically, on the last day of the then current Interest
Period relating thereto, become a Base Rate Loan, and (z) the obligations of the
Lenders to make LIBOR Rate Loans shall be suspended until the Administrative
Agent determines that the circumstances giving rise to such suspension no longer
exist, in which event the Administrative Agent shall so notify the Borrowers and
the Lenders.
(b)    In the event Administrative Agent shall determine (which determination
shall be deemed presumptively correct absent manifest error) that:


-50-

--------------------------------------------------------------------------------





(i)    the circumstances set forth in Section 2.16(a) have arisen and such
circumstances are unlikely to be temporary;
(ii)    a public statement or publication of information (A) by or on behalf of
the administrator of LIBOR, or by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator of LIBOR, in
each case, which states that such administrator has ceased or will cease to
provide LIBOR, permanently or indefinitely, provided that, at the time of the
statement or publication, there is no successor administrator that will continue
to provide LIBOR; (B) by the administrator of LIBOR that it has invoked or will
invoke, permanently or indefinitely, its insufficient submissions policy, or (C)
by the regulatory supervisor for the administrator of LIBOR or any Governmental
Authority having jurisdiction over the Administrative Agent announcing that
LIBOR is no longer representative or may no longer be used;
(iii)    a LIBOR Rate is not published by the administrator for five (5)
consecutive Business Days and such failure is not the result of a temporary
moratorium, embargo or disruption declared by the administrator of LIBOR or by
the regulatory supervisor for the administrator of LIBOR; or
(iv)    a new index rate has become a widely-recognized replacement benchmark
rate for LIBOR in newly originated loans denominated in Dollars in the U.S.
market;
then, Administrative Agent may, in consultation with the Borrowers, amend this
Agreement as described below to replace LIBOR with an alternative benchmark
rate, and to modify the applicable margins and make other related amendments, in
each case giving due consideration to any evolving or then existing convention
for similar U.S. Dollar denominated credit facilities, or any selection,
endorsement or recommendation by a relevant governmental body with respect to
such facilities. The Administrative Agent shall provide notice to the Borrowers
and enter into an amendment of this Agreement to reflect the replacement index,
adjusted margins and such other related amendments as may be appropriate, in the
sole discretion of the Administrative Agent, for the implementation and
administration of the replacement index-based rate; provided, however, any
amendment that would have the effect of increasing the L/C Participation Fee
shall require the consent of the Borrowers. Notwithstanding anything to the
contrary in this Agreement or any other Loan Documents (including, without
limitation, Section 11.2), such amendment shall become effective without any
further action or consent of any other party to this Agreement


-51-

--------------------------------------------------------------------------------





on the fifth (5th) Business Day after the date that a draft of the amendment is
provided to the Lenders, unless the Administrative Agent receives, on or before
such fifth (5th) Business Day, a written notice from the Required Lenders
stating that such Lenders object to such amendment. For the avoidance of doubt,
following the date when a determination is made pursuant to subsection (b)(i)
above and until a replacement index has been selected and implemented in
accordance with the terms and conditions of subsection (b)(ii) above, all Loans
shall accrue interest at, and the interest rate shall be, the Base Rate.
(c)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, then at such times, such index shall be
deemed to be zero for purposes of this Agreement.
Section 2.17.    Increased Cost.
(a)    Increased Costs Generally.    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except with respect to the applicable Reserve Percentage with
respect to any LIBOR Rate Loans) or the Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrowers will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.


-52-

--------------------------------------------------------------------------------





(b)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in Section 2.17(a) or (b) above and delivered to the Borrowers, shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine‑month period
referred to above shall be extended to include the period of retroactive effect
thereof).
Section 2.18.    Funding Indemnity    .
In the event of (a) the payment of any principal of a LIBOR Rate Loan other than
on the last day of the Interest Period applicable thereto (including as a result
of an Event of Default), (b) the failure by the Borrowers to borrow, continue or
prepay any LIBOR Rate Loan, on the date specified in any applicable notice
(regardless of whether such notice is withdrawn or revoked), or (c) a
reallocation of LIBOR Rate Loans among the Lenders by the Administrative Agent
pursuant to Section 2.22(f), then, in any such event, the Borrowers shall
compensate each Lender, within five Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event (excluding loss
of anticipated profits). Such loss, cost or expense shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (A) the amount
of interest that would have accrued on the principal amount of such Loan if such
event had not occurred at


-53-

--------------------------------------------------------------------------------





the rate applicable to such Loan for the period from the date of such event to
the last day of the then current Interest Period therefor (or in the case of a
failure to borrow or continue, for the period that would have been the Interest
Period for such Loan) over (B) the amount of interest that would accrue on the
principal amount of such Loan for the same period if the rate were set on the
date such Loan was prepaid or converted or the date on which the Borrowers
failed to borrow or continue such Loan. A certificate as to any additional
amount payable under this Section 2.18 submitted to the Borrowers by any Lender
(with a copy to the Administrative Agent) shall be conclusive, absent manifest
error.
Section 2.19.    Taxes    .
(a)    For purposes of this Section 2.19, the term “Lender” includes the Issuing
Lender and the term “applicable law” includes FATCA.
(b)    Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes except to the extent required by
law; provided that if the Borrowers shall be required (as determined in the good
faith discretion of the applicable Borrower) to deduct or withhold any Tax from
such payments, then (i) the Borrowers shall be entitled to make such deductions
or withholdings, (ii) the Borrowers shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law, and (iii) if
such Tax is an Indemnified Tax, then the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to Indemnified Taxes) the Administrative Agent or any Lender (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made.
(c)    In addition, the Borrowers shall pay, without duplication, any Other
Taxes to the relevant Governmental Authority in accordance with applicable law,
or at the option of the Administrative Agent, timely reimburse it for the
payment of any Other Taxes.
(d)    The Borrowers shall indemnify the Administrative Agent and each Lender,
twenty Business Days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrowers hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.19) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment delivered to the Borrowers by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error; provided, however, that as soon as practicable after any payment
of such Indemnified Taxes by such Lender or the Administrative Agent to any
Governmental Authority, such Lender or the Administrative Agent shall deliver to
the Borrowers, as soon as reasonably practicable, the original or a certified
copy of a receipt issued by such authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Borrowers.


-54-

--------------------------------------------------------------------------------





(e)    Each Lender shall severally indemnify the Administrative Agent, within
ten days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.4 relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (d).
(f)    As soon as practicable after any payment of Indemnified Taxes by the
Borrowers to a Governmental Authority, the Borrowers shall, to the extent
available to the Borrowers, deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under the Loan Documents shall deliver
to the Borrowers (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrowers in writing, such properly completed and
executed documentation prescribed by applicable law or reasonably requested in
writing by the Borrowers as will permit such payments to be made without
withholding or at a reduced rate. In addition, any Lender, if reasonably
requested by the Borrowers, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers as will enable the
Borrowers to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Without limiting the
generality of the foregoing, each Foreign Lender agrees that it will deliver to
the Administrative Agent and the Borrowers (or in the case of a Participant, to
the Lender from which the related participation shall have been purchased and to
the Administrative Agent), as appropriate, two duly completed originals of
(i) IRS Form W‑8ECI, or any successor form thereto, certifying that the payments
received from the Borrowers under the Loan Documents are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) IRS Form W‑8BEN, W‑8BEN‑E, or any successor form thereto, certifying
that such Foreign Lender is entitled to benefits under an income tax treaty to
which the United States is a party which eliminates or reduces the rate of
withholding tax on payments of interest; or (iii) IRS Form W‑8BEN, W‑8BEN‑E, or
any successor form prescribed by the IRS, together with a certificate
(A) establishing that the payment to the Foreign Lender qualifies as “portfolio
interest” exempt from U.S. withholding tax under Code section 871(h) or 881(c),
and (B) stating that (1) the Foreign Lender is not a bank for purposes of Code
section 881(c)(3)(A), or the obligation of the Borrowers hereunder is not, with
respect to such Foreign Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that section; (2) the
Foreign Lender is not a 10% shareholder of the Borrowers within the meaning of


-55-

--------------------------------------------------------------------------------





Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign Lender is not a
controlled foreign corporation that is related to the Borrowers within the
meaning of Code section 881(c)(3)(C); or (iv) such other IRS forms as may be
applicable to the Foreign Lender, including Forms W‑8IMY (including all required
statements) or W‑8EXP. Each non‑Foreign Lender agrees that it will deliver to
the Administrative Agent and the Borrowers (or in the case of a Participant, to
the Lender from which the related participation shall have been purchased and to
the Administrative Agent), as appropriate, two duly completed originals of Form
W‑9, or any successor form thereto, certifying that such non‑Foreign Lender is
entitled to an exemption from U.S. backup withholding tax. Each Lender shall
deliver to the Borrowers and the Administrative Agent such forms required to be
delivered to it by this Section 2.19(f) on or before the date that it becomes a
party to this Agreement (or in the case of a Participant, on or before the date
such Participant purchases the related participation). In addition, each Lender
shall deliver to the Borrowers and the Administrative Agent any requisite
updated or new forms promptly upon (i) the obsolescence, expiration, or
invalidity of any form previously delivered by such Lender under this
Section 2.19 and (ii) the reasonable request from a Borrower or the
Administrative Agent from time to time. Each such Lender shall promptly notify
the Borrowers and the Administrative Agent at any time that it determines that
it is no longer in a position to provide any previously delivered certificate to
the Borrowers (or any other form of certification adopted by the IRS for such
purpose).
(h)    If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(i)    If the Administrative Agent or a Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which the Borrowers have paid additional amounts
pursuant to this Section 2.19, the Administrative Agent or such Lender shall pay
to the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section 2.19 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out‑of‑pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the
Borrowers, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or


-56-

--------------------------------------------------------------------------------





such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information that it deems
confidential) to the Borrowers or any other person.
(j)    Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.20.    Payments Generally; Pro Rata Treatment; Sharing of
Set‑offs    ‑.
(a)    The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest or fees, or otherwise) prior to
2:00 p.m. on the date when due, in immediately available funds, free and clear
of any defenses, rights of set‑off, or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except that payments pursuant to
Section 2.17, Section 2.18, Section 2.19, and Section 11.3 hereof shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. Each payment to
the Administrative Agent of the Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of the Issuing
Lender or the L/C Participants, as the case may be. If any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied in the order of priority set
forth in Section 9.2. If the Administrative Agent receives funds for application
to the Obligations of the Loan Parties under or in respect of the Loan Documents
under circumstances for which the Loan Documents do not specify the manner in
which such funds are to be applied, the Administrative Agent may, but shall not
be obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of such outstanding Loans or other
Obligations then owing to such Lender.
(c)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any


-57-

--------------------------------------------------------------------------------





portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Letters of Credit to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrowers
consent to the foregoing and agree, to the extent they may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set‑off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount or amounts due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
Section 2.21.    Payments to Defaulting Lenders    .
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments.    Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
11.2.
(ii)    Payments to Defaulting Lenders. Any amount paid by the Borrowers for the
account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated non‑interest bearing account until the
termination of the Revolving Commitments at which time the funds in such account
will be applied by the Administrative Agent, to the fullest extent permitted by
law, in the following order of priority: first to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Lender or the Swing Line Lender hereunder,
third to Cash Collateralize the Fronting


-58-

--------------------------------------------------------------------------------





Exposure of the Issuing Lender and the Swing Line Lender with respect to such
Defaulting Lender in accordance with Section 2.25 (in which case, any Cash
Collateral previously provided to the Borrowers shall be returned to them to the
extent of the amount so applied under this clause third), fourth as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth if so determined by the Administrative Agent and the
Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued and Swing
Loans made under this Agreement, in accordance with Section 2.25, sixth to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Lender or the Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, seventh so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and eighth to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct; provided that in the case of this clause eighth, if (x) such
payment is a payment of the principal amount of any Loans or L/C Obligations in
respect of which such Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Obligations were made at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non‑Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.21(a)(i) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee under Section 2.13(a) or any amendment fees, waiver fees, or
similar fees for any period during which that Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive any L/C Participation
Fee under Section 3.3 and amounts owed to it in respect of participating
interest in Swing Loans under Section 2.2(e) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Pro Rata Share
of the stated amount of Letters of Credit and participating interests in Swing
Loans for which it has provided Cash Collateral pursuant to Section 2.25.


-59-

--------------------------------------------------------------------------------





(C)    With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non‑Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swing Loans that has been reallocated to such
Non‑Defaulting Lender pursuant to clause (iv) below, (y) pay to the Swing Line
Lender and to the Issuing Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the Swing
Line Lender’s or such Issuing Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing
Loans shall automatically be reallocated among the Non‑Defaulting Lenders in
accordance with their respective Pro Rata Share of Revolving Commitments
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (A) the conditions set forth in Section 4.2 are
satisfied at the time of such reallocation (and, unless the Borrowers shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (B) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non‑Defaulting Lender to exceed such Non‑Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non‑Defaulting Lender as a result of such Non‑Defaulting Lender’s
increased exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to them hereunder or under law, Cash
Collateralize the Issuing Lender’s and the Swing Line Lender’s Fronting Exposure
in accordance with the procedures set forth in Section 2.25.
(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swing Line Lender and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held
pro rata by the Lenders in accordance with the Commitments under the applicable
facility hereunder (without giving effect to Section 2.21(a)(ii)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender


-60-

--------------------------------------------------------------------------------





will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.
(c)    New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan and (ii) the Issuing Lender shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
Section 2.22.    Increase of Commitments; Additional Lenders    .
(a)    So long as no Default or Event of Default has occurred and is continuing,
from time to time after the Restatement Effective Date, the Borrowers may, upon
at least ten days’ written notice (or such shorter period of time as the
Administrative Agent may agree to in its sole discretion) to the Administrative
Agent (who shall promptly provide a copy of such notice to each Lender), propose
to increase the Aggregate Revolving Commitments (an “Incremental Revolving
Commitment” or an “Incremental Facility”); provided that the aggregate amount of
all Incremental Revolving Commitments shall not exceed $50,000,000 in the
aggregate over the term of this Agreement. No Lender shall have any obligation
to extend any Incremental Facility.
(b)    The Borrowers may designate a bank or other financial institution (which
may be, but need not be, one or more of the existing Lenders) to extend such
Incremental Facility (each, an “Additional Lender”), which at the time agrees to
extend such Incremental Facility; provided however, that any new bank or
financial institution must be acceptable to the Administrative Agent, which
acceptance will not be unreasonably withheld or delayed.
(c)    In the case of each Incremental Revolving Commitment:
(i)    such Incremental Revolving Commitment shall have the same terms as the
existing Revolving Commitments (other than any initial upfront fees paid to the
Additional Lenders extending such Incremental Revolving Commitment); and
(ii)    the outstanding Revolving Loans and the Pro Rata Share of L/C
Obligations will be reallocated by the Administrative Agent on the applicable
increase effective date among the Revolving Lenders (including the Additional
Lenders providing such Incremental Revolving Commitment) in accordance with
their revised Pro Rata Shares (and the Revolving Lenders (including the
Additional Lenders providing such Incremental Revolving Commitment) agree to
make all payments and adjustments necessary to effect such reallocation and the
Borrowers shall pay any and all costs required pursuant to Section 2.18 in
connection with such reallocation as if such reallocation were a repayment).
(d)    An Incremental Revolving Commitment pursuant to this Section 2.22 shall
become effective upon the receipt by the Administrative Agent of:


-61-

--------------------------------------------------------------------------------





(i)    a supplement or joinder in form and substance reasonably satisfactory to
the Administrative Agent executed by the Borrowers and by each Additional Lender
setting forth the Incremental Revolving Commitments of such Lenders and setting
forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof,
(ii)    evidence of appropriate corporate authorization on the part of the
Borrowers with respect to the Incremental Facility, and
(iii)    a certificate of a Responsible Officer of the Borrowers to the effect
that (A)     the conditions set forth in Section 4.2(a) and (b) will be
satisfied before and after giving effect to the incurrence of the Incremental
Facility and (B) after giving effect to such increase and the payment of any
related fees, the Borrowers would be in compliance on a pro forma basis with the
covenants set forth in Section 8.4 (after giving effect to any Borrowings to be
made on the date that the Incremental Facility becomes effective, and deeming
any Incremental Revolving Commitment to be fully drawn for purposes of
calculating such compliance).
(e)    Upon the acceptance of any such agreement by the Administrative Agent,
(i) the Aggregate Revolving Commitment Amount shall automatically be increased
by the amount of the Incremental Revolving Commitments added through such
agreement and (ii) Schedule I shall automatically be deemed amended to reflect
the Commitments of all Lenders after giving effect to the addition of such
Commitments.
(f)    Each supplement or joinder agreement referred to in clause (d)(i) above
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary, in the reasonable
opinion of the Administrative Agent and the Borrowers, to effect the provision
of this Section 2.22, and for the avoidance of doubt, this Section 2.22 shall
supersede any provisions of Sections 2.20 or 11.2 to the contrary.
Section 2.23.    Mitigation of Obligations    .
If any Lender requests compensation by reason of increased costs as provided in
Section 2.17, or if the Borrowers are required to indemnify or pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if such designation or assignment (i) would
eliminate or reduce amounts payable under Section 2.17 or Section 2.19, as the
case may be, in the future and (ii) in the sole judgment of such Lender, would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
Section 2.24.    Replacement of Lenders    .


-62-

--------------------------------------------------------------------------------





(a) If any Lender requests compensation under Section 2.17, or (b) if the
Borrowers are required to indemnify or pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.19, or (c) if any Lender is a Defaulting Lender, or (d) if, in
connection with any proposed amendment, waiver, or consent, the consent of all
of the Lenders, or all of the Lenders directly and adversely affected thereby,
is required pursuant to Section 11.2, and any such Lender refuses to consent to
such amendment, waiver or consent as to which the Required Lenders have
consented, then the Borrowers may, at their sole expense and effort (but without
prejudice to any rights or remedies the Borrowers may have against such
Defaulting Lender), upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions set forth in Section 11.4(b)) all its interests,
rights and obligations under this Agreement and the Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender but excluding any Defaulting Lender); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of all Loans owed
to it, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrowers (in the case of all other amounts) and
(iii) in the case of a claim for compensation under Section 2.17 or payments
required to be made pursuant to Section 2.19, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.
Section 2.25.    Cash Collateral    .
At any time that there shall exist a Defaulting Lender, promptly following the
written request of the Administrative Agent, the Issuing Lender or the Swing
Line Lender (with a copy to the Administrative Agent), the Borrowers shall Cash
Collateralize the Fronting Exposure of the Issuing Lender and the Swing Line
Lender with respect to such Defaulting Lender (determined after giving effect to
Section 2.21(a)(ii) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Swing Line
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swing Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is


-63-

--------------------------------------------------------------------------------





subject to any right or claim of any Person other than the Administrative Agent
(other than liens permitted by Section 8.2(a)) or the Issuing Lender or Swing
Line Lender as herein provided, or that the total amount of such Cash Collateral
is less than the Minimum Collateral Amount, the Borrowers will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.25 or Section 2.21 in
respect of Letters of Credit and Swing Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swing Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and
Swing Line Lender shall no longer be required to be held as Cash Collateral
pursuant to this Section 2.25 following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (ii) the good faith determination by the
Administrative Agent, the Issuing Lender and the Swing Line Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.21, the
Person providing Cash Collateral and the Issuing Lender or Swing Line Lender, as
applicable, may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; and provided further that to
the extent that such Cash Collateral was provided by the Borrowers, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
ARTICLE III
LETTER OF CREDIT FACILITY    
Section 3.1.    L/C Commitment    .
(a)    Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue standby letters of credit for the account of
the Borrowers or any Subsidiary thereof (including Fortegra Indemnity) on any
Business Day from the Restatement Effective Date through but not including the
fifth Business Day prior to the Revolving Credit Maturity Date in such form as
may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have


-64-

--------------------------------------------------------------------------------





no obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment or (b) the
aggregate Revolving Credit Exposure would exceed the Aggregate Revolving
Commitment Amount. Each Letter of Credit shall (i) be denominated in Dollars,
(ii) be a standby letter of credit issued to support obligations of the
Borrowers or any of their Subsidiaries, contingent or otherwise, incurred in the
ordinary course of business, (iii) expire on a date no more than twelve months
after the date of issuance or last renewal of such Letter of Credit (subject to
automatic renewal for additional one year periods pursuant to the terms of the
Letter of Credit Application or other documentation acceptable to the Issuing
Lender), which date shall be no later than the fifth Business Day prior to the
Revolving Credit Maturity Date and (iv) be subject to the Uniform Customs and/or
ISP98, as set forth in the Letter of Credit Application or as determined by the
Issuing Lender. The Issuing Lender shall not at any time be obligated to issue
any Letter of Credit hereunder if such issuance would conflict with, or cause
the Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires;
provided that the Issuing Lender shall not extend any such Letter of Credit if
it has received written notice that an Event of Default has occurred and is
continuing at the time the Issuing Lender must elect to allow such extension.
(b)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, ARTICLE III shall be subject to the terms and conditions of
Section 2.21 and Section 2.25.
Section 3.2.    Procedure for Issuance of Letters of Credit    .
The Borrowers may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Administrative Agent a Letter of Credit
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request; provided, that, if the Borrowers request
the Issuing Lender to issue a Letter of Credit for the account of Fortegra
Indemnity (or any successor thereof), the Borrowers shall (i) deliver a Letter
of Credit Application to the Administrative Agent on behalf of the Borrowers and
Fortegra Indemnity (or any successor thereof) requesting that Fortegra Indemnity
(or any successor thereof) be named as the applicant in such Letter of Credit,
which Letter of Credit Application shall be completed to the satisfaction of the
Issuing Lender, (ii) at the request of the Issuing Lender, enter into a
reimbursement agreement with Fortegra Indemnity (or any successor thereof) in
form and substance reasonably acceptable to the Issuing Lender, which agreement
shall be executed and delivered to the Administrative Agent prior to the
issuance of such Letter of Credit, and (iii) deliver such other certificates,
documents, papers and other information as the Issuing Lender may reasonably
request. Upon receipt of any Letter of Credit Application,


-65-

--------------------------------------------------------------------------------





the Issuing Lender shall process such Letter of Credit Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and ARTICLE IV, promptly issue the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than three Business Days after its receipt of the
Letter of Credit Application therefor and all such other certificates, documents
and other papers and information relating thereto, including, if applicable, a
reimbursement agreement) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed by the Issuing Lender and the
Borrowers. The Issuing Lender shall promptly furnish to the Borrowers a copy of
such Letter of Credit and promptly notify each Revolving Lender of the issuance
and upon request by any Revolving Lender, furnish to such Lender a copy of such
Letter of Credit and the amount of such Revolving Lender’s participation
therein.
Section 3.3.    Commissions and Other Charges    .
(a)    Letter of Credit Commissions. Subject to Section 2.25, the Borrowers
shall pay to the Administrative Agent, for the account of the Issuing Lender and
the L/C Participants, a letter of credit commission with respect to each Letter
of Credit in the amount equal to the product of the daily amount available to be
drawn under such Letter of Credit times the Applicable Margin (determined on a
per annum basis) (the “L/C Participation Fee”). Such commission shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
December, on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the Issuing Lender and the L/C Participants all
commissions received pursuant to this Section 3.3 in accordance with their
respective Pro Rata Share of the Revolving Commitment.
(b)    Issuance Fee. In addition to the foregoing commission, the Borrowers
shall pay to the Administrative Agent, for the account of the Issuing Lender, an
issuance fee with respect to each Letter of Credit equal to 0.125% of the face
amount of (or of the increase in the face amount of) such Letter of Credit. Such
issuance fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent.
(c)    Other Costs. In addition to the foregoing fees and commissions, the
Borrowers shall pay or reimburse the Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by the Issuing Lender in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit.


-66-

--------------------------------------------------------------------------------





Section 3.4.    L/C Participations    .
(a)    The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Pro Rata Share in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued hereunder and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrowers through a Revolving
Loan or otherwise in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender, regardless of whether an Event of
Default shall have occurred and be continuing, upon demand at the Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Pro Rata Share of the amount of such draft, or any part thereof,
which is not so reimbursed.
(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Pro Rata Share of
such payment in accordance with this Section, the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrowers or
otherwise), or any payment of interest on account thereof, the Issuing Lender
will distribute to such L/C Participant its Pro Rata Share thereof provided


-67-

--------------------------------------------------------------------------------





that in the event that any such payment received by the Issuing Lender shall be
required to be returned by the Issuing Lender, such L/C Participant shall return
to the Issuing Lender the portion thereof previously distributed by the Issuing
Lender to it.
Section 3.5.    Reimbursement Obligation of the Borrowers    .
In the event of any drawing under any Letter of Credit, the Borrowers agree to
reimburse (either with the proceeds of a Revolving Loan as provided for in this
Section or with funds from other sources), in same day funds, the Issuing Lender
on the next Business Day following the date on which the Issuing Lender notifies
the Borrowers of the date and amount of a draft paid under any Letter of Credit
for the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by the Issuing Lender in connection with such payment.
Unless the Borrowers shall immediately notify the Issuing Lender that the
Borrowers intend to reimburse the Issuing Lender for such drawing from other
sources or funds, the Borrowers shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Revolving Lenders make
a Revolving Loan bearing interest at the Base Rate on such date in the amount of
(i) such draft so paid and (ii) any amounts referred to in Section 3.3(c)
incurred by the Issuing Lender in connection with such payment, and the
Revolving Lenders shall make a Loan bearing interest at such rate in such
amount, the proceeds of which shall be applied to reimburse the Issuing Lender
for the amount of the related drawing and costs and expenses. Each Revolving
Lender acknowledges and agrees that its obligation to fund a Revolving Loan in
accordance with this Section to reimburse the Issuing Lender for any draft paid
under a Letter of Credit is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including, without limitation, non‑satisfaction
of the conditions set forth in Section 2.4 or ARTICLE IV. If the Borrowers have
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse the Issuing Lender as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable on
any outstanding Base Rate Loans which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.
Section 3.6.    Obligations Absolute    .
The Borrowers’ obligations under this ARTICLE III (including, without
limitation, the Reimbursement Obligation) shall be absolute and unconditional
under any and all circumstances and irrespective of any set off, counterclaim or
defense to payment which the Borrowers may have or have had against the Issuing
Lender or any beneficiary of a Letter of Credit or any other Person. The
Borrowers also agree that the Issuing Lender and the L/C Participants shall not
be responsible for, and the Borrowers’ Reimbursement Obligation under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though


-68-

--------------------------------------------------------------------------------





such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrowers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrowers against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s bad faith,
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrowers agree that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
bad faith, gross negligence or willful misconduct, shall be binding on the
Borrowers and shall not result in any liability of the Issuing Lender or any L/C
Participant to the Borrowers. The responsibility of the Issuing Lender to the
Borrowers in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.
Section 3.7.    Effect of Letter of Credit Application    .
To the extent that any provision of any Letter of Credit Application related to
any Letter of Credit is inconsistent with the provisions of this ARTICLE III,
the provisions of this ARTICLE III shall apply.
ARTICLE IV
CONDITIONS PRECEDENT TO CLOSING AND BORROWING    
Section 4.1.    Conditions to Closing and Initial Extensions of Credit    .
The obligations of the Lenders to make the initial Extensions of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 11.2).
(a)    Payment of Fees and Expenses. The Administrative Agent and the Lenders
shall have received payment of all expenses and other amounts due and payable on
or prior to the Restatement Effective Date, including reimbursement or payment
of all out‑of‑pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced at
least two Business Days prior to the Restatement Effective Date) required to be
reimbursed or paid by the Borrowers hereunder.


-69-

--------------------------------------------------------------------------------





(b)    Executed Loan Documents, Certificates, Etc. The Administrative Agent (or
its counsel) shall have received the following:
(i)    a counterpart of this Agreement, the Security Agreement and the Pledge
Agreement, in each case, signed by or on behalf of each party thereto or written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic (pdf) transmission of a signed signature page of such Agreement) that
such party has signed a counterpart of such Agreement;
(ii)    a certificate of the Secretary or Assistant Secretary of each Loan Party
substantially in the form of Exhibit G, attaching and certifying copies of its
bylaws and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations,     authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;
(iii)    certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party;
(iv)    a favorable written opinion addressed to the Administrative Agent and
each other Lender of Sidley Austin LLP, as special counsel to the Loan Parties
relating the Loan Documents and the transactions contemplated therein as the
Administrative Agent shall reasonably request;
(v)    if applicable, a duly executed Notice of Borrowing;
(vi)    a solvency certificate, substantially in the form of Exhibit H hereto,
and signed by the chief financial officer of the Borrowers;
(vii)    a certificate dated as of the Restatement Effective Date and signed by
the chief financial officer of the Borrowers certifying that the condition
precedent set forth in Section 4.2 have been satisfied;
(viii)    a duly completed and executed Perfection Certificate;
(ix)    for each Lender requesting Notes, such Lender’s duly executed Notes of
the Borrowers; and


-70-

--------------------------------------------------------------------------------





(x)    evidence of insurance required to be maintained under the Loan Documents,
naming the Administrative Agent as additional insured and/or lenders loss payee,
as applicable.
(c)    Pledged Collateral. The Administrative Agent shall have received the
certificates, if any, representing the shares of Capital Stock pledged pursuant
to the Pledge Agreement and the Security Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof.
(d)    All actions necessary to establish to the Administrative Agent’s
satisfaction that the Liens granted pursuant to the Security Documents will be
first priority perfected Liens on the Collateral (subject only to Permitted
Liens) shall have been taken; provided that, to the extent any Lien on any
Collateral (other than Liens that may be perfected by (x) the filing of a
financing statement under the UCC, and (y) the delivery of certificates
evidencing the Capital Stock pledged pursuant to the Pledge Agreement and the
Security Agreement) is not or cannot be perfected on the Restatement Effective
Date after the Borrowers’ use of commercially reasonable efforts to do so, then
neither the creation of such Liens (in case of clause (x) above) nor the
perfection of such Liens (in case of clause (y) above) shall constitute a
condition precedent under this Section 4.1(d) so long as the Borrowers agree to
deliver or cause to be delivered such documents and instruments, and take or
cause to be taken such other actions as may be required to perfect such security
interests, and the Borrowers further agree to take or cause to be taken any
other actions set forth on Schedule 4.1(d), within the time frames set forth on
Schedule 4.1(d), and the failure to deliver such documents or instruments or to
take or cause to be taken such other actions within such time frames shall be an
immediate and automatic Event of Default.
(e)    Existing Indebtedness. Upon consummation of the Transactions, no
Indebtedness of Fortegra will remain outstanding after the Restatement Effective
Date except (i) Indebtedness pursuant to the Trust Preferred Indenture, (ii)
Indebtedness pursuant to the Indenture and (iii) Indebtedness incurred pursuant
to this Agreement.
(f)    Patriot Act, etc. No later than five days prior to the Restatement
Effective Date, each Borrower and each of the Subsidiary Loan Parties shall have
provided to the Administrative Agent and the Lenders (i) a Beneficial Ownership
Certification and (ii) all documentation and other information requested by the
Administrative Agent at least ten days prior to the Restatement Effective Date
and required by regulatory authorities in order to comply with requirements of
applicable “know your customer” and anti‑money laundering rules and regulations,
including the USA PATRIOT ACT (Title III of Pub. L. 107‑56 (signed into law
October 26, 2001)) (the “Patriot Act”).


-71-

--------------------------------------------------------------------------------





Without limiting the generality of the provisions of this Section 4.1, for
purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.
Section 4.2.    Each Credit Event    .
The obligation of each Lender to make or participate in any Extensions of Credit
and/or the Issuing Lender to issue, amend or extend any Letter of Credit are
subject to the satisfaction of the following conditions precedent on the
relevant borrowing, issuance, amendment or extension date:
(a)    at the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall exist and be continuing or would result from
such Extension of Credit;
(b)    at the time of and immediately after giving effect to such Borrowing, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing before and after giving effect thereto, (except (i) for
those representations and warranties that are qualified by materiality, in which
such case such representations and warranties shall be true and correct without
qualification and (ii) to the extent that such representation or warranty
expressly relates to an earlier date (in which event such representation and
warranty shall be true and correct in all material respects as of such earlier
date));
(c)    since the date of the financial statements of the Borrowers described in
Section 5.4, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect; and
(d)    the Borrowers shall have delivered the required Notice of Borrowing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 4.2.


-72-

--------------------------------------------------------------------------------





Section 4.3.    Delivery of Documents    .
All of the Loan Documents, certificates, legal opinions and other documents and
papers referred to in this ARTICLE IV, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders.
ARTICLE V

REPRESENTATIONS AND WARRANTIES    
The Borrowers represent and warrant to the Administrative Agent and each Lender
as follows:
Section 5.1.    Existence; Power    .
Each Borrower and each of their Subsidiaries (i) is duly organized, validly
existing and in good standing (if applicable) as a corporation, partnership or
limited liability company under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing (if applicable), in each jurisdiction where such qualification is
required, except, in the case of either of clauses (ii) or (iii), where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
Section 5.2.    Organizational Power; Authorization.
The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party are within such Loan Party’s organizational powers and
have been duly authorized by all necessary organizational, and if required,
shareholder, partner or member, action. Each Loan Document to which a Loan Party
is a party has been duly executed and delivered by the relevant Loan Party, and
(together with all exhibits and schedules thereto) constitutes, and each other
Loan Document to which any Loan Party is a party, when executed and delivered by
such Loan Party, will constitute, valid and binding obligations of the Borrowers
or such Loan Party (as the case may be), enforceable against it in accordance
with their respective terms, except as may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, receivership, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
Section 5.3.    Governmental Approvals; No Conflicts    .


-73-

--------------------------------------------------------------------------------





The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except (i) those as have been obtained or made and are in full force and effect
and (ii) recordings and filings in connection with the Liens granted to the
Administrative Agent under the Security Documents, (b) will not violate any
material Requirements of Law applicable to the Borrowers or any of their
Subsidiaries or any judgment, order or ruling of any Governmental Authority,
(c) will not violate or result in a breach or default under any Material
Agreement or give rise to a right thereunder to require any payment to be made
by the Borrowers or any of their Subsidiaries, (d) will not result in the
creation or imposition of any Lien on any asset of the Borrowers or any of their
Subsidiaries, except Liens (if any) created under the Loan Documents and
(e) will not conflict with, result in a breach of or constitute a default under
the articles of incorporation, by‑laws or other organizational documents of any
Loan Party or any Subsidiary thereof.
Section 5.4.    Financial Statements    .
The Borrowers have furnished to each Lender the audited consolidated balance
sheet of the Borrowers and their Subsidiaries as of December 31, 2019 and the
related consolidated statements of income, shareholders’ equity and cash flows
for the Fiscal Year then ended prepared by KPMG LLP. Such financial statements
fairly present in all material respects the consolidated financial condition of
the Borrowers and their Subsidiaries as of such dates and the consolidated
results of operations for such periods in conformity with GAAP consistently
applied, subject to year‑end audit adjustments. Since December 31, 2019, there
have been no changes with respect to the Borrowers and their Subsidiaries which
have had or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
Section 5.5.    Reserved.
Section 5.6.    Litigation and Environmental Matters.
(a)    No litigation, investigation or proceeding of or before any arbitrators
or Governmental Authorities is pending against or, to the knowledge of the
Borrowers, threatened against or affecting the Borrowers or any of their
Subsidiaries (i) as to which could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect or (ii) which
questions the validity or enforceability of this Agreement or any other Loan
Document.
(b)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each of the Borrowers and their Subsidiaries is in compliance with
all Environmental Laws, which compliance includes obtaining, maintaining and
complying with any permit, license or other


-74-

--------------------------------------------------------------------------------





approval required under any Environmental Law, and (ii) none of the Borrowers or
any of their Subsidiaries (A) has become subject to any Environmental Liability,
(B) has received notice of any claim with respect to any Environmental Liability
or (C) knows of any basis for any Environmental Liability.
Section 5.7.    Compliance with Laws and Agreements    .
Each Borrower and each Subsidiary is in compliance with (a) all Requirements of
Law and all judgments, decrees and orders of any Governmental Authority and
(b) all Material Agreements, except, in the case of each of clauses (a) and (b),
where non‑compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
Section 5.8.    Insurance Licenses    .
To the extent required by applicable law, each Regulated Insurance Company holds
a License and is authorized to transact Insurance Business in (a) the line or
lines of insurance it is engaged in and (b) the state, states or jurisdictions
it transacts business in, except to the extent that the failure to have such a
License or authority could not reasonably be expected to have a Material Adverse
Effect. No such License, the loss of which could reasonably be expected to have
a Material Adverse Effect, is the subject of a proceeding for suspension,
limitation or revocation. To the Borrowers’ knowledge, no such suspension,
limitation or revocation has been threatened by any Applicable Insurance
Regulatory Authority or other Governmental Authority, except to the extent of
which could not reasonably be expected to have a Material Adverse Effect. The
Regulated Insurance Companies do not transact any business, directly or
indirectly, requiring any license, permit, governmental approval, consent or
other authorization other than those currently obtained, except to the extent of
which could not reasonably be expected to have a Material Adverse Effect.
Section 5.9.    Investment Company Act, Etc    .
None of the Borrowers nor any of their Subsidiaries is (a) an “investment
company” or is “controlled” by an “investment company”, as such terms are
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, or (b) otherwise subject to any other regulatory scheme limiting its
ability to incur debt or requiring any approval or consent from or registration
or filing with, any Governmental Authority in connection therewith.
Section 5.10.    Taxes    .
The Borrowers and their Subsidiaries have timely filed or caused to be filed all
Federal income tax returns and all other material tax returns that are required
to be filed by them, and have paid all taxes shown to be due and payable on such
returns or on any assessments made


-75-

--------------------------------------------------------------------------------





against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except (i) where the
same (a) are not overdue or (b) are currently being contested in good faith by
appropriate proceedings and for which such Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves in accordance with
GAAP or (ii) where the failure to file or pay could not, individually or in the
aggregate, have a Material Adverse Effect. The charges, accruals and reserves on
the books of the Borrowers and their Subsidiaries in respect of such taxes are
adequate (determined based on GAAP), and no tax liabilities that could be
materially in excess of the amount so provided are anticipated with respect to
the periods covered by such charges, accruals or reserves at the time such
Borrower or such Subsidiary establishes such charges, accruals and reserves.
Section 5.11.    Margin Regulations    .
None of the proceeds of any of the Loans will be used, directly or indirectly,
for “purchasing” or “carrying” any “margin stock” with the respective meanings
of each of such terms under Regulation U or for any purpose that violates the
provisions of the Regulation T, U or X. None of the Borrowers or any of their
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock”.
Section 5.12.    ERISA    .
(a)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The “accumulated benefit obligations” of all Plans did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the “fair value of plan assets” of such Plans by more than
$2,500,000. No event has occurred since the issuance of such financial
statements that would cause the “accumulated benefit obligations” of all Plans
to exceed the “fair value of plan assets” of such Plans by the dollar amount
specified in the previous sentence. The terms “accumulated benefit obligations”
and “fair value of plan assets” shall be determined by and with such terms
defined in accordance with GAAP Accounting Standards Codification Topic 715‑30.
(b)    Each Employee Benefit Plan is in compliance except as could reasonably be
expected to result in a Material Adverse Effect with the applicable provisions
of ERISA, the Code and other Requirements of Law. Except with respect to
Multiemployer Plans, each Qualified Plan has received a favorable determination
letter or opinion letter from the IRS. To the best of Borrowers’ knowledge, no
event has occurred which would cause the loss of the Borrowers’ or any ERISA
Affiliate’s reliance on the Qualified Plan’s favorable determination letter or
opinion letter.


-76-

--------------------------------------------------------------------------------





(c)    With respect to any Employee Benefit Plan that is a retiree welfare
benefit arrangement, all amounts have been accrued on the Borrowers’ financial
statements in accordance with GAAP Accounting Standards Codification Topic
715‑60.
(d)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) there are no pending or to the
best of the Borrowers’ knowledge, threatened claims, actions or lawsuits or
action by any Governmental Authority with respect to an Employee Benefit Plan;
(ii) there are no violations of the fiduciary responsibility rules with respect
to any Employee Benefit Plan; and (iii) none of the Borrowers or any ERISA
Affiliate has engaged in a non‑exempt “prohibited transaction,” as defined in
Section 406 of ERISA and Section 4975 of the Code, in connection with any
Employee Benefit Plan, that would subject the Borrowers to a tax on prohibited
transactions imposed by Section 502(i) of ERISA or Section 4975 of the Code.
Section 5.13.    Ownership of Property    .
(a)    Each of the Borrowers and their Subsidiaries has good and marketable
title to, or valid leasehold interests in (pursuant to valid and subsisting
leases that are in full force), all of its real and personal property material
to the operation of its business, in each case free and clear of Liens
prohibited by this Agreement.
(b)    Each of the Borrowers and their Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all Intellectual Property material to and
necessary for the conduct of its business as currently conducted, and the use
thereof by the Borrowers and their Subsidiaries does not infringe,
misappropriate or otherwise violate in any material respect on the rights of any
other Person, in each case, other than to the extent that the failure to obtain
any such rights or any such infringement could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. No claim has
been asserted and is pending by any person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
(c)    To the knowledge of each of the Borrowers and their Subsidiaries, on and
as of the date hereof, there is no violation by others of any right of the
Borrower or its Subsidiaries with respect to any Intellectual Property that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(d)    The properties of the Borrowers and their Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrowers, in such amounts with such deductibles and covering such risks as
are customarily carried by companies


-77-

--------------------------------------------------------------------------------





engaged in similar businesses and owning similar properties in localities where
either Borrower or any applicable Subsidiary operates.
Section 5.14.    Disclosure    .
As of the Restatement Effective Date, the Borrowers have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
the Borrowers or any of their Subsidiaries is subject, and all other matters
known to any of them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. None of the reports
(including without limitation all reports that the Borrowers are required to
file with the SEC or that any Regulated Insurance Company is required to filed
with any Applicable Insurance Regulatory Authority), financial statements,
certificates or other written information furnished by or on behalf of the
Borrowers or the Parent to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that, with respect to projected financial information,
the Borrowers represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time (it being
understood that such projections are not to be viewed as facts and that actual
results during the period or periods covered thereby may differ from the
projected results and that such differences may be material).
Section 5.15.    Labor Relations    .
There are no strikes, lockouts or other material labor disputes or grievances
against the Borrowers or any of their Subsidiaries, or, to the Borrowers’
knowledge, threatened against or affecting the Borrowers or any of their
Subsidiaries, and no significant unfair labor practice, charges or grievances
are pending against the Borrowers or any of their Subsidiaries, or to either
Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrowers or any of their Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrowers or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
Section 5.16.    Subsidiaries    .
Schedule 5.16 sets forth the name of, the ownership interest of the Borrowers
in, the jurisdiction of incorporation or organization of, and the type of, each
Subsidiary and identifies each


-78-

--------------------------------------------------------------------------------





Subsidiary that is a Subsidiary Loan Party and/or a Regulated Insurance Company,
in each case as of the Restatement Effective Date.
Section 5.17.    Solvency    .
After giving effect to the execution and delivery of this Agreement and the
other Loan Documents and the making of the Loans under this Agreement on the
Restatement Effective Date, the Borrowers and their Subsidiaries, on a
consolidated basis, are Solvent.
Section 5.18.    Compliance with Sanctions Programs. None of the Borrowers, any
Subsidiary of the Borrowers or any Affiliate of the Borrowers or any Subsidiary
Loan Party (i) is a Sanctioned Person, (ii) has more than 15% of its assets in
Sanctioned Countries, or (iii) derives more than 15% of its operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Countries. Each Loan Party is in compliance in all material respects with the
requirements of all Sanctions Programs applicable to it. Each Subsidiary of each
Loan Party is in compliance in all material respects with the requirements of
all Sanctions Programs applicable to such Subsidiary. To the knowledge each Loan
Party, neither any Loan Party nor any of its officers or directors, Affiliates
or Subsidiaries is, as of the date hereof, a Sanctioned Person. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.
Section 5.19.    Patriot Act, etc    .
Neither any Loan Party nor any of its Subsidiaries (a) is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) as amended or any
enabling legislation or executive order relating thereto, or (b) is in violation
of (i) the Trading with the Enemy Act, as amended, (ii) any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (iii) the Patriot Act. None of the Loan Parties (A) is
a blocked person described in Section 1 of Executive Order 13224, signed by
President George W. Bush on September 24, 2001 or (B) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.
Section 5.20.    Security Documents    .
(a)    The Security Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the Lenders, a


-79-

--------------------------------------------------------------------------------





legal, valid and enforceable security interest in the Collateral (as defined in
the Security Agreement) and the proceeds thereof (except as enforceability may
be limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, receivership, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity),
in which a security interest may be created under the New York Uniform
Commercial Code as in effect from time to time, and the Lien created under the
Security Agreement is (or will be, upon the filing of appropriate financing
statements with appropriate offices, the filings of grants of security in
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, the execution of appropriate
control agreements and the delivery of certificated securities and instruments
to the Administrative Agent) a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral, in
each case prior and superior in right to any other Person, other than with
respect to Permitted Liens specified in clauses (b) and (d) of Section 8.2.
(b)    The Pledge Agreement, upon execution and delivery of thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the Lenders, a legal, valid and enforceable security interest
in the Pledged Collateral (as defined in the Pledge Agreement) and the proceeds
thereof (except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, receivership, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity), and, when such Collateral is delivered to the
Administrative Agent, together with stock powers duly executed in blank, the
Pledge Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the pledgor thereunder in such
Collateral, in each case prior and superior in right to any other Person.
(c)    Schedule 5.20 lists completely and correctly as of the Restatement
Effective Date all real property owned by the Loan Parties and the addresses
thereof.
(d)    Schedule 5.20 lists completely and correctly as of the Restatement
Effective Date all real property leased by the Loan Parties and the addresses
thereof.
Section 5.21.    No Default    .
No Default or Event of Default has occurred and is continuing.
Section 5.22.    Beneficial Ownership Certification    .
The Beneficial Ownership Certification executed and delivered to the
Administrative Agent and the Lenders for each Borrower on or prior to the date
of this Agreement, as updated from


-80-

--------------------------------------------------------------------------------





time to time in accordance with this Agreement, is accurate, complete and
correct as of the date hereof and as of the date any such update is delivered.
ARTICLE VI

AFFIRMATIVE COVENANTS    
The Borrowers covenant and agree that so long as the Termination Conditions are
not satisfied:
Section 6.1.    Financial Statements and Other Information    .
The Borrowers will deliver to the Administrative Agent (who will distribute to
each Lender):
(a)    within ninety (90) days after the end of each Fiscal Year (or, if
Fortegra is not a public reporting company or owned by a company which is a
public reporting company, one hundred and twenty (120) days after the end of
each Fiscal Year), commencing with the Fiscal Year ending December 31, 2021, an
audited annual balance sheet of Fortegra and its consolidated Subsidiaries and
related audited statements of income, cash flows and shareholders’ equity, and a
report on the audited annual financial statements by Fortegra’s independent
registered public accounting firm;
(b)    within sixty (60) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, commencing with the Fiscal Quarter ending
September 30, 2020, an unaudited balance sheet of Fortegra and its consolidated
Subsidiaries and related unaudited statements of income and cash flows reviewed
pursuant to Statement on Auditing Standards No. 100 (or any successor
provision);
(c)    concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate substantially in the form of
Exhibit I signed by a Responsible Officer of the Borrowers, (i) certifying as to
whether there exists a Default or Event of Default on the date of such
certificate, and if a Default or an Event of Default then exists, specifying the
details thereof and the action which the Borrowers have taken or propose to take
with respect thereto, (ii) setting forth in reasonable detail calculations of
each of the leverage ratios set forth in Section 8.4 of the Credit Agreement,
and (iii) stating whether any change in GAAP or the application thereof has
occurred since the date of the latest delivery of the Borrowers’ audited
financial statements referred to in clause (a) above and, if any change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate; provided however, that no action shall be
required by the Borrowers under this clause (iii) to the extent any such change
in


-81-

--------------------------------------------------------------------------------





GAAP or the application thereof does not affect or apply to the Borrowers and
their Subsidiaries, including the presentation by the Borrowers of their
financial statements;
(d)    promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrowers or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
Section 6.2.    Notices of Material Events    .
(a)    The Borrowers will furnish to the Administrative Agent and each Lender
prompt (and, in any event, except as to clause (d) below, not later than three
Business Days after a Responsible Officer becomes aware thereof) written notice
of the following:
(i)    the occurrence of any Default or Event of Default;
(ii)    the occurrence of any event of default, or the receipt by the Borrowers
or any of their Subsidiaries of any written notice of an alleged event of
default, with respect to any Material Indebtedness of the Borrowers or any of
their Subsidiaries;
(iii)    any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect; and
(iv)    prior to the closing of any Acquisition, Fortegra shall provide the
Administrative Agent with the following: (A) a Compliance Certificate,
(B) quarterly and annual financial statements of the Person whose Capital Stock
or assets are being acquired for the twelve‑month period immediately prior to
such proposed Acquisition, including any audited financial statements, in each
case, that are made available by the seller to the applicable Loan Party, and
(C) a summary of the material economic terms of such proposed Acquisition.
(b)    Prior to (i) moving the chief executive office of any Borrower or
Guarantor or (ii) changing the jurisdiction of organization or legal name of any
Borrower or Guarantor, the Borrowers shall provide written notice to the
Administrative Agent of such move or change; provided, that each Borrower and
Guarantor shall at all times maintain its chief executive office and its
jurisdiction of organization in the United States of America.
(c)    Each notice delivered under this Section 6.2 (other than pursuant to
clause (a)(iv) above) shall be accompanied by a written statement of a
Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.


-82-

--------------------------------------------------------------------------------





Section 6.3.    Existence; Conduct of Business    .
The Borrowers will, and will cause each of their Subsidiaries to, do or cause to
be done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and its respective rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business and will continue to engage in the same business
as presently conducted or such other businesses that are similar, substantially
related, incidental, ancillary or complementary thereto, including, without
limitation, to do all things necessary to renew, extend and continue all
Licenses material to its business which may at any time and from time to time be
necessary for any Regulated Insurance Company to operate its business in
compliance with all applicable laws and regulations, except, in each case above,
to the extent that any failure to so comply could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; provided that
nothing in this Section 6.3 shall prohibit any merger, consolidation,
liquidation or dissolution of any Subsidiary of Fortegra or any merger or
consolidation of Fortegra permitted under Section 8.3.
Section 6.4.    Compliance with Laws, Etc    .
The Borrowers will, and will cause each of their Subsidiaries to, comply with
all laws, rules, regulations and requirements of any Governmental Authority
applicable to its business and properties, including without limitation, all
Environmental Laws, ERISA and the Patriot Act, except where the failure to do
so, either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
Section 6.5.    Books and Records    .
The Borrowers will, and will cause each of their Subsidiaries to, keep books of
record and account in which complete entries shall be made of all dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of the Borrowers in conformity
with GAAP. The principal records and books of account, including those
concerning the Collateral, shall be kept at the chief executive office of the
Borrowers. The Borrowers will not (x) move such records and books of account or
change the legal name under which it does business without (i) giving the
Administrative Agent at least ten days’ prior written notice (or such shorter
period to which the Administrative Agent agrees), and (ii) authorizing the
filing by the Administrative Agent of financing statements reasonably
satisfactory to the Administrative Agent prior to such move or change or
(y) change its chief executive office without (i) giving the Administrative
Agent written notice thereof within 30 days after such change (or such longer
period to which the Administrative Agent agrees) and (ii) authorizing the filing
by the


-83-

--------------------------------------------------------------------------------





Administrative Agent of financing statements reasonably satisfactory to the
Administrative Agent prior to such change.
Section 6.6.    Insurance    .
The Borrowers will, and will cause each of their Subsidiaries to, (a) maintain
or cause to be maintained with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of their Subsidiaries, against loss or damage of the
kinds customarily insured against by companies in the same or similar businesses
operating in the same or similar locations, and (b) at all times shall name the
Administrative Agent as additional insured on all general liability policies
covering the Loan Parties, their Subsidiaries and as lender loss payee with
respect to property and casualty policies covering the Collateral.
Section 6.7.    Use of Proceeds    .
The Borrowers will use the proceeds of (a) all Loans (if any) on the Restatement
Effective Date to finance the Transactions and (b) Revolving Loans and Letters
of Credit on and after the Restatement Effective Date to finance working capital
needs, Acquisitions, capital expenditures and for other general corporate
purposes of the Borrowers and their Subsidiaries. No part of the proceeds of any
Loan or Letter of Credit will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.
Section 6.8.    Additional Subsidiaries.
If any Material Domestic Subsidiary (other than an Excluded Subsidiary) is
acquired or formed after the Restatement Effective Date, the Borrowers will
promptly notify the Administrative Agent and the Lenders thereof and, within
twenty Business Days after any such Material Domestic Subsidiary is acquired or
formed (or such longer period to which the Administrative Agent may agree), will
cause such Material Domestic Subsidiary to become a Subsidiary Loan Party. A
Material Domestic Subsidiary (other than an Excluded Subsidiary) shall become an
additional Subsidiary Loan Party by executing and delivering to the
Administrative Agent a Guaranty Supplement, a supplement to the Security
Agreement (pursuant to the terms thereof) and such other Security Documents as
are required by Section 6.9, accompanied by (i) all other Loan Documents related
thereto, (ii) certified copies of certificates or articles of incorporation or
organization, by‑laws, membership operating agreements, and other organizational
documents, appropriate authorizing resolutions of the board of directors of such
Material Domestic Subsidiary, (iii) opinions of counsel comparable to those
delivered pursuant to Section 4.1(b) and (iv) such


-84-

--------------------------------------------------------------------------------





other documents, in each case, as the Administrative Agent may reasonably
request. No Subsidiary that becomes a Subsidiary Loan Party shall thereafter
cease to be a Subsidiary Loan Party or be entitled to be released or discharged
from its obligations under the Guaranty Agreement or its respective Security
Agreement, except as provided expressly in this Agreement.
Section 6.9.    Further Assurances    .
The Borrowers will, and will cause each Subsidiary Loan Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all further action (including filing UCC and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders or the Administrative Agent may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and first priority
(subject to Permitted Liens) of the security interests created or intended to be
created by the Security Documents. In addition, with respect to any assets
acquired by any Loan Party after the Restatement Effective Date of the type
constituting Collateral and as to which the Administrative Agent does not have a
perfected security interest, the Borrowers will, at their cost and expense,
promptly secure the Obligations by pledging or creating, or causing to be
pledged or created, perfected security interests with respect to such of its
assets and properties as the Administrative Agent or the Required Lenders shall
designate. Such security interests and Liens will be created under the Security
Documents and other security agreements, mortgages, deeds of trust and other
instruments and documents in form and substance reasonably satisfactory to the
Administrative Agent, and the Borrowers shall deliver or cause to be delivered
to the Administrative Agent all such instruments and documents (including legal
opinions, title insurance policies and lien searches) as the Administrative
Agent shall reasonably request to evidence compliance with this Section. The
Borrowers agree to provide such evidence as the Administrative Agent shall
reasonably request as to the perfection and priority status of each such
security interest and Lien. Notwithstanding anything herein to the contrary,
unless at the request of the Administrative Agent if an Event of Default shall
have occurred and be continuing, (w) no real property shall constitute
Collateral, (x) neither the Borrowers nor the Guarantors will be required to
provide Collateral or to perfect a security interest in any Collateral to the
extent the burden or cost of obtaining or perfecting a security interest therein
outweighs the benefit of the security afforded thereby as determined by both the
Borrowers and the Administrative Agent or if the granting of a security interest
in such Collateral would be prohibited by enforceable anti‑assignment provisions
of contracts or applicable law (after giving effect to relevant provisions of
the UCC), (y) no foreign law security or pledge agreements shall be required and
(z) no deposit account control agreements (or similar agreements) shall be
required.
Notwithstanding anything set forth in the foregoing or in any other Loan
Document, the security interest granted by SBAC shall be subject and
subordinate, in all respects, to the security


-85-

--------------------------------------------------------------------------------





interest granted by SBAC to the South Bay Lender pursuant to the South Bay
Credit Facility and the South Bay Guaranty.
Section 6.10.    Post‑Closing Matters    ‑.
The Borrowers will and will cause each Subsidiary Loan Party, as applicable, to
execute and deliver the documents and complete the tasks set forth on
Schedule 4.1(d), in each case within the time limits specified on such schedule.
Section 6.11.    [RESERVED].
Section 6.12.    Treasury Management    .
The Borrowers will maintain, and will cause each Domestic Subsidiary to
maintain, their primary treasury management services and primary deposit
accounts with Fifth Third, but only so long as Fifth Third offers treasury
management products and services that meet the treasury management needs of the
Borrowers and their Domestic Subsidiaries.
Section 6.13.    Compliance with Sanctions    .
(a)     Each Loan Party shall at all times comply in all material respects with
the requirements of all Sanctions Programs applicable to such Loan Party and
shall cause each of its Subsidiaries to comply in all material respects with the
requirements of all Sanctions Programs applicable to such Subsidiary.
(b)    No Loan Party will use any proceeds of the Loans (and the Borrowers shall
not request any Letter of Credit, the proceeds of which, to the knowledge of the
Loan Parties, will be used to) finance or otherwise fund, directly or, to the
knowledge of the Loan Parties, indirectly, (i) any activity or business with or
related to any Sanctioned Person or any Sanctioned Country in violation of any
Sanctions Program or (ii) in any other manner that will result in a violation of
any Sanctions Program by any Person (including any Person participating in the
Loans or Letters of Credit, whether as lender, underwriter, advisor, investor,
or otherwise).
Section 6.14.    Beneficial Ownership Certification and Additional
Information    .
The Borrowers shall provide to the Administrative Agent and the relevant
Lenders: (a) to the extent required by law, a new Beneficial Ownership
Certification when the individual(s) to be identified as a Beneficial Owner have
changed, and (b) such other information and documentation as may reasonably be
requested by the Administrative Agent or any Lender from


-86-

--------------------------------------------------------------------------------





time to time for purposes of compliance by the Administrative Agent or such
Lender with applicable “know your customer” and anti-money laundering rules and
regulations.    
ARTICLE VII

RESERVED
ARTICLE VIII    

NEGATIVE COVENANTS
The Borrowers covenant and agree that so long as the Termination Conditions have
not been satisfied:
Section 8.1.    Indebtedness    .
(a)    The Borrowers shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) (the “Indebtedness Limitation”); provided, however, that
the Borrowers and/or their respective Subsidiaries may Incur any Indebtedness if
on the date thereof and after giving effect thereto on a pro forma basis:
(i)    The Leverage Ratio for the Borrowers and their Subsidiaries is less than
or equal to 3.50 to 1.00;
(ii)    the Senior Leverage Ratio for the Borrower and their Subsidiaries is
less than or equal to 1.00 to 1.00; provided that from and after the Restatement
Effective Date, in no event shall the Borrowers or their Subsidiaries Incur more
than $1,000,000 in the aggregate (at any time outstanding) of any Senior
Indebtedness (other than the Obligations) during any Fiscal Year; and
(iii)    no Default or Event of Default shall have occurred or be continuing or
would occur as a consequence of Incurring such Indebtedness or entering into the
transactions relating to such Incurrence of such Indebtedness.
(b)    Notwithstanding Section 8.1(a) hereof, the following indebtedness shall
be permitted:
(i)    Indebtedness represented by the Fortegra Notes (other than any additional
Fortegra Notes issued pursuant to the Indenture); and


-87-

--------------------------------------------------------------------------------





(ii)    indebtedness which refinances any Indebtedness otherwise permitted to be
Incurred so long as the aggregate principal amount thereof (of if issued with
original issue discount, an aggregate purchase price) is equal to or less than
the sum of (A) the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being refinanced, plus (B) accrual and unpaid interest, fees, underwriting
discounts, premiums and other costs and expenses Incurred in connection with
such refinancing Indebtedness.
Section 8.2.    Liens    .
The Borrowers will not, and will not permit any of their Subsidiaries to,
create, incur, assume or suffer to exist any Lien securing Indebtedness on any
of its assets or property now owned or hereafter acquired, except for the
following (together with any Permitted Encumbrances, collectively, “Permitted
Liens”):
(a)    Liens securing the Obligations, provided however, that no Liens may
secure Hedging Obligations without securing all other Obligations on a basis at
least pari passu with such Hedging Obligations and subject to the priority of
payments set forth in Section 2.20 or Section 9.2;
(b)    Liens securing Indebtedness not constituting Senior Indebtedness so long
as such Liens are subordinate to the Liens securing the Obligations;
(c)    purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided that
(i) such Lien secures Indebtedness permitted by Section 8.1, (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset (other than the proceeds or products thereof, it being
understood that Liens incurred pursuant to multiple equipment leases provided by
a single lessor that are otherwise permitted to be secured hereunder may be
cross‑collateralized so long as the Liens securing such multiple equipment
leases only attach to the assets leased under such multiple equipment leases);
and (iv) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets; and
(d)    Liens on property at the time of its acquisition or existing on the
property of a Person at the time such Person is acquired by any Loan Party,
which Person is merged into or consolidated with any Borrower or any Subsidiary
or becomes a Subsidiary; provided that (i) such Liens were not created in
contemplation of such acquisition, merger, consolidation or investment


-88-

--------------------------------------------------------------------------------





and do not extend to any assets other than the asset encumbered by such Lien
(other than the proceeds or products thereof, it being understood that Liens
incurred pursuant to multiple equipment leases provided by a single lessor that
are otherwise permitted to be secured hereunder may be cross‑collateralized so
long as the Liens securing such multiple equipment leases only attach to the
assets leased under such multiple equipment leases); (ii) in the case of Liens
securing Indebtedness other than purchase money Indebtedness or Capital Lease
Obligations, such Liens do not extend to the property of any Person other than
the Person acquired or formed to make such acquisition and the subsidiaries of
such Person and (iii) the Indebtedness secured thereby (or any modifications,
replacements, renewals or extensions thereof, as applicable) is permitted under
Section 8.1.
Section 8.3.    Fundamental Changes    .
(a)    Fortegra shall not consolidate with or merge with or into (whether or not
Fortegra is the surviving corporation), or sell, assign, convey, transfer, lease
or otherwise dispose of all or substantially all of the properties and assets of
Fortegra in one or more related transactions, to, any Person unless:
(i)    if other than Fortegra, the resulting, surviving or transferee Person
(the “Successor Company”) shall be a corporation, partnership or limited
liability company organized and existing under the laws of the United States of
America, any State of the United States, the District of Columbia or any
territory thereof;
(ii)    the Successor Company (if other than Fortegra) assumes pursuant to a
joinder agreement or other documentation instruments, executed and delivered to
the Administrative Agent, all of the obligations of Fortegra under this
Agreement and the other Loan Documents to which it is a party;
(iii)    immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing; and
(iv)    Fortegra shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such consolidation,
merger or transfer and such supplemental agreement (if any) comply with this
Section 8.3.
Notwithstanding the foregoing, Fortegra may consolidate or merge with or into,
or sell or convey all or substantially all of its property and assets to any
Subsidiary that is a Loan Party.
(b)    Upon any consolidation by Fortegra with or merger by Fortegra into any
other Person or any sale or conveyance of all or substantially all of the
property and assets of Fortegra to any Person in accordance with Section 8.3(a)
hereof, Fortegra shall be released from its obligations


-89-

--------------------------------------------------------------------------------





under this Agreement and the Successor Company shall succeed to, and be
substituted for, and may exercise every right and power of, Fortegra under this
Agreement and the other Loan Documents to which it is a party.
Section 8.4.    Financial Covenants    .
(a)    Leverage Ratio. Commencing with the Fiscal Quarter ending September 30,
2020, the Borrowers shall not, as of the last day of each Fiscal Quarter, permit
the Leverage Ratio to be greater than 3.50 to 1.00.
(b)    Senior Leverage Ratio. Commencing with the Fiscal Quarter ending
September 30, 2020, the Borrowers shall not, as of the last day of each Fiscal
Quarter, permit the Senior Leverage Ratio to be greater than 1.00 to 1.00.
(c)    Risk-Based Capital Ratio. As of the last day of each Fiscal Year,
commencing with the Fiscal Year ending December 31, 2020, the Borrowers shall
cause each Regulated Insurance Company to maintain a Risk-Based Capital Ratio of
not less than 300%.
Section 8.5.    Restricted Payments    . (a) Fortegra shall not, and shall not
permit any of its Subsidiaries, directly or indirectly, to declare or pay any
dividend or make any distribution (whether made in cash, securities or other
property) on or in respect of Fortegra’s Capital Stock (including any payment in
connection with any merger or consolidation involving Fortegra) (any such
payment or other action referred to above shall be referred to herein as a
“Restricted Payment”), unless at the time of and after giving effect to such
Restricted Payment:
(i)    no Default shall have occurred and be continuing (or would result
therefrom); and
(ii)    the aggregate amount of such Restricted Payment and all other Restricted
Payments declared or made during the relevant Measurement Period shall not
exceed (without duplication) the Available RP Amount.
(b)    In no event shall any payment by Fortegra or any of its Subsidiaries
under the ISA be (or be deemed to be) a Restricted Payment so long as such
amounts are deducted, directly or indirectly, in calculating Consolidated
Adjusted EBITDA.
ARTICLE IX

EVENTS OF DEFAULT    


-90-

--------------------------------------------------------------------------------





Section 9.1.    Events of Default    .
If any of the following events (each, an “Event of Default”) shall occur:
(a)    the failure of Borrowers to make any principal or interest payment owing
hereunder on the date which is ten (10) days after the date when due; or
(b)    the failure by Borrowers to pay any other amount payable to any Lender or
the Administrative Agent under the Loan Documents within ten (10) days after the
date when any such payment is due in accordance with the terms hereof or
thereof; or
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrowers or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect as of the date made or deemed made or
submitted; or
(d)    the Borrowers shall fail to deliver the documents or instruments, or to
take or cause to be taken such actions as required by, and within the time
frames set forth on Schedule 4.1(d), or the Borrowers shall fail to observe or
perform any covenant or agreement contained in Section 6.2 or Section 6.3 (with
respect to the Borrowers or any Loan Party’s existence) or ARTICLE VIII; or
(e)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of the
Borrowers becomes aware of such failure or (ii) written notice thereof shall
have been given to the Borrowers by the Administrative Agent; or
(f)    (i) the Borrowers or any Loan Party (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Material Indebtedness; (ii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to such Material Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Material


-91-

--------------------------------------------------------------------------------





Indebtedness; or (iii) any such Material Indebtedness shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Material Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or
(g)    either Borrower or any Loan Party shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any Federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section 9.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrowers or any such Loan Party or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, or (v) make a general assignment for the
benefit of creditors; or
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking liquidation, reorganization or other relief in respect of
either Borrower or any Loan Party or its debts, or any substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect; or
(i)    a Change of Control shall occur or exist; or
(j)    any material provision of any Loan Document shall for any reason cease to
be valid and binding on, or enforceable against, any Loan Party thereto (other
than in accordance with its terms), or any Loan Party shall so state in writing,
or any Loan Party shall seek to terminate any Loan Document to which it is a
party; or
(k)    any security interest purported to be created by any Security Document
shall cease to be, or shall be asserted by the Borrowers or any other Loan Party
not to be, a valid, perfected, first priority (except for Permitted Liens or as
otherwise expressly provided in this Agreement or such Security Document)
security interest in the securities, assets or properties covered thereby,
except to the extent that any such loss results solely from the actions or the
failure to act of the Administrative Agent;
then, and in every such event (other than an event with respect to the Borrowers
described in clause (g) or (h) of this Section 9.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice


-92-

--------------------------------------------------------------------------------





to the Borrowers, take any or all of the following actions, at the same or
different times: (i) terminate the Revolving Commitments, whereupon the
Revolving Commitment of each Lender shall terminate immediately, (ii) declare
the principal of and any accrued interest on the Loans, and all other
Obligations owing hereunder, to be immediately due and payable, whereupon the
same shall become, due and payable immediately, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers, (iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and if an Event
of Default specified in either clause (g) or (h) shall occur, the Revolving
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.
Notwithstanding the foregoing or any other provision in this Agreement to the
contrary, with respect to the Collateral of any Loan Party, the Administrative
Agent’s right to exercise voting or proxy rights, transfer or register such
Collateral pursuant to this Agreement shall be subject to any required prior
consent, approval, authorization or other required action of the Applicable
Insurance Regulatory Authority or other applicable Governmental Authority.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to the
preceding paragraph and the aggregate funds on deposit in any Cash Collateral
account opened by the Administrative Agent (each, an “L/C Cash Collateral
Account”) shall be less than 105% of the L/C Obligations for all Letters of
Credit at such time, the Borrowers shall at such time deposit in an L/C Cash
Collateral Account the amount required so that, after such deposit, the
aggregate funds on deposit in the L/C Cash Collateral Accounts equals or exceeds
105% of the L/C Obligations for all Letters of Credit. Amounts held in any L/C
Cash Collateral Account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied, first, to the remaining L/C Obligations and
second, in the order of priority set forth in Section 9.2.
Section 9.2.    Application of Proceeds from Collateral    .
All proceeds from each sale of, or other realization upon, all or any part of
the Collateral by the Administrative Agent or any of the Lenders during the
existence of an Event of Default shall be applied as follows:


-93-

--------------------------------------------------------------------------------





(a)    first, to the reimbursable expenses of the Administrative Agent incurred
in connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;
(b)    second, to the fees, indemnities and other reimbursable expenses of the
Administrative Agent and the Issuing Lender, then due and payable pursuant to
any of the Loan Documents ratably among the Administrative Agent and the Issuing
Lender in proportion to the respective amounts described in this clause (b),
until the same shall have been paid in full;
(c)    third, to all indemnities and reimbursable expenses, if any, of the
Lenders then due and payable pursuant to any of the Loan Documents ratably among
the Lenders in proportion to the respective amounts described in this
clause (c), until the same shall have been paid in full;
(d)    fourth, to the payment of principal and interest on the Swing Loans until
paid in full;
(e)    fifth, to the fees due and payable under clauses (b) and (c) of
Section 2.13 of this Agreement and interest (other than on Swing Loans) then due
and payable under the terms of this Agreement, until the same shall have been
paid in full;
(f)    sixth, to the aggregate outstanding principal amount of the Loans (other
than Swing Loans), the Reimbursement Obligations and, to the extent secured by
Liens granted in connection with the Loan Documents, the Net Mark‑to‑Market
Exposure of the Borrowers and the Subsidiary Loan Parties, until the same shall
have been paid in full, allocated pro rata among the Lenders, the Issuing
Lender, and any Hedging Counterparties holding Net Mark‑to‑Market Exposure on
their respective pro rata shares of the aggregate amount of such Loans,
Reimbursement Obligations, and Net Mark‑to‑Market Exposure;
(g)    seventh, to Cash Collateralize any L/C Obligations then outstanding in an
amount equal to or exceeding 103% of the L/C Obligations for all Letters of
Credit;
(h)    eighth, to all other Obligations (including Treasury Management
Obligations of the Borrowers and the Subsidiary Loan Parties), to be allocated
pro rata in accordance with the aggregate unpaid amounts owing to each holder
thereof, until the same shall have been paid in full; and
(i)    ninth, to the extent any proceeds remain, to the Borrowers or other
parties lawfully entitled thereto;


-94-

--------------------------------------------------------------------------------





provided that Excluded Hedging Obligations with respect to any Guarantor shall
not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section 9.2.
All amounts allocated pursuant to the foregoing clauses second through eighth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares.
ARTICLE X

THE ADMINISTRATIVE AGENT    
Section 10.1.    Appointment and Authority    .
(a)    Each of the Lenders and the Issuing Lender hereby irrevocably designates
and appoints Fifth Third to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrowers nor any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions (other than this paragraph (a), Section 10.8 and Section 10.10). It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential party to a Hedging Transaction or Treasury Management Bank) and the
Issuing Lender hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto (including, without
limitation, to enter into additional Loan Documents or supplements to existing
Loan Documents on behalf of the Secured Creditors). In connection therewith, the
Administrative Agent, as “collateral agent” and any co‑agents, sub‑agents and
attorneys‑in‑fact appointed by the Administrative Agent pursuant to this
ARTICLE X for purposes


-95-

--------------------------------------------------------------------------------





of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of ARTICLE X and ARTICLE XI (including
Section 11.3, as though such co‑agents, sub‑agents and attorneys‑in‑fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.
Section 10.2.    Exculpatory Provisions    .
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2 and Section 9.1) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent


-96-

--------------------------------------------------------------------------------





jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrowers, a Lender or the Issuing Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in ARTICLE IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Section 10.3.    Non‑Reliance on Administrative Agent and Other Lenders    ‑.
Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 10.4.    Reliance by the Administrative Agent    .
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction


-97-

--------------------------------------------------------------------------------





of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Section 10.5.    Delegation of Duties    .
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub‑agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.
Section 10.6.    Rights as a Lender    .
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.
Section 10.7.    Enforcement    .
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions


-98-

--------------------------------------------------------------------------------





and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent for the benefit of all
the Lenders and the Issuing Lender provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Lender) hereunder, (c) any Lender from
exercising setoff rights in accordance with Section 11.7 (subject to the terms
of Section 2.20), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.1 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.20, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 10.8.    Resignation of Administrative Agent    .
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers and subject to the consent of the Borrowers
(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lender, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person, remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective


-99-

--------------------------------------------------------------------------------





Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.3
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
(d)    Any resignation by Fifth Third as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender and (ii) the
retiring Issuing Lender shall be discharged from all of their respective duties
and obligations hereunder or under the other Loan Documents. Notwithstanding
such resignation by the retiring Issuing Lender, (i) the Letters of Credit
issued by such retiring Issuing Lender shall remain outstanding and be deemed to
have been issued hereunder until such time as such Letters of Credit expire in
accordance with their respective terms (it being understood and agreed that no
such Letter of Credit shall be extended after the date of such resignation by
the retiring Issuing Lender) and (ii) the retiring Issuing Lender shall retain
all of the rights of an Issuing Lender hereunder with respect to such Letters of
Credit issued hereunder until such time as all Letters of Credit issued by such
retiring Issuing Lender have expired in accordance with their terms.
Section 10.9.    Reserved    .


-100-

--------------------------------------------------------------------------------





Section 10.10.    Collateral and Guaranty Matters    .
(a)    Each of the Lenders (including in its or any of its Affiliate’s
capacities as a Hedging Counterparty or a Treasury Management Bank) irrevocably
authorizes the Administrative Agent, and the Administrative Agent shall:
(i)    release any Lien on any Collateral granted to or held by the
Administrative Agent (or any sub‑agent thereof), for the ratable benefit of the
Secured Creditors, under any Loan Document (A) upon the satisfaction of the
Termination Conditions, (B) that is sold or disposed of to a Person that is not
a Loan Party or (C) if approved, authorized or ratified in writing in accordance
with Section 11.2;
(ii)    subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted Lien
(including any Lien securing a Non‑Recourse Indebtedness); and
(iii)    release any Guarantor from its obligations under any Loan Documents if
such Person ceases to be a Subsidiary, upon request, subordinate a Loan Party’s
Guarantee of the Obligations to such Loan Party’s obligations under any
Non‑Recourse Indebtedness on customary market terms, to the extent such
subordination is necessary, in the reasonable judgment of the Borrowers, to
obtain any such Non‑Recourse Indebtedness.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 10.10. In each case as specified in this Section 10.10, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 10.10.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.


-101-

--------------------------------------------------------------------------------





ARTICLE XI

MISCELLANEOUS    
Section 11.1.    Notices    .
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy or electronic mail, as follows:
To the Borrowers:    Fortegra Financial Corporation
LOTS Intermediate Co.
10151 Deerwood Park Blvd.
Building 100, Suite 330
Jacksonville, Florida 32256
Attention: Chief Financial Officer
(with a copy to the General Counsel)
Phone Number: (904) 350‑9660
Email: generalcounsel@fortegra.com
With copies to (which shall not constitute notice):
Tiptree Financial Inc.
780 Third Avenue, 21st Floor
New York, New York 10017
Fax Number: (212) 446‑1409
Attention: Neil C. Rifkind
and    Sidley Austin LLP
2021 McKinney, Ste. 2000
Dallas, Texas 75201
Attention: Kelly M. Dybala
Phone Number: (214) 981‑3426
Email: kdybala@sidley.com
To the Administrative
Agent:    Fifth Third Bank
Fifth Third Center
38 Fountain Square Plaza


-102-

--------------------------------------------------------------------------------





Cincinnati, Ohio 45263
Attention: Loan Syndications/Judy Huls
Telephone: (513) 534-4224
Facsimile: (513) 534-0875
Email: judy.huls@53.com
To any other Lender:    the address set forth in the Register
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next‑day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided that notices delivered to the Administrative
Agent shall not be effective until actually received by the Administrative Agent
at its address specified in this Section 11.1.
(b)    Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by telephone, facsimile or other electronic transmission
is solely for the convenience and at the request of the Borrowers. The
Administrative Agent and the Lenders shall be entitled to rely on the authority
of any Person purporting to be a Person authorized by the Borrowers to give such
notice and the Administrative Agent and the Lenders shall not have any liability
to the Borrowers or other Person on account of any action taken or not taken by
the Administrative Agent and the Lenders in reliance upon such telephonic or
facsimile notice. The obligation of the Borrowers to repay the Loans and all
other Obligations hereunder shall not be affected in any way or to any extent by
any failure of the Administrative Agent and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such telephonic or facsimile notice.
(c)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent; provided that the foregoing shall not apply to notices to any Lender
pursuant to ARTICLE II unless such Lender and Administrative Agent have agreed
to receive notices under such Article by electronic communication and have
agreed to the procedures governing such communications. The Administrative Agent
or a Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


-103-

--------------------------------------------------------------------------------





(d)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(e)    (i)    Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lender and the other Lenders by posting the Communications on
Debt Domain, Intralinks, SyndTrak or a substantially similar electronic
transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available”. The Administrative
Agent and its Related Parties do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non‑infringement of third‑party rights or freedom from viruses or other code
defects, is made by any of the Administrative Agent or its Related Parties in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties have any liability to any
Loan Party, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material that any Loan Party provides to the Administrative Agent pursuant to
any Loan Document or the transactions contemplated therein which is distributed
to the Administrative Agent, the Issuing Lender or any Lender by means of
electronic communications pursuant to this Section, including through the
Platform.
Section 11.2.    Waiver; Amendments    .
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or any other Loan Document, and no
course of dealing between the Borrowers and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall


-104-

--------------------------------------------------------------------------------





any single or partial exercise of any such right or power or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 11.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time.
(b)    No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by the Borrowers therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Borrowers and the Required Lenders or the Borrowers and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that a waiver of any condition precedent set forth in Section 4.1 or
4.2, or the waiver of any Default, Event of Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender), (ii) reduce the principal amount of
any Loan or Reimbursement Obligation or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby (it being understood that any waiver of default interest set
forth in 2.12(c) or any modification, waiver or amendment to the financial
covenant definitions or financial ratios or any component thereof in this
Agreement shall not constitute a reduction in the interest rates or the
commitment fees for purposes of this clause (ii)), (iii) postpone the date fixed
for any payment of any principal of, or interest on, any Loan or interest
thereon or any fees hereunder or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date for the termination or reduction of any
Revolving Commitment, without the written consent of each Lender affected
thereby (it being understood that a waiver of any condition precedent set forth
in Section 4.1 or 4.2, or the waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments, the waiver of any default
interest set forth in 2.12(c) or any modification, waiver or amendment to the
financial covenant definitions or financial ratios or any component thereof in
this Agreement shall not constitute any of the foregoing), (iv) change
Section 2.20(b) or Section 2.20(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 11.2 or the definition
of “Required Lenders” or any other provision hereof specifying


-105-

--------------------------------------------------------------------------------





the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release the Borrowers or any Guarantor
or limit the liability of the Borrowers under the Loan Documents or any such
Guarantor under the Guaranty Agreement, without the written consent of each
Lender except as otherwise permitted by Section 10.10; (vii) release all or
substantially all Collateral securing any of the Obligations, without the
written consent of each Lender; (viii) subordinate the Loans to any other
Indebtedness without the consent of all Lenders; or (ix) waive any condition
precedent set forth in Section 4.1, without the consent of each Lender, provided
further that (1) no such amendment, waiver or consent shall affect the rights,
duties or obligations of the Issuing Lender under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it without the prior written consent of the Issuing Lender; and (2) no such
agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent without the prior written consent of the
Administrative Agent. Notwithstanding anything contained herein to the contrary,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) this Agreement may be amended and restated without the consent of
any Lender (but with the consent of the Borrowers and the Administrative Agent)
if, upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Section 2.17, Section 2.18, Section 2.19 and
Section 11.3), such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement.
Notwithstanding anything herein or otherwise to the contrary, any Event of
Default occurring hereunder shall continue to exist (and shall be deemed to be
continuing) until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding (i) any attempted
cure or other action taken by the Borrowers or any other Person subsequent to
the occurrence of such Event of Default or (ii) any action taken or omitted to
be taken by the Administrative Agent or any Lender prior to or subsequent to the
occurrence of such Event of Default (other than the granting of a waiver in
writing in accordance with the terms of this Section).
(c)    Notwithstanding anything to the contrary contained in this Section 11.2,
(i) guarantees, collateral security agreements, pledge agreements and related
documents (if any) executed by the Loan Parties in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented and/or waived with the consent of the
Administrative Agent at the request of the Borrowers without the input or need
to obtain the consent of any other Lenders if such amendment or waiver is
delivered in order (x) to comply with local law or advice of local counsel,
(y) to cure ambiguities, omissions or defects or


-106-

--------------------------------------------------------------------------------





(z) to cause such guarantees, collateral security agreements, pledge agreement
or other document to be consistent with this Agreement and the other Loan
Documents, (ii) the Borrowers and the Administrative Agent may, without the
input or consent of any other Lender (other than each applicable Additional
Lender, in the case of Section 2.22), effect amendments to this Agreement and
the other Loan Documents as may be necessary in the reasonable opinion of the
Borrowers and the Administrative Agent to effect the provisions of Section 2.22
and (iii) if the Administrative Agent and the Borrowers have jointly identified
an obvious error or any error or omission of a technical nature, in each case,
in any provision of the Loan Documents, then the Administrative Agent and the
Borrowers shall be permitted to amend such provision.
Section 11.3.    Expenses; Indemnification    .
(a)    The Borrowers shall pay (i) all reasonable and documented out‑of‑pocket
costs and expenses of the Administrative Agent and its Affiliates, including the
reasonable and documented out‑of‑pocket fees, charges and disbursements of
counsel for the Administrative Agent and its Affiliates, in connection with
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers thereof (provided that reimbursement of legal expenses shall be limited
to the expenses of one counsel to the Administrative Agent and its Affiliates
taken as a whole and, if reasonably necessary, one local counsel in any relevant
and material jurisdiction), (ii) all reasonable out‑of‑pocket costs and expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iii) all out‑of‑pocket costs and expenses (including, without
limitation, the fees, charges and disbursements of outside counsel (provided
that reimbursement of legal expenses shall be limited to the expenses of one
counsel to the Administrative Agent and its Affiliates and the Lenders taken as
a whole and, if reasonably necessary, one local counsel in any relevant and
material jurisdiction)) incurred by the Administrative Agent and its Affiliates,
any Lender or the Issuing Lender in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section 11.3, or in connection with
the Loans made hereunder, including all such out‑of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.
(b)    The Borrowers shall indemnify the Administrative Agent (and any sub‑agent
thereof), each Lender, the Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee (provided that reimbursement of
legal expenses shall be limited to the expenses of one counsel to the
Indemnitees taken as a whole, and, solely in the case of an actual or perceived
conflict of interest, one additional counsel to the affected


-107-

--------------------------------------------------------------------------------





Indemnitees taken as a whole, and, if reasonably necessary, one local counsel in
any relevant and material jurisdiction)), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrowers or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) the use by any Person of
any information or materials obtained by or through SyndTrak or other internet
web sites, (iv) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrowers or any of their
Subsidiaries, or any Environmental Liability of the Borrowers or any of their
Subsidiaries, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrowers or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Borrowers
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) relate to the presence or Release of Hazardous Materials or any violation of
Environmental Laws that first occurs at any property after such property is
transferred to an Indemnitee by means of foreclosure, deed‑in‑lieu of
foreclosure or similar transfer, and is not an Environmental Liability of the
Borrowers or any of their Subsidiaries. Clause (b) of this Section 11.3 shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
(c)    [RESERVED].
(d)    To the extent that the Borrowers fail to pay any amount required to be
paid to the Administrative Agent, the Issuing Lender or any Related Party of any
of the foregoing, under clauses (a), (b) or (c) hereof, each Lender severally
agrees to pay to the Administrative Agent, the Issuing Lender or such Related
Party as applicable, such Lender’s Pro Rata Share (determined as of the time
that the unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that with respect to such unpaid amounts owed to the Issuing
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment


-108-

--------------------------------------------------------------------------------





to be made severally among them based on such Revolving Lenders’ Pro Rata Share
of Revolving Commitments (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided further, that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, Issuing Lender in its capacity as such.
(e)    To the extent permitted by applicable law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to actual or direct damages) arising out of, in connection with or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated herein
or therein, any Loan or the use of proceeds thereof. No Indemnitee referred to
in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent such liability
is determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence, willful
misconduct or bad faith.
(f)    All amounts due under this Section 11.3 shall be payable promptly after
written demand therefor.
Section 11.4.    Successors and Assigns    .
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraphs (b), (h) or (i) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section and (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (g) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


-109-

--------------------------------------------------------------------------------





(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment and the Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (under
either facility hereunder) or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans and Revolving Credit Exposure outstanding thereunder) or, if the
applicable Revolving Commitment is not then in effect, the principal outstanding
balance of the Revolving Credit Exposure of the assigning Revolving Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $2,000,000 and shall be in increments of
$500,000 in excess thereof, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed); provided
that each Borrower shall be deemed to have consented to any such lower amount
unless it shall object thereto by written notice to the Administrative Agent
within ten Business Days after having received written notice thereof.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitments assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (I) an Event of Default has
occurred and is continuing at the time of such assignment or (II) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that each Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the


-110-

--------------------------------------------------------------------------------





Administrative Agent within ten Business Days after having received written
notice thereof; and
(B)    the consent of the Issuing Lender and the Swing Line Lender shall be
required for any assignment of Revolving Commitments or Revolving Credit
Exposure.
(iv)    Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.19.
(v)    No Assignment to Borrowers or Defaulting Lenders. No such assignment
shall be made to (A) the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Pro Rata Share of the Revolving
Commitments. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.4, from and after the effective date
specified in each Assignment and Acceptance,


-111-

--------------------------------------------------------------------------------





the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 2.17,
Section 2.18, Section 2.19 and Section 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph (or paragraph (h) or (i)) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 11.4. If the consent of the Borrowers to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrowers shall be deemed to have
given its consent ten Business Days after the date written notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrowers, unless such consent is expressly refused by the
Borrowers prior to such tenth Business Day.
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at one of its offices in Cincinnati, Ohio a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amount (and stated interest thereon) of the Loans
and Revolving Credit Exposure owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Information contained in the Register with
respect to any Lender shall be available for inspection by such Lender at any
reasonable time and from time to time upon reasonable prior notice; information
contained in the Register shall also be available for inspection by the
Borrowers at any reasonable time and from time to time upon reasonable prior
notice. In establishing and maintaining the Register, the Administrative Agent
shall serve as the Borrowers’ agent solely for tax purposes and solely with
respect to the actions described in this Section, and the Borrowers hereby agree
that, to the extent Fifth Third serves in such capacity, Fifth Third and its
officers, directors, employees, agents, sub‑agents and affiliates shall
constitute “Indemnitees”. The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereunder as a Lender for all purposes of this Agreement.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person, the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion


-112-

--------------------------------------------------------------------------------





of its Revolving Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Issuing Lender, and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. A Lender who sells a participation shall
(acting solely for this purpose as an agent of the Borrowers) maintain at one of
its offices a copy of each agreement or instrument effecting such sale and the
participation so transferred on a register substantially similar to the Register
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for purposes of this
Agreement.
(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Revolving Commitment of such
Lender (it being understood that a waiver of any condition precedent set forth
in Section 4.1 or 4.2, or the waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of such Lender), (ii) reduce the
principal amount of any Loan or reduce the rate of interest thereon, or reduce
any fees payable hereunder (it being understood that any waiver of any default
interest set forth in 2.12(c) or any modification, waiver or amendment to the
financial covenant definitions or financial ratios or any component thereof in
this Agreement shall not constitute a reduction in the interest rates or the
commitment fees for purposes of this clause (ii)), (iii) postpone the date fixed
for any payment of any principal of, or interest on, any Loan or interest
thereon or any fees hereunder or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date for the termination or reduction of any
Revolving Commitment (it being understood that a waiver of any condition
precedent set forth in Section 4.1 or 4.2, or the waiver of any Default, Event
of Default, mandatory prepayment or mandatory reduction of the Commitments, the
waiver of any default interest set forth in 2.12(c) or any modification, waiver
or amendment to the financial covenant definitions or financial ratios or any
component thereof in this Agreement shall not constitute any of the foregoing),
(iv) change Section 2.20(b) or Section 2.20(c) in a manner that would alter the
pro rata sharing of payments required thereby, (v) change any of the provisions
of this Section 11.4 or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, (vi) release any Guarantor or
limit the liability


-113-

--------------------------------------------------------------------------------





of any Guarantor under any guaranty agreement except to the extent such release
is expressly provided under the terms of the Guaranty Agreement, or
(vii) release all or substantially all Collateral (if any) securing any of the
Obligations. Subject to paragraph (f) of this Section 11.4, the Borrowers agree
that each Participant shall be entitled to the benefits of Section 2.17,
Section 2.18, and Section 2.19 (subject to the requirements and limitations
therein, including the requirements under Section 2.19(g))to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 11.4. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.20 as
though it were a Lender.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.18 and Section 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent. A Participant shall not be entitled to the
benefits of Section 2.19 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.19(e) as though it were a Lender.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper‑based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
(i)    Notwithstanding anything to the contrary herein, if at any time the
Administrative Agent assigns all of its Revolving Commitments and Revolving
Loans pursuant to subsection (b) above, the Administrative Agent may terminate
the Swing Line. In the event of such termination of the Swing Line, the
Borrowers shall be entitled to appoint another Lender to act as the successor
Lender of Swing Loans hereunder (with such Lender’s consent); provided, however,
that the failure of the Borrowers to appoint a successor shall not affect the
resignation of the Administrative Agent as the Swing Line Lender. If the
Administrative Agent terminates the Swing


-114-

--------------------------------------------------------------------------------





Line, it shall retain all of the rights of the maker of Swing Loans provided
hereunder with respect to Swing Loans made by it and outstanding as of the
effective date of such termination, including the right to require Lenders to
make Revolving Loans or fund participations in outstanding Swing Loans pursuant
to Section 2.2. Notwithstanding anything to the contrary herein, if at any time
the Administrative Agent assigns all of its Revolving Commitments and Revolving
Loans pursuant to subsection (b) above, the Administrative Agent may terminate
its commitment pursuant to Article III to issue Letters of Credit. In the event
of such termination of the Administrative Agent’s commitment to issue Letters of
Credit pursuant to Article III the Borrowers shall be entitled to appoint
another Lender to act as the successor Issuing Lender hereunder (with such
Lender’s consent); provided, however, that the failure of the Borrowers to
appoint a successor shall not affect the resignation of the Administrative Agent
as the Issuing Lender. If the Administrative Agent terminates its commitment to
issue Letters of Credit pursuant to Article III, it shall retain all of the
rights of the Issuing Lender hereunder with respect to Letters of Credit made by
it and outstanding as of the effective date of such termination, including the
right to require Lenders to fund their Pro Rata Share in such Letters of Credit
pursuant to Article III.
Section 11.5.    Governing Law; Jurisdiction; Consent to Service of Process    .
(a)    This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York. EACH LOAN DOCUMENT
(OTHER THAN AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
(b)    The parties hereto hereby irrevocably and unconditionally submit, for
themselves and their property, to the exclusive jurisdiction of the United
States District Court of the Southern District of New York, and of any state
court and courts of the State of New York sitting in New York County and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the extent permitted by
applicable law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Lender or the Issuing


-115-

--------------------------------------------------------------------------------





Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrowers or their properties
in the courts of any jurisdiction.
(c)    The parties hereto irrevocably and unconditionally waive any objection
which they may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 11.5 and brought
in any court referred to in paragraph (b) of this Section 11.5. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
Section 11.6.    WAIVER OF JURY TRIAL    .
EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 11.7.    Right of Setoff    .
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, each Lender, the Issuing Lender and
each of their respective Affiliates shall have the right, at any time or from
time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrowers, any such notice being expressly
waived by the Borrowers to the extent permitted by applicable law, to set off
and apply against all deposits (general or special, time or demand, provisional
or final) of the Borrowers at


-116-

--------------------------------------------------------------------------------





any time held or other obligations at any time owing by such Lender, the Issuing
Lender or any such Affiliate to or for the credit or the account of the
Borrowers against any and all Obligations held by such Lender, the Issuing
Lender or any of their respective Affiliates, irrespective of whether such
Lender, the Issuing Lender or any such Affiliate shall have made demand
hereunder and although such Obligations may be contingent or unmatured; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.21 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender or their respective Affiliates may have;
provided further that if any Lender is the depositary institution for the
Capital Contribution Account, such Lender shall not exercise rights of set off
against the Capital Contribution Account. Each Lender and the Issuing Lender
agrees promptly to notify the Administrative Agent and the Borrowers after any
such set‑off and any application made by such Lender; provided that the failure
to give such notice shall not affect the validity of such set‑off and
application. Each Lender and the Issuing Lender agrees to apply all amounts
collected from any such set‑off to the Obligations before applying such amounts
to any other Indebtedness or other obligations owed by the Borrowers and any of
their Subsidiaries to such Lender or Issuing Lender.
Section 11.8.    Counterparts; Integration.
This Agreement may be executed by one or more of the parties thereto on any
number of separate counterparts (including by telecopy or by email, in pdf
format), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement and the other Loan
Documents constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart of a signature page of this Agreement and
any other Loan Document by telecopy or by email, in pdf format, shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document.
Section 11.9.    Survival    .
All covenants, agreements, representations and warranties made by the Borrowers
herein, in the Loan Documents and in the certificates or other instruments
delivered in connection


-117-

--------------------------------------------------------------------------------





with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
Termination Conditions have not been satisfied. Section 2.17, Section 2.18,
Section 2.19, and Section 11.3 and ARTICLE X shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the satisfaction of the Termination Conditions or the termination of
this Agreement or any provision hereof. All representations and warranties made
herein, in the Loan Documents in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans.
Section 11.10.    Severability    .
Any provision of this Agreement or any other Loan Document held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 11.11.    Confidentiality    .
Each of the Administrative Agent, the Lenders and the Issuing Lender agree to
maintain the confidentiality of any information relating to the Borrowers or any
of their Subsidiaries or any of their respective businesses (except to the
extent expressly designated in writing as public information at the time
delivered to it by the Borrowers or any Subsidiary) other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrowers or any of their
Subsidiaries, except that such information may be disclosed (i) to any Related
Party of the Administrative Agent or any such Lender including without
limitation accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information by the Persons who have agreed to keep
such information confidential), (ii) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process (provided that the
Person disclosing any such information pursuant to this clause (ii) shall
provide the Borrowers with reasonably prompt notice of such disclosure provided
that such Person shall not incur any liability from its failure to do so),
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self‑regulatory authority such as
the National Association


-118-

--------------------------------------------------------------------------------





of Insurance Commissioners), (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section 11.11, or
which becomes available to the Administrative Agent, any Lender, the Issuing
Lender or any Related Party of any of the foregoing on a non‑confidential basis
from a source other than the Borrowers, (v) in connection with the exercise of
any remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 11.11, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap or
derivative or similar transaction under which payments are to be made by
reference to the Borrowers and their obligations, this Agreement or payments
hereunder or (vii) with the consent of the Borrowers. Any Person required to
maintain the confidentiality of any information as provided for in this
Section 11.11 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.
Section 11.12.    Interest Rate Limitation    .
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 11.12 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.
Section 11.13.    Waiver of Effect of Corporate Seal    .
The Borrowers (i) represent and warrant that neither them nor any other Loan
Party is required to affix its corporate seal to this Agreement or any other
Loan Document pursuant to any Requirement of Law or regulation, (ii) agree that
this Agreement is delivered by Borrowers under seal and (iii) waive any
shortening of the statute of limitations that may result from not affixing the
corporate seal to this Agreement or such other Loan Documents.


-119-

--------------------------------------------------------------------------------





Section 11.14.    Patriot Act    .
The Administrative Agent and each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act. Each Loan Party shall, and shall
cause each of its Subsidiaries to, provide to the extent commercially
reasonable, such information and take such other actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.
Section 11.15.    Independence of Covenants    .
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.
Section 11.16.    All Obligations to Constitute Joint and Several
Obligations    .
All Obligations shall constitute joint and several obligations of the Borrowers
and shall be secured by the Administrative Agent’s Lien upon all of the
Collateral, and by all other Liens heretofore, now or at any time hereafter
granted by each Borrower to the Administrative Agent, for the benefit of the
Lenders, to the extent provided in the Loan Documents under which such Lien
arises. The Borrowers expressly represent and acknowledge that they are part of
a common enterprise with each other and that any financial accommodations by the
Lenders to either Borrower hereunder and under the other Loan Documents are and
will be of direct and indirect interest, benefit and advantage to the other.
Each Borrower acknowledges and agrees that each Borrower shall be liable, on a
joint and several basis, for all of the Loans and other Obligations, regardless
of which Borrower actually may have received the proceeds of any of the Loans or
other extensions of credit or the amount of such Loans received or the manner in
which the Administrative Agent or any Lender accounts between the Borrowers for
such Loans or other extensions of credit on its books and records, and further
acknowledges and agrees that Loans and other extensions of credit to either
Borrower inure to the mutual benefit of both Borrowers and that the
Administrative Agent and the Lenders are relying on the joint and several
liability of the Borrowers in extending the Loans and other financial
accommodations hereunder.


-120-

--------------------------------------------------------------------------------





Section 11.17.    Amendment and Restatement    .
This Agreement shall become effective on the Restatement Effective Date and
shall supersede all provisions of the Prior Credit Agreement as of such date.
From and after the Restatement Effective Date, all references made to the Prior
Credit Agreement in any Loan Document or in any other instrument or document
shall, without more, be deemed to refer to this Agreement. The Borrowers hereby
acknowledge and agree that the Liens created and provided for by the Security
Documents continue to secure, among other things, the Obligations which shall
remain outstanding on the Restatement Effective Date as well as those hereafter
arising under this Agreement and the other Loan Documents; and the rights and
remedies of the Administrative Agent under the Security Documents and the Liens
created and provided for thereunder remain in full force and effect and shall
not be affected, impaired or discharged hereby. Nothing herein contained shall
in any manner affect or impair the priority of the liens and security interests
created and provided for by the Security Documents as to the Indebtedness which
would be secured thereby prior to giving effect to this Agreement.
Section 11.18.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions .
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto (including any party becoming a party hereto by virtue of an Assignment
and Acceptance) acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


-121-

--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 11.19.    Certain ERISA Matters.
(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and


-122-

--------------------------------------------------------------------------------





performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to, the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers, that neither the
Administrative Agent nor any of its Affiliates is a fiduciary with respect to
the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).
Section 11.20. Acknowledgment Regarding any Supported QFCs .
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedging Transactions or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the FDIC under the Federal Deposit Insurance Act and Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the


-123-

--------------------------------------------------------------------------------





United States or a state of the United States. In the event a Covered Party or a
BHC Act Affiliate of a Covered Party becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under the Loan Documents that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 11.20, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
ARTICLE XII

THE GUARANTEES    
Section 12.1. The Guarantees .
To induce the Lenders and Issuing Lender to provide the credits described herein
and in consideration of benefits expected to accrue to the Borrowers by reason
of the Commitments and the Loans and for other good and valuable consideration,
receipt of which is hereby acknowledged, each Subsidiary Loan Party party hereto
(including any Subsidiary Loan Party executing a Guaranty Supplement
substantially in the form attached hereto as Exhibit E or such


-124-

--------------------------------------------------------------------------------





other form reasonably acceptable to the Administrative Agent) and the Borrowers
(as to the Obligations of another Loan Party) hereby unconditionally and
irrevocably guarantees jointly and severally to the Administrative Agent, the
Lenders, and the Issuing Lender and their Affiliates that are parties to any
document evidencing the Hedging Obligations or Treasury Management Obligations,
the due and punctual payment of all present and future Obligations, including,
but not limited to, the due and punctual payment of principal of and interest on
the Loans, the Reimbursement Obligations, and the due and punctual payment of
all other Obligations now or hereafter owed by the Borrower under the Loan
Documents and the due and punctual payment of all Hedging Obligations and
Treasury Management Obligations, in each case as and when the same shall become
due and payable, whether at stated maturity, by acceleration, or otherwise,
according to the terms hereof and thereof (including all interest, costs, fees,
and charges after the entry of an order for relief against either Borrower or
such other obligor in a case under the United States Bankruptcy Code or any
similar proceeding, whether or not such interest, costs, fees and charges would
be an allowed claim against such Borrower or any such obligor in any such
proceeding); provided, however that, with respect to any Guarantor, subject to
Section 12.10, Hedging Obligations guaranteed by such Guarantor shall exclude
all Excluded Hedging Obligations. In case of failure by the Borrowers or other
obligor punctually to pay any Obligations guaranteed hereby, each Guarantor
hereby unconditionally, jointly and severally agrees to make such payment or to
cause such payment to be made punctually as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise, and as
if such payment were made by the Borrowers or such obligor.
Section 12.2. Guarantee Unconditional .
The obligations of each Guarantor under this Article XII shall be unconditional
and absolute and, without limiting the generality of the foregoing, shall not be
released, discharged, or otherwise affected by:
(a)    any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;
(b)    any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Obligations or Treasury
Management Obligations;
(c)    any change in the corporate existence, structure, or ownership of, or any
proceeding under any Debtor Relief Law affecting, either Borrower or other
obligor, any other guarantor, or any of their respective assets, or any
resulting release or discharge of


-125-

--------------------------------------------------------------------------------





any obligation of any Loan Party or other obligor or of any other guarantor
contained in any Loan Document;
(d)    the existence of any claim, set‑off, or other rights which any Loan Party
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the Issuing Lender or any other Person,
whether or not arising in connection herewith;
(e)    any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or property;
(f)    any application of any sums by rights of set‑off, counterclaim, or
similar rights to any obligation of any Loan Party or other obligor, regardless
of what obligations of any Loan Party or other obligor remain unpaid, including
the Obligations;
(g)    any invalidity or unenforceability relating to or against any Loan Party
or other obligor or any other guarantor for any reason of this Agreement or of
any other Loan Document or any agreement relating to Hedging Obligations or
Treasury Management Obligations or any provision of applicable law or regulation
purporting to prohibit the payment by any Loan Party or other obligor or any
other guarantor of the principal of or interest on any Loan or any Reimbursement
Obligation or any other amount payable under the Loan Documents or any agreement
relating to Hedging Obligations or Treasury Management Obligations; or
(h)    any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, the Issuing Lender, or any other Person or any
other circumstance whatsoever that might, but for the provisions of this clause
(h), constitute a legal or equitable discharge of the obligations of any
Guarantor under this Article XII.
Section 12.3. Discharge Only upon Termination Conditions; Reinstatement in
Certain Circumstances .
Each Guarantor’s obligations under this Article XII shall remain in full force
and effect until the Termination Conditions are satisfied. If at any time any
payment of the principal of or interest on any Loan or any Reimbursement
Obligation or any other amount payable by any Loan Party or other obligor or any
Guarantor under the Loan Documents or any agreement relating to Hedging
Obligations or Treasury Management Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of such
Loan Party or other obligor or of any guarantor, or otherwise, each Guarantor’s
obligations under this Article XII with


-126-

--------------------------------------------------------------------------------





respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.
Section 12.4. Subrogation .
Each Guarantor agrees it will not exercise any rights which it may acquire by
way of subrogation, reimbursement or indemnification by any payment made
hereunder, or otherwise, until all the Obligations (other than any contingent or
indemnification obligations not then due) shall have been paid in full or
collateralized in a manner reasonably acceptable to the Lender or Affiliate of a
Lender to whom such obligations are owed subsequent to the termination of all
the Commitments and expiration of all Letters of Credit that are not Cash
Collateralized pursuant to Section 2.25. If any amount shall be paid to a
Guarantor on account of such subrogation, reimbursement or indemnification
rights at any time prior to the Termination Conditions being satisfied, such
amount shall be held in trust for the benefit of the Administrative Agent, the
Lenders, and the Issuing Lender (and their Affiliates) and shall forthwith be
paid to the Administrative Agent for the benefit of the Lenders and the Issuing
Lender (and their Affiliates) or be credited and applied upon the Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement.
Section 12.5. Subordination .
Each Guarantor hereby subordinates the payment of all indebtedness, obligations,
and liabilities of either Borrower or any other Loan Party owing to such
Guarantor, whether now existing or hereafter arising, to the indefeasible
payment in full in cash of all Obligations (other than any contingent
obligations not due and owing and Letters of Credit Cash Collateralized);
provided, however, that such Guarantor may receive distributions, dividends and
principal and interest payments on account of such subordinated indebtedness so
long as (i) all sums then due and payable by the Borrowers to the Lenders have
been paid in full on or prior to such date, and (ii) no Event of Default shall
have occurred and be continuing. During the existence of any Event of Default,
subject to Section 12.4 above, any such indebtedness, obligation, or liability
of either Borrower or any other Loan Party owing to such Guarantor shall be
enforced and performance received by such Guarantor as trustee for the benefit
of the holders of the Obligations and the proceeds thereof shall be paid over to
the Administrative Agent for application to the Obligations (whether or not then
due), but without reducing or affecting in any manner the liability of such
Guarantor under this Article XII.
Section 12.6. Waivers .


-127-

--------------------------------------------------------------------------------





To the extent permitted by applicable law, each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest, and any notice not provided for
herein, as well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, the Issuing Lender, or any other Person
against either Borrower or any other Loan Party or other obligor, another
guarantor, or any other Person.
Section 12.7. Limit on Recovery .
Notwithstanding any other provision hereof, the right of recovery against each
Guarantor under this Article XII shall not exceed $1.00 less than the lowest
amount which would render such Guarantor’s obligations under this Article XII
void or voidable under applicable law, including fraudulent conveyance law.
Section 12.8. Stay of Acceleration .
If acceleration of the time for payment of any amount payable by either Borrower
or other Loan Party or other obligor under this Agreement or any other Loan
Document, or under any agreement relating to Hedging Obligations or Treasury
Management Obligations, is stayed upon the insolvency, bankruptcy or
reorganization of either Borrower or such other Loan Party or obligor, all such
amounts otherwise subject to acceleration under the terms of this Agreement or
the other Loan Documents, or under any agreement relating to Hedging Obligations
or Treasury Management Obligations, shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request or otherwise with the consent of the Required Lenders.
Section 12.9. Benefit of Guarantors .
The Loan Parties are engaged in related businesses and integrated to such an
extent that the financial strength and flexibility of the Borrowers and the
other Loan Parties has a direct impact on the success of each Guarantor. Each
Guarantor will derive substantial direct and indirect benefit from the
extensions of credit hereunder, and each Guarantor acknowledges that this
guarantee is necessary or convenient to the conduct, promotion and attainment of
its business.
Section 12.10. Keepwell .
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Article XII in respect of Hedging Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 12.10 for the maximum amount of such liability that can be hereby


-128-

--------------------------------------------------------------------------------





incurred without rendering its obligations under this Section 12.10, or
otherwise under this Section, voidable under applicable Requirements of Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 12.10 shall remain in full force and effect until discharged in
accordance with Section 12.3. Each Qualified ECP Guarantor intends that this
Section 12.10 constitute, and this Section 12.10 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
Section 12.11. Guarantor Covenants .
Each Guarantor shall take such action as the Borrowers are required by this
Agreement to cause such Guarantor to take, and shall refrain from taking such
action as the Borrowers are required by this Agreement to prohibit such
Guarantor from taking.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]






-129-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.


“BORROWERS”


FORTEGRA FINANCIAL CORPORATION,
a Delaware corporation


By: /S/ Michael F. Grasher    
Name: Michael F. Grasher    
Title: Executive Vice President & Chief
Financial Officer    


LOTS INTERMEDIATE CO.,
a Delaware corporation




By: /S/ Michael F. Grasher    
Name: Michael F. Grasher    
Title: Executive Vice President & Chief
Financial Officer    


Signature Page to Amended and Restated Credit Agreement (Fortegra Financial
Corporation)

--------------------------------------------------------------------------------







“GUARANTORS”


AUTO KNIGHT MOTOR CLUB, INC.,
a California corporation




By: /S/ Christopher D. Romaine    
Name: Christopher D. Romaine    
Title: Secretary    


CONTINENTAL CAR CLUB, INC.,
a Tennessee corporation




By: /S/ Christopher D. Romaine    
Name: Christopher D. Romaine    
Title: Secretary    


UNITED MOTOR CLUB OF AMERICA, INC., a Kentucky corporation




By: /S/ Christopher D. Romaine    
Name: Christopher D. Romaine    
Title: Secretary    


4WARRANTY CORPORATION,
a Florida corporation




By: /S/ Christopher D. Romaine    
Name: Christopher D. Romaine    
Title: Secretary    


THE SERVICE DOC, INC.,
a Florida corporation




Signature Page to Amended and Restated Credit Agreement (Fortegra Financial
Corporation)

--------------------------------------------------------------------------------







By: /S/ Christopher D. Romaine    
Name: Christopher D. Romaine    
Title: Secretary    




Signature Page to Amended and Restated Credit Agreement (Fortegra Financial
Corporation)

--------------------------------------------------------------------------------







LOTSOLUTIONS, INC.,
a Georgia corporation


By: /S/ Christopher D. Romaine    
Name: Christopher D. Romaine    
Title: Secretary    


LOTSOLUTIONS FLORIDA LLC,
a Florida limited liability company


By: /S/ Christopher D. Romaine    
Name: Christopher D. Romaine    
Title: Secretary    


DIGITAL LEASH LLC,
a Florida limited liability company


By: /S/ Christopher D. Romaine    
Name: Christopher D. Romaine    
Title: Secretary    


SOUTH BAY FINANCIAL SERVICES, LLC,
a Delaware limited liability company


By: /S/ Christopher D. Romaine    
Name: Christopher D. Romaine    
Title: Secretary    


SOUTH BAY ACCEPTANCE CORPORATION, a California corporation


By: /S/ Christopher D. Romaine    
Name: Christopher D. Romaine    
Title: Secretary    




Signature Page to Amended and Restated Credit Agreement (Fortegra Financial
Corporation)

--------------------------------------------------------------------------------







PACIFIC BENEFITS GROUP NORTHWEST, L.L.C., an Oregon limited liability company




By: /S/ Christopher D. Romaine    
Name: Christopher D. Romaine    
Title: Secretary    


Signature Page to Amended and Restated Credit Agreement (Fortegra Financial
Corporation)

--------------------------------------------------------------------------------







FIFTH THIRD BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender
and a Lender




By: /S/ Jane Badger    
Name: Jane Badger    
Its: Vice President


CITIZEN'S BANK, N.A., as a Lender




By: /S/ Karmyn Paul    
Name: Karmyn Paul    
Its: Vice President


FIRST HORIZON BANK, as a Lender




By: /S/ Jeff Gach    
Name: Jeff Gach    
Its: Vice President


SYNOVUS BANK, as a Lender




By: /S/ Zachary Braun    
Name: Zachary Braun    
Its: Corporate Banker


KEYBANK NATIONAL ASSOCIATION, as a Lender




By: /S/ James Cribbet    
Name: James Cribbet    
Its: Senior Vice President


Signature Page to Amended and Restated Credit Agreement (Fortegra Financial
Corporation)

--------------------------------------------------------------------------------







BANK OF HOPE, as a Lender




By: /S/ Dennis Schreyer    
Name: Dennis Schreyer    
Its: SVP, Corporate Banking


ARVEST BANK, as a Lender




By: /S/ John Suskie    
Name: John Suskie    
Its: Director of Syndicated Banking














Signature Page to Amended and Restated Credit Agreement (Fortegra Financial
Corporation)